


Exhibit 10.8

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

by and among

 

 

LANCER PARTNERSHIP, LTD. and

LANCER DE MEXICO, S.A. de C.V.,

 

as BORROWERS

 

 

LANCER CORPORATION,

LANCER CAPITAL CORPORATION,

LANCER INTERNATIONAL SALES, INC.,

ADVANCED BEVERAGE SOLUTIONS, LLC,

SERVICIOS LANCERMEX, S.A. de C.V.,

INDUSTRIAS LANCERMEX, S.A. de C.V.,

 

as GUARANTORS

 

 

THE FROST NATIONAL BANK,

 

as Agent

 

 

JUNE 30, 2004

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONAL PROVISIONS

 

 

 

 

SECTION 1.1

Certain Definitions of Terms

 

SECTION 1.2

General Definitional Provisions.

 

 

 

 

ARTICLE 2

THE CREDITS

 

 

 

 

SECTION 2.1

Commitments to Lend.

 

SECTION 2.2

Method of Borrowing.

 

SECTION 2.3

Notes.

 

SECTION 2.4

Interest Rates and Payment.

 

SECTION 2.5

LIBOR Loans.

 

SECTION 2.6

Commitment and Other Fees

 

SECTION 2.7

Termination of Commitments.

 

SECTION 2.8

Mandatory Prepayments.

 

SECTION 2.9

Principal Payments on Loans.

 

SECTION 2.10

Optional Prepayments.

 

SECTION 2.11

General Provisions as to Payments

 

SECTION 2.12

Funding Losses

 

SECTION 2.13

Sharing of Payments, etc

 

SECTION 2.14

Taxes.

 

SECTION 2.15

Pro Rata Treatment

 

SECTION 2.16

Proceeds of Loans

 

 

 

 

ARTICLE 3

CONDITIONS

 

 

 

 

SECTION 3.1

Initial Loans on the Closing Date

 

SECTION 3.2

All Loans

 

SECTION 3.3

Intentionally Omitted.

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.1

Entity Status; Power and Authority

 

SECTION 4.2

Authorization; Consents

 

SECTION 4.3

No Conflicts

 

SECTION 4.4

Enforceable Obligations

 

SECTION 4.5

Title to Properties

 

SECTION 4.6

Financial Condition.

 

SECTION 4.7

Full Disclosure

 

SECTION 4.8

No Default or Adverse Condition

 

SECTION 4.9

Material Agreements; Insurance

 

SECTION 4.10

No-Litigation

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.11

Use of Proceeds: Margin Stock

 

SECTION 4.12

No Financing of Regulated Corporate Takeovers

 

SECTION 4.13

Taxes

 

SECTION 4.14

Principal Office; Names; Primary Business

 

SECTION 4.15

Subsidiaries

 

SECTION 4.16

ERISA

 

SECTION 4.17

Compliance with Law

 

SECTION 4.18

Government Regulation

 

SECTION 4.19

Insider

 

SECTION 4.20

Certain Environmental Matters

 

SECTION 4.21

Insurance; Certifications

 

 

 

 

ARTICLE 5

AFFIRMATIVE-COVENANTS

 

 

 

 

SECTION 5.1

Financial Statements, Reports and Documents

 

SECTION 5.2

Payment of Taxes and Other Liabilities

 

SECTION 5.3

Maintenance of Existence and Rights: Conduct of Business

 

SECTION 5.4

Notice of Default

 

SECTION 5.5

Other Notices

 

SECTION 5.6

Compliance with Loan Documents

 

SECTION 5.7

Compliance with Agreements

 

SECTION 5.8

Access; Books and Records

 

SECTION 5.9

Compliance with Law

 

SECTION 5.10

Insurance

 

SECTION 5.11

ERISA Compliance.

 

SECTION 5.12

Further Assurances

 

SECTION 5.13

Maintenance of Corporate Identity

 

SECTION 5.14

Primary Business

 

SECTION 5.15

Subordination of Affiliate Obligations

 

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

 

 

 

 

SECTION 6.1

Certain Financial Matters

 

SECTION 6.2

Limitation on Indebtedness

 

SECTION 6.3

Limitation on Property

 

SECTION 6.4

Restricted Payments

 

SECTION 6.5

Limitation on Investments

 

SECTION 6.6

Affiliate Transactions

 

SECTION 6.7

Limitation on Sale of Property

 

SECTION 6.8

Accounting Method

 

SECTION 6.9

Internal Governance Documents; Name and Principal Place of Business

 

SECTION 6.10

Certain Environmental Matters

 

SECTION 6.11

Mergers, Acquisitions and Dissolutions

 

SECTION 6.12

Subsidiaries

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.13

Sale of Receivables

 

SECTION 6.14

Sale of Certain Interests

 

SECTION 6.15

Negative Pledge

 

 

 

 

ARTICLE 7

EVENTS OF DEFAULT

 

 

 

 

SECTION 7.1

Events of Default

 

SECTION 7.2

Remedies Upon Event of Default

 

 

 

 

ARTICLE 8

THE AGENT AND BANKS

 

 

 

 

SECTION 8.1

Appointment of the Agent

 

SECTION 8.2

Exculpation: Agent’s Reliance

 

SECTION 8.3

Defaults

 

SECTION 8.4

Rights as a Bank

 

SECTION 8.5

Indemnification

 

SECTION 8.6

Bank’s Credit Decision and Non-Reliance

 

SECTION 8.7

Deferral of Distributions; Investments

 

SECTION 8.8

Nature of Article 8

 

SECTION 8.9

Resignation and Removal by Agent

 

 

 

 

ARTICLE 9

CHANGED CIRCUMSTANCES

 

 

 

 

SECTION 9.1

Intentionally omitted.

 

SECTION 9.2

Illegality

 

SECTION 9.3

Increased Cost And Reduced Return.

 

SECTION 9.4

Intentionally omitted.

 

SECTION 9.5

Alternate Lending Office Designation

 

 

 

 

ARTICLE 10

MISCELLANEOUS

 

 

 

 

SECTION 10.1

Notices

 

SECTION 10.2

No Waivers

 

SECTION 10.3

Payment of Costs and Expenses; Professionals and Consultants.

 

SECTION 10.4

Indemnification

 

SECTION 10.5

Sharing of Set-Offs

 

SECTION 10.6

Amendments and Waivers

 

SECTION 10.7

Successors and Assigns; Participations; Assignments.

 

SECTION 10.8

Maximum Interest Rate

 

SECTION 10.9

Governing Law; Submission to Jurisdiction

 

SECTION 10.10

Counterparts; Effectiveness

 

SECTION 10.11

Independence of Covenants

 

SECTION 10.12

Survival

 

SECTION 10.13

Severability

 

SECTION 10.14

Governmental Regulation

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.15

No Control

 

SECTION 10.16

Renewals, Extensions, Rearrangements, Termination, Etc

 

SECTION 10.17

Conflicts

 

SECTION 10.18

Confidentiality

 

SECTION 10.19

Payments Set Aside

 

SECTION 10.20

Release; Limitation Of Liability; Commencement Of Actions

 

SECTION 10.21

Amendment and Restatement

 

SECTION 10.22

Review

 

SECTION 10.23

This Agreement

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT ( this “Agreement”) is made and
entered into as of the 30th day of June, 2004, among LANCER PARTNERSHIP, LTD., a
Texas limited partnership (“Operating Subsidiary”), and LANCER DE MEXICO, S.A.
de C.V., formerly known as NUEVA DISTRIBUIDORA LANCERMEX, S.A. de C.V., a
sociedad anónima de capital variable organized under the laws of the United
Mexican States (“Mexico Subsidiary”) (Operating Subsidiary and Mexico Subsidiary
are hereinafter referred to individually as a “Borrower” and collectively as
“Borrowers”); LANCER CORPORATION, a Texas corporation (“Parent Company”), LANCER
CAPITAL CORPORATION, a Delaware corporation (“Lancer Capital”), LANCER
INTERNATIONAL SALES, INC., a Texas corporation, (“Lancer International”),
ADVANCED BEVERAGE SOLUTIONS, LLC, an Illinois limited liability company (“ABS”),
SERVICIOS LANCERMEX, S.A. de C.V., a sociedad anónima de capital variable
organized under the laws of the United Mexican States (“Servicios Lancermex”),
INDUSTRIAS LANCERMEX, S.A. de C.V., a sociedad anónima de capital variable
organized under the laws of the United Mexican States (“Industrias Lancermex”)
(Parent Company, Lancer Capital, Lancer International, ABS, Servicios Lancermex,
Industrias Lancermex and Operating Subsidiary, individually, a “Guarantor” and
collectively, the “Guarantors”); and THE FROST NATIONAL BANK (“Frost”), a
national banking association, individually and as agent for the Banks acting in
the manner and to the extent provided in Article 8 (in such capacity, the
“Agent”), HARRIS TRUST AND SAVINGS BANK, an Illinois banking corporation
(“Harris”), individually, and WHITNEY NATIONAL BANK, a national banking
association (“Whitney”), individually, and each of the lenders which becomes a
party hereto as provided in Section 10.7 below (individually, a “Bank” and
collectively, the “Banks”). 

 

Background Information

 

I.              Original Agreement

 

Borrowers, Parent Company, Agent and The Boatmen’s National Bank of St. Louis, a
national banking association (“Boatmen’s”) entered into that certain Credit
Agreement dated as of July 15, 1996 (as amended from time to time, the “Original
Agreement”), and Operating Subsidiary, Parent Company, Lancer Capital, Lancer
International, Servicios Lancermex, and Industrias Lancermex each guaranteed
Borrowers’ obligations under the Original Agreement.

 

Pursuant to the Original Agreement, the Banks provided (i) to Operating
Subsidiary a revolving credit facility, a term loan facility and an acquisition
facility; and (ii) to Mexico Subsidiary a term loan facility, for the purposes
provided in the Original Agreement. 

 

Pursuant to those certain Assignment and Acceptances dated August 16, 1999 in
accordance with the terms of the Original Agreement, BANK OF AMERICA, N.A.,
successor to NationsBank, N.A., successor to Boatmen’s assigned thirty-three and
three-tenths percent (33.3%) of its Commitments to Whitney and sixty-six and
seven-tenths percent (66.7%) of its Commitments to Harris.

 

1

--------------------------------------------------------------------------------


 

II.            Restated Agreement

 

Borrower, Parent Company, Lancer Capital, Lancer International, Servicios
Lancermex, Industrias Lancermex, Agent, Harris and Whitney entered into that
certain Seventh Amendment and Restated Credit Agreement, dated effective as of
June 30, 2000 (as amended from time to time, the “Restated Agreement”). 

 

Pursuant to the Restated Agreement, the Banks renewed and extended the term of
the Term Loans and the Revolving Loan and refinanced the Acquisition Loan as
part of the Term A Loan. 

 

Recitals and Waiver

 

A.            Certain Defaults and Events of Default (as such terms are defined
under the Restated Credit Agreement) have occurred and are continuing under the
terms of the Restated Agreement and are defined in Annex D-1 hereto as the
“Listed Defaults”. 

 

B.            Borrower desires that Banks amend and restate the credit
facilities under the Restated Agreement (i) to waive the Listed Defaults, (ii)
to reduce the Revolving Commitments, (iii) to change the maturity date of the
Revolving Loan to January, 31, 2005, and (iv) to make certain other
modifications to the terms and conditions of the credit facilities.

 

C.            The Banks, severally, are willing to so amend and restate the
credit facilities subject to the conditions herein provided. 

 

D.            Subject to the terms and conditions set forth in this Agreement,
effective as of the date of this Agreement the Banks hereby waive each Listed
Default to the extent it is currently in existence and to the extent it is set
forth in the “Listed Default(s)” section for one or more Items in Annex D-1. 
The foregoing waiver does not apply to (i) any Default or Event of Default under
this Agreement, other than a Listed Default, whether similar in nature to a
Listed Default or otherwise; or (ii) to Defaults or Events of Default (as
defined in the Restated Agreement) in existence under the Restated Agreement
that are not set forth in the “Listed Default(s)” section for one or more Items
in Annex D-1 (if any), which, to the extent they exist, shall be Defaults or
Events of Defaults, respectively, under this Agreement.  The foregoing waiver is
effective solely in the manner and to the extent expressly described in this
Recital D, and nothing in this Recital or elsewhere in this Agreement shall be
deemed to (a) constitute a waiver of any other term, provision or condition of
this Agreement or any other Loan Document; or (b) prejudice any right or remedy
that any Bank may now have (after giving effect to the foregoing waiver) or may
have in the future under or in connection with this Agreement or any other Loan
Document.

 

NOW THEREFORE, for and in consideration of the premises and the promises herein,
and for other good and valuable considerations, the receipt, adequacy and
reasonable equivalency of which are hereby acknowledged by each party hereto,
Operating Subsidiary, Mexico Subsidiary, Parent Company, Lancer Capital, Lancer
International, ABS, Servicios Lancermex, Industrias Lancermex and each Bank and
the Agent agree as follows:

 

2

--------------------------------------------------------------------------------


 


ARTICLE 1

 


DEFINITIONAL PROVISIONS

 


SECTION 1.1         CERTAIN DEFINITIONS OF TERMS.  FOR PURPOSES OF THIS
AGREEMENT, UNLESS OTHERWISE DEFINED HEREIN OR THE CONTEXT OTHERWISE REQUIRES,
CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS
ASSIGNED TO THEM IN ANNEX B HERETO. 


 


SECTION 1.2         GENERAL DEFINITIONAL PROVISIONS. 


 


(A)           ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THEIR DEFINED
MEANINGS WHEN USED IN EACH LOAN DOCUMENT AND IN EACH CERTIFICATE, EXHIBIT,
SCHEDULE, ANNEX OR OTHER INSTRUMENT RELATED THERETO, UNLESS IN ANY CASE THE
CONTEXT STATES OR IMPLIES OTHERWISE; AND WHEN REQUIRED BY THE CONTEXT, EACH TERM
SHALL INCLUDE THE PLURAL AS WELL AS THE SINGULAR, AND VICE VERSA.  FURTHERMORE,
IN EACH LOAN DOCUMENT: (I) THE WORD “OR” IS NOT EXCLUSIVE, AND THE WORD
“INCLUDING” (IN ITS VARIOUS FORMS) MEANS “INCLUDING WITHOUT LIMITATION”; AND
(II) REFERENCES TO ANY GENDER SHALL BE CONSTRUED TO INCLUDE ANY GENDER. 


 


(B)           DEFINITIONS OF EACH PERSON SPECIFICALLY DEFINED HEREIN OR IN EACH
OTHER LOAN DOCUMENT SHALL MEAN AND INCLUDE HEREIN AND THEREIN, UNLESS OTHERWISE
EXPRESSLY PROVIDED TO THE CONTRARY, THE SUCCESSORS, ASSIGNS, HEIRS AND LEGAL
REPRESENTATIVES OF EACH SUCH PERSON. 


 


(C)           UNLESS THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE
EXPRESSLY PROVIDED, REFERENCES TO THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL INCLUDE ALL AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, RESTATEMENTS,
RATIFICATIONS, RENEWALS, INCREASES, EXTENSIONS, REPLACEMENTS, SUBSTITUTIONS AND
REARRANGEMENTS THEREOF OR THERETO, AS APPLICABLE, AND AS IN EFFECT FROM TIME TO
TIME; PROVIDED, HOWEVER, NOTHING CONTAINED IN THIS SENTENCE SHALL BE CONSTRUED
TO AUTHORIZE ANY PERSON TO EXECUTE OR ENTER INTO ANY SUCH AMENDMENTS,
MODIFICATIONS, SUPPLEMENTS, RESTATEMENTS, RATIFICATIONS, RENEWALS, INCREASES,
EXTENSIONS OR REARRANGEMENTS TO A LOAN DOCUMENT TO WHICH IT IS A PARTY, UNLESS
ENTERED INTO AND EXECUTED PURSUANT TO THE APPLICABLE PROVISIONS OF THE
RESPECTIVE LOAN DOCUMENTS. 


 


(D)           ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED IN A LOAN DOCUMENT
SHALL BE CONSTRUED, AND ALL ACCOUNTING PROCEDURES, CALCULATIONS AND REPORTING
REQUIRED OR PROVIDED FOR IN ANY LOAN DOCUMENT SHALL BE PERFORMED OR PREPARED, AS
APPLICABLE, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED. 


 


(E)           THE TERM “SECTION” REFERS TO SECTIONS OF THIS AGREEMENT, AND THE
TERMS “ANNEX”, “EXHIBIT” AND “SCHEDULE” REFER TO ANNEXES, EXHIBITS AND SCHEDULES
ATTACHED HERETO, REFERENCE TO WHICH IS HEREBY MADE FOR INCORPORATION HEREIN FOR
ALL INTENTS AND PURPOSES, UNLESS IN ANY CASE THE CONTEXT STATES OR IMPLIES
OTHERWISE.  THE TABLE OF CONTENTS AND HEADINGS IN EACH LOAN DOCUMENT ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL BE IGNORED WHEN CONSTRUING
ANY SUCH LOAN DOCUMENT. 


 


(F)            LOANS HEREUNDER ARE DISTINGUISHED BY “CLASS” AND BY “TYPE”.  THE
“CLASS” OF A LOAN (OR OF A COMMITMENT TO MAKE SUCH A LOAN OR OF A BORROWING
COMPRISED OF SUCH LOANS) REFERS TO THE DETERMINATION WHETHER SUCH LOAN IS A TERM
A LOAN, A TERM B LOAN, OR A REVOLVING LOAN, EACH OF WHICH CONSTITUTES A CLASS. 
THE “TYPE” OF A LOAN REFERS TO THE DETERMINATION

 

3

--------------------------------------------------------------------------------


 


WHETHER SUCH LOAN IS A BASE RATE LOAN OR A LIBOR LOAN.  LOANS MAY BE IDENTIFIED
BY BOTH CLASS AND TYPE (E.G., A “TERM A BASE RATE LOAN” IS A LOAN WHICH IS BOTH
A TERM A LOAN AND A BASE RATE LOAN). 


 


(G)           THE RECITALS AND WAIVER SECTION OF THIS AGREEMENT SHALL BE
CONSTRUED AS PART OF THIS AGREEMENT.


 


ARTICLE 2

THE CREDITS

 


SECTION 2.1         COMMITMENTS TO LEND. 


 


(A)           (1)           TERM A LOANS.  PURSUANT TO THE RESTATED AGREEMENT
EACH BANK SEVERALLY AGREED TO RENEW TERM LOANS (EACH A “TERM A LOAN”) TO
OPERATING SUBSIDIARY IN AN AMOUNT NOT EXCEEDING SUCH BANK’S TERM A LOAN
COMMITMENT.  SUCH TERM A LOANS ARE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT.  EACH BANK’S TERM A LOAN COMMITMENT SHALL INCLUDE THE SUM OF
THE PRINCIPAL BALANCE NOW OUTSTANDING OF ALL TERM A LOANS FROM SUCH BANK TO
OPERATING SUBSIDIARY, AND THE TERM A LOAN COMMITMENTS SHALL NOT EXCEED
$8,261,750 IN THE AGGREGATE FOR ALL BANKS.  ANY TERM A LOAN THAT IS REPAID OR
PREPAID MAY NOT BE REBORROWED. 


 

(2)           TERM B LOANS.  PURSUANT TO THE RESTATED AGREEMENT EACH BANK
SEVERALLY AGREED TO RENEW TERM LOANS (EACH A “TERM B LOAN”) TO MEXICO SUBSIDIARY
IN AN AMOUNT NOT EXCEEDING SUCH BANK’S TERM B LOAN COMMITMENT.  SUCH TERM B
LOANS ARE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.  EACH
BANK’S TERM B LOAN COMMITMENT SHALL INCLUDE THE SUM OF THE PRINCIPAL BALANCE NOW
OUTSTANDING OF ALL TERM B LOANS FROM SUCH BANK TO MEXICO SUBSIDIARY, AND THE
TERM B LOANS SHALL NOT EXCEED $775,000 IN THE AGGREGATE FOR ALL BANKS.  ANY TERM
B LOAN THAT IS REPAID OR PREPAID MAY NOT BE REBORROWED. 

 


(B)           REVOLVING LOANS.  FROM TIME TO TIME DURING THE REVOLVING
AVAILABILITY PERIOD, EACH BANK SEVERALLY AGREES TO MAKE REVOLVING LOANS (EACH A
“REVOLVING LOAN”) TO OPERATING SUBSIDIARY, ON AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
ONE TIME OUTSTANDING UP TO BUT NOT EXCEEDING SUCH BANK’S REVOLVING COMMITMENT;
PROVIDED, HOWEVER, AT NO TIME SHALL THE AGGREGATE PRINCIPAL AMOUNT OF ALL
REVOLVING LOANS OUTSTANDING EXCEED THE LESSER OF (I) THE CONSOLIDATED BORROWING
BASE THEN IN EFFECT; AND (II) THE REVOLVING COMMITMENTS OF ALL BANKS AS SHOWN ON
ANNEX A.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, REVOLVING LOANS
MAY BE BORROWED, REPAID AND REBORROWED AT ANY TIME DURING THE REVOLVING
AVAILABILITY PERIOD WITHOUT PREMIUM OR PENALTY. 


 


(C)           INTENTIONALLY OMITTED.


 


(D)           AMOUNT OF BORROWINGS: BORROWINGS RATABLE.  EACH BORROWING
REQUESTED BY OPERATING SUBSIDIARY AS A REVOLVING LOAN SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $100,000 OR A MULTIPLE THEREOF, OR IF A LESSER AMOUNT, THE
AMOUNT OF THE REMAINING UNADVANCED AGGREGATE REVOLVING COMMITMENTS OF ALL
BANKS.  ALL BORROWINGS HEREUNDER SHALL BE MADE FROM THE BANKS RATABLY IN
PROPORTION TO THEIR RESPECTIVE COMMITMENTS OF THE RELEVANT CLASS. 

 

4

--------------------------------------------------------------------------------


 


(E)           TYPES.  ALL LOANS, OTHER THAN THE LIBOR LOANS PERMITTED UNDER
SECTION 2.5, SHALL BE BASE RATE LOANS.


 


SECTION 2.2         METHOD OF BORROWING. 


 


(A)           OPERATING SUBSIDIARY SHALL GIVE THE AGENT NOTICE IN THE FORM
ATTACHED HERETO AS EXHIBIT A (EACH, A “NOTICE OF BORROWING”), NOT LATER THAN
11:00 A.M. (SAN ANTONIO, TEXAS TIME) ON THE BUSINESS DAY OF EACH BORROWING UNDER
THE REVOLVING COMMITMENTS, SPECIFYING (I) THE DATE OF SUCH BORROWING, WHICH
SHALL BE A BUSINESS DAY; (II) THE AGGREGATE AMOUNT OF SUCH BORROWING UNDER THE
REVOLVING LOAN; AND (III) THE DEPOSIT ACCOUNT OF THE AGENT’S DOMESTIC LENDING
OFFICE INTO WHICH SUCH BORROWING IS REQUESTED TO BE DEPOSITED OR COMPLETE WIRING
INSTRUCTIONS FOR ANY OTHER ACCOUNT OF SUCH BORROWER TO WHICH SUCH BORROWING IS
REQUESTED TO BE WIRED. 


 


(B)           BY 12:00 P.M. (SAN ANTONIO, TEXAS TIME) ON THE DATE OF RECEIPT OF
THE APPLICABLE NOTICE OF BORROWING FROM A BORROWER, THE AGENT SHALL NOTIFY EACH
BANK OF THE CONTENTS THEREOF AND OF SUCH BANK’S RATABLE SHARE OF SUCH
BORROWING.  SUCH NOTICE OF BORROWING SHALL NOT BE REVOCABLE BY SUCH BORROWER. 


 


(C)           NOT LATER THAN 1:00 P.M. (SAN ANTONIO, TEXAS TIME) ON THE DATE OF
EACH BORROWING, EACH BANK SHALL MAKE AVAILABLE ITS RATABLE SHARE OF SUCH
BORROWING, IN IMMEDIATELY AVAILABLE FUNDS, TO THE AGENT AT THE ACCOUNT NUMBER OF
THE AGENT SET FORTH IN ANNEX A.  UNLESS THE AGENT DETERMINES THAT ANY APPLICABLE
CONDITION PRECEDENT HAS NOT BEEN SATISFIED, THE AGENT WILL MAKE THE FUNDS SO
RECEIVED FROM EACH BANK AVAILABLE TO THE APPLICABLE BORROWER IN ITS DEPOSIT
ACCOUNT DESIGNATED IN THE APPLICABLE NOTICE OF BORROWING, UNLESS OTHERWISE
DIRECTED IN WRITING BY SUCH BORROWER AND ACCEPTED BY THE AGENT. 


 


(D)           UNLESS THE AGENT HAS RECEIVED NOTICE FROM A BANK, PRIOR TO ANY
PROPOSED BORROWING, THAT SUCH BANK DOES NOT INTEND TO FUND ITS LOAN REQUESTED TO
BE MADE ON SUCH DATE, THE AGENT MAY ASSUME THAT SUCH BANK HAS FUNDED ITS LOAN
AND IS DEPOSITING THE PROCEEDS THEREOF WITH THE AGENT ON SUCH DATE, AND THE
AGENT IN ITS SOLE DISCRETION MAY, BUT SHALL NOT BE OBLIGATED TO, DISBURSE A
CORRESPONDING AMOUNT TO THE APPLICABLE BORROWER ON SUCH DATE.  IF LOAN PROCEEDS
CORRESPONDING TO THAT AMOUNT ARE NOT IN FACT DEPOSITED WITH THE AGENT BY SUCH
BANK ON OR PRIOR TO THE FUNDING DATE OF SUCH LOAN, SUCH BANK AGREES TO PAY, AND
IN THE EVENT SUCH BANK FAILS TO IMMEDIATELY PAY, SUCH BORROWER AGREES TO REPAY,
TO THE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT, TOGETHER WITH
INTEREST ON THE BALANCE THEREOF FROM TIME TO TIME OUTSTANDING FOR EACH DAY FROM
THE DATE SUCH AMOUNT IS DISBURSED TO SUCH BORROWER UNTIL THE DATE SUCH AMOUNT IS
PAID OR REPAID TO THE AGENT, (I) IN THE CASE OF SUCH BORROWER, AT THE INTEREST
RATE APPLICABLE TO SUCH BORROWING; AND (II) IN THE CASE OF SUCH BANK, AT THE
FEDERAL FUNDS RATE.  IF SUCH BANK SHALL PAY TO THE AGENT SUCH CORRESPONDING
AMOUNT, THE AMOUNT SO PAID SHALL CONSTITUTE SUCH BANK’S LOAN AS PART OF SUCH
BORROWING FOR THE PURPOSES OF THIS AGREEMENT.  IF BOTH SUCH BANK AND SUCH
BORROWER SHALL REPAY SUCH CORRESPONDING AMOUNT, THE AGENT SHALL PROMPTLY REFUND
TO SUCH BORROWER SUCH CORRESPONDING AMOUNT (TOGETHER WITH ANY INTEREST PAID
THEREON BY SUCH BORROWER).  THIS SECTION 2.2(D) DOES NOT RELIEVE ANY BANK OF ITS
OBLIGATION TO MAKE ITS LOANS ON ANY FUNDING DATE THEREFOR.  THE OBLIGATIONS OF
EACH BANK HEREUNDER ARE SEVERAL, AND NEITHER ANY BANK NOR THE AGENT SHALL BE
RESPONSIBLE FOR THE OBLIGATION OF ANY OTHER PERSON HEREUNDER (OR SUCH OTHER
PERSON’S

 

5

--------------------------------------------------------------------------------


 


DEFAULT IN THE PERFORMANCE THEREOF), NOR WILL THE FAILURE BY THE AGENT OR ANY
BANK TO PERFORM ANY OF ITS RESPECTIVE OBLIGATIONS HEREUNDER RELIEVE THE AGENT OR
ANY OTHER BANK FROM THE PERFORMANCE OF ITS RESPECTIVE OBLIGATIONS HEREUNDER. 


 


(E)           UNLESS OTHERWISE DIRECTED IN WRITING BY THE APPLICABLE BORROWER
AND ACCEPTED BY THE AGENT, ALL BORROWINGS MADE HEREUNDER SHALL BE DISBURSED BY
CREDIT TO THE DEPOSIT ACCOUNT MAINTAINED BY SUCH BORROWER AT THE AGENT’S
DOMESTIC LENDING OFFICE THAT IS DESIGNATED IN THE APPLICABLE NOTICE OF
BORROWING. 


 


SECTION 2.3         NOTES. 


 


(A)           THE TERM A LOANS OF EACH BANK SHALL BE EVIDENCED BY A TERM A NOTE,
THE TERM B LOANS OF EACH BANK SHALL BE EVIDENCED BY A TERM B NOTE, AND THE
REVOLVING LOANS OF EACH BANK SHALL BE EVIDENCED BY A REVOLVING NOTE. 


 


(B)           EACH REFERENCE IN THIS AGREEMENT TO THE “NOTE” OF SUCH BANK SHALL
BE DEEMED TO REFER TO AND INCLUDE ANY OR ALL OF THE NOTES REFERRED TO IN THE
PRECEDING CLAUSE (A), AS THE CONTEXT MAY REQUIRE. 


 


(C)           UPON RECEIPT OF EACH BANK’S NOTES PURSUANT TO THIS SECTION 2.3,
THE AGENT SHALL PROMPTLY MAIL OR DELIVER SUCH NOTES TO SUCH BANK.  EACH BANK
SHALL RECORD ON ITS BOOKS, AND PRIOR TO ANY TRANSFER OF ITS NOTES SHALL ENDORSE
ON THE SCHEDULE FORMING A PART THEREOF APPROPRIATE NOTATIONS TO EVIDENCE THE
DATE, AMOUNT AND MATURITY OF EACH LOAN MADE BY IT AND THE DATE AND AMOUNT OF
EACH PAYMENT OF PRINCIPAL MADE BY THE APPLICABLE BORROWER WITH RESPECT THERETO;
PROVIDED THAT THE FAILURE OF ANY BANK TO MAKE ANY SUCH RECORDATION OR
ENDORSEMENT SHALL NOT AFFECT THE OBLIGATIONS OF ANY BORROWER OR ANY BANK
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  EACH BANK IS HEREBY IRREVOCABLY
AUTHORIZED BY EACH BORROWER TO SO ENDORSE ITS NOTES AND TO ATTACH TO AND MAKE A
PART OF ITS NOTES A CONTINUATION OF ANY SUCH SCHEDULE AS AND WHEN REQUIRED. 


 


SECTION 2.4         INTEREST RATES AND PAYMENT. 


 


(A)           EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LOAN IS MADE UNTIL IT
BECOMES DUE AND PAYABLE, AT A RATE PER ANNUM EQUAL TO THE LESSER OF (I) THE SUM
OF THE BASE RATE AS IN EFFECT FOR EACH SUCH DAY PLUS THE APPLICABLE MARGIN AND
(II) THE MAXIMUM RATE.  ACCRUED, UNPAID INTEREST ON THE OUTSTANDING PRINCIPAL OF
THE BASE RATE LOANS SHALL BE DUE AND PAYABLE ON EACH QUARTERLY DATE.  ANY
PRINCIPAL OF AND, TO THE EXTENT PERMITTED BY LAW, ACCRUED AND UNPAID INTEREST ON
ANY BASE RATE LOAN WHICH HAS BECOME DUE AND PAYABLE SHALL BEAR INTEREST ON THE
UNPAID PORTION THEREOF, PAYABLE ON DEMAND, FOR EACH DAY FROM SUCH DUE DATE AND
UNTIL PAID, AT THE DEFAULT RATE. 


 


(B)           EACH LIBOR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF, FOR THE INTEREST PERIOD APPLICABLE THERETO, AT A RATE PER ANNUM
EQUAL TO THE LESSER OF (I) THE SUM OF THE APPLICABLE MARGIN PLUS THE APPLICABLE
ADJUSTED LONDON INTERBANK OFFERED RATE AND (II) THE MAXIMUM RATE.  ACCRUED,
UNPAID INTEREST ON THE OUTSTANDING PRINCIPAL OF EACH LIBOR LOAN SHALL BE DUE AND
PAYABLE FOR EACH INTEREST PERIOD (I) ON THE LAST DAY THEREOF FOR EACH LIBOR LOAN
HAVING AN INTEREST PERIOD EQUAL TO ONE MONTH OR THREE MONTHS AND (II) ON EACH
QUARTERLY DATE DURING THE INTEREST PERIOD AND ON THE LAST DAY THEREOF FOR EACH
LIBOR LOAN HAVING AN INTEREST

 

6

--------------------------------------------------------------------------------


 


PERIOD EQUAL TO SIX MONTHS.  ANY PRINCIPAL OF AND, TO THE EXTENT PERMITTED BY
LAW, INTEREST ON ANY LIBOR LOAN WHICH HAS BECOME DUE AND PAYABLE SHALL BEAR
INTEREST ON THE UNPAID PORTION THEREOF, PAYABLE ON DEMAND, FOR EACH DAY FROM
SUCH DUE DATE AND UNTIL PAID, AT THE DEFAULT RATE. 


 


(C)           THE AGENT SHALL DETERMINE EACH INTEREST RATE APPLICABLE TO THE
LOANS HEREUNDER AND EACH FEE HEREUNDER.  INTEREST FOR ALL BASE RATE LOANS AND
ALL FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH CASE FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY), EXCEPT THAT, IF USE OF A 360-DAY YEAR WOULD RESULT IN A RATE IN
EXCESS OF THE MAXIMUM RATE, SUCH COMPUTATION WILL BE MADE ON THE BASIS OF A YEAR
CONSISTING OF 365 OR 366 DAYS, AS APPROPRIATE.  EACH DETERMINATION BY THE AGENT
OF AN INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE AND BINDING IN THE
ABSENCE OF MANIFEST ERROR. 


 


(D)           NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME THE APPLICABLE
CONTRACTUAL RATE OF INTEREST PROVIDED FOR HEREIN (WITHOUT REFERENCE TO THE
MAXIMUM RATE LIMITATION) EXCEEDS THE MAXIMUM RATE, THEN THE RATE OF INTEREST ON
ANY LOAN OR OTHER OBLIGATION SHALL BE LIMITED TO THE MAXIMUM RATE DURING SUCH
TIME, AND AT ALL TIMES THEREAFTER (INCLUDING PERIODS DURING WHICH ANY OR ALL OF
SUCH APPLICABLE CONTRACTUAL RATES OF INTEREST HAVE FALLEN BELOW THE MAXIMUM
RATE), THE INTEREST RATE ON ANY LOAN OR OTHER OBLIGATION SHALL BE THE MAXIMUM
RATE, OR IF THERE IS NO MAXIMUM RATE IN EFFECT, THE AGREED MAXIMUM RATE, UNTIL
THE TOTAL AMOUNT OF INTEREST ACCRUED ON SUCH LOAN OR OTHER OBLIGATION EQUALS THE
AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED THEREON IF THE APPLICABLE
CONTRACTUAL RATE OF INTEREST (WITHOUT REFERENCE TO THE MAXIMUM RATE LIMITATION)
HAD AT ALL TIMES BEEN IN EFFECT; BUT IN NO EVENT SHALL THE AGGREGATE INTEREST
PAYABLE OR PAID DURING THE PERIOD BEGINNING ON THE DATE THE INITIAL LOAN IS MADE
UNTIL THE OBLIGATIONS ARE PAID IN FULL EXCEED AN AMOUNT EQUAL TO INTEREST AT THE
MAXIMUM RATE SO LONG AS THE MAXIMUM RATE SHALL BE APPLICABLE TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.  IF AT MATURITY OR FINAL PAYMENT OF
ANY NOTE OR OTHER OBLIGATIONS, AS APPLICABLE, THE TOTAL AMOUNT OF INTEREST PAID
OR ACCRUED ON SUCH NOTE OR OTHER OBLIGATIONS UNDER THE FOREGOING PROVISIONS IS
LESS THAN THE TOTAL AMOUNT OF INTEREST WHICH WOULD HAVE BEEN PAID OR ACCRUED IF
THE APPLICABLE CONTRACTUAL RATE OF INTEREST PROVIDED FOR HEREIN HAD AT ALL TIMES
BEEN IN EFFECT, THEN EACH BORROWER AGREES, TO THE FULLEST EXTENT PERMITTED BY
LAW, TO PAY AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE LESSER OF (A) THE
AMOUNT OF INTEREST WHICH WOULD HAVE BEEN PAID OR ACCRUED ON SUCH NOTE OR OTHER
OBLIGATIONS, AS APPLICABLE, IF THE MAXIMUM RATE HAD AT ALL TIMES BEEN IN EFFECT;
AND (B) THE AMOUNT OF INTEREST WHICH WOULD HAVE BEEN PAID OR ACCRUED ON SUCH
NOTE OR OTHER OBLIGATIONS, AS APPLICABLE, IF A RATE PER ANNUM EQUAL TO THE
APPLICABLE CONTRACTUAL RATE OF INTEREST PROVIDED FOR HEREIN HAD AT ALL TIMES
BEEN IN EFFECT; AND (II) THE AMOUNT OF INTEREST PAID OR ACCRUED IN ACCORDANCE
WITH THE OTHER PROVISIONS OF SUCH NOTE OR OTHER OBLIGATIONS, AS APPLICABLE. 


 


(E)           THE PAYMENT OF INTEREST (OR ANY AMOUNT DEEMED TO BE INTEREST) ON
ANY NOTE AND ON ANY OTHER OBLIGATION SHALL, IN ALL RESPECTS REGARDING EACH LOAN
DOCUMENT, BE SUBJECT TO THE PROVISIONS OF SECTION 10.8. 


 


SECTION 2.5         LIBOR LOANS. 


 


ANY LIBOR LOAN OUTSTANDING AS OF THE DATE OF THIS AGREEMENT SHALL BE PERMITTED
TO CONTINUE AS THE SAME TYPE OF LOAN FOR THE DURATION OF THE CURRENT INTEREST
PERIOD SET FORTH IN THE CONTINUATION/CONVERSION NOTICE OR NOTICE OF BORROWING,
AS APPLICABLE, DELIVERED TO THE AGENT

 

7

--------------------------------------------------------------------------------


 


PRIOR TO MAY 1, 2004, WITH RESPECT TO SUCH LIBOR LOAN.  EACH OUTSTANDING LIBOR
LOAN SHALL AUTOMATICALLY CONVERT INTO A BASE RATE LOAN ON THE LAST DAY OF THE
APPLICABLE INTEREST PERIOD.


 


SECTION 2.6         COMMITMENT AND OTHER FEES.  SUBJECT TO SECTION 10.8:


 


(A)           OPERATING SUBSIDIARY SHALL PAY TO THE AGENT, FOR THE RATABLE
ACCOUNT OF THE BANKS, THE FOLLOWING FEES: (I) 1/5 OF 1% PER ANNUM ON THE TOTAL
UNUSED PORTION OF THE REVOLVING COMMITMENTS OF ALL BANKS DURING THE REVOLVING
AVAILABILITY PERIOD.  SUCH FEES SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH
QUARTERLY DATE DURING THE REVOLVING AVAILABILITY PERIOD AND ON THE REVOLVING
COMMITMENT TERMINATION DATE. 


 


SECTION 2.7         TERMINATION OF COMMITMENTS. 


 


(A)           NO FURTHER ADVANCES SHALL BE MADE ON THE TERM A LOANS OR THE TERM
B LOANS. 


 


(B)           DURING THE REVOLVING AVAILABILITY PERIOD, OPERATING SUBSIDIARY
MAY, UPON AT LEAST FIVE BUSINESS DAYS’ PRIOR NOTICE TO THE AGENT, RECEIPT OF
WHICH NOTICE AGENT SHALL PROMPTLY NOTIFY THE BANKS, TERMINATE AT ANY TIME, OR
PERMANENTLY REDUCE FROM TIME TO TIME BY AN AGGREGATE AMOUNT OF $500,000 OR ANY
INTEGRAL MULTIPLE THEREOF, THE UNUSED PORTION OF THE REVOLVING COMMITMENTS OF
ALL BANKS. 


 


(C)           EACH TERMINATION OR REDUCTION OF ANY COMMITMENT PURSUANT TO THE
PROVISIONS HEREOF SHALL APPLY PROPORTIONATELY TO THE RESPECTIVE COMMITMENT OF
EACH BANK, AND EACH SUCH TERMINATION OR PERMANENT REDUCTION, ONCE TERMINATED OR
SO REDUCED, MAY NOT BE REINSTATED.  IF ANY COMMITMENT IS TERMINATED IN ITS
ENTIRETY, ALL ACCRUED COMMITMENT FEES WITH RESPECT THERETO SHALL BE DUE AND
PAYABLE ON THE EFFECTIVE DAY OF SUCH TERMINATION. 


 


(D)           TO THE EXTENT NOT THERETOFORE TERMINATED OR PERMANENTLY REDUCED,
AS APPLICABLE, PURSUANT TO OTHER PROVISIONS OF THIS AGREEMENT, THE REVOLVING
COMMITMENTS OF ALL BANKS SHALL TERMINATE ON JANUARY 31, 2005. 


 


SECTION 2.8         MANDATORY PREPAYMENTS. 


 


(A)           IF AT ANY TIME (WHETHER AS A RESULT OF A TEMPORARY OR PERMANENT
REDUCTION IN COMMITMENTS PURSUANT TO SECTION 2.7, A CHANGE IN THE CONSOLIDATED
BORROWING BASE OR OTHERWISE), (I) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
REVOLVING LOANS OUTSTANDING EXCEEDS THE LESSER OF (X) THE CONSOLIDATED BORROWING
BASE THEN IN EFFECT; AND (Y) THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS
OF ALL BANKS, OPERATING SUBSIDIARY SHALL IMMEDIATELY PREPAY THE REVOLVING LOANS
IN AN AMOUNT AT LEAST EQUAL TO SUCH EXCESS; OR (II) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL TERM A LOANS OUTSTANDING EXCEEDS THE AGGREGATE AMOUNT OF THE TERM
A COMMITMENTS OF ALL BANKS, OPERATING SUBSIDIARY SHALL IMMEDIATELY PREPAY THE
TERM A LOANS IN AN AMOUNT AT LEAST EQUAL TO SUCH EXCESS; OR (III) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL TERM B LOANS OUTSTANDING EXCEEDS THE AGGREGATE AMOUNT OF
THE TERM B COMMITMENTS OF ALL BANKS, MEXICO SUBSIDIARY SHALL IMMEDIATELY PREPAY
THE TERM B LOANS IN AN AMOUNT AT LEAST EQUAL TO SUCH EXCESS.  ALL SUCH MANDATORY
PREPAYMENTS SHALL BE ACCOMPANIED BY, AND SUCH BORROWER SHALL PAY, INTEREST
THEREON WHICH HAS ACCRUED UNTIL THE DATE OF PAYMENT THEREOF. 

 

8

--------------------------------------------------------------------------------


 


(B)           BY 11:00 A.M. (SAN ANTONIO, TEXAS TIME) ON THE DATE THAT A
MANDATORY PREPAYMENT IS REQUIRED UNDER SECTION 2.8(A), SUCH BORROWER SHALL
SELECT WHICH OUTSTANDING LOANS (INDICATING THE CLASS AND TYPE) ARE TO BE PREPAID
AND SHALL NOTIFY THE AGENT THEREOF.  SUCH NOTICE SHALL NOT BE REVOCABLE BY SUCH
BORROWER.  BY 12:00 P.M. (SAN ANTONIO, TEXAS TIME) ON THE DATE OF RECEIPT OF
SUCH NOTICE, THE AGENT SHALL NOTIFY EACH BANK OF THE CONTENTS THEREOF AND OF
SUCH BANK’S RATABLE SHARE OF SUCH PREPAYMENT.  EACH SUCH PREPAYMENT SHALL BE
APPLIED TO PREPAY RATABLY THE RESPECTIVE LOANS SO SELECTED. 


 


(C)           AS PROVIDED IN SECTION 2.2(D), SUCH BORROWER SHALL IMMEDIATELY
PREPAY THE PRINCIPAL OF, AND ACCRUED INTEREST ON, PORTIONS OF BORROWINGS FUNDED
BY THE AGENT AS TO WHICH AND TO THE EXTENT A BANK HAS NOT FUNDED ITS PRO RATA
PORTION. 


 


(D)           IF AT ANY TIME, PARENT COMPANY ISSUES OR SELLS ANY INDEBTEDNESS
PERMITTED UNDER SECTION 6.2(VI), OPERATING SUBSIDIARY SHALL IMMEDIATELY PREPAY
THE TERM A LOANS IN AMOUNTS EQUAL TO, IN THE AGGREGATE, THE NET CASH PROCEEDS
RECEIVED FOR SUCH ISSUANCE OR SALE.  SUCH PREPAYMENT SHALL BE APPLIED TO THE
PAYMENT OF PRINCIPAL OF THE TERM A NOTES.  EACH SUCH PREPAYMENT WITH RESPECT OF
THE TERM A LOANS SHALL BE APPLIED, TO THE UNPAID SCHEDULED PRINCIPAL
INSTALLMENTS OF SUCH LOANS IN THE INVERSE ORDER OF MATURITY THEREOF. 


 


SECTION 2.9         PRINCIPAL PAYMENTS ON LOANS. 


 


(A)           ON EACH QUARTERLY DATE COMMENCING JUNE 30, 2004 AND CONTINUING
CONSECUTIVELY UNTIL THE PAYMENT OF THE TERM A LOANS IN FULL, THERE SHALL BE DUE
AND PAYABLE BY OPERATING SUBSIDIARY A PRINCIPAL INSTALLMENT IN RESPECT OF
OUTSTANDING TERM A LOANS IN AN AGGREGATE PRINCIPAL AMOUNT OF $275,000; PROVIDED,
HOWEVER, THE AGGREGATE UNPAID PRINCIPAL BALANCE OF THE TERM A LOANS, TOGETHER
WITH ACCRUED, UNPAID INTEREST THEREON SHALL (UNLESS THE MATURITY THEREOF IS
SOONER ACCELERATED OR OTHERWISE BECOMES DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS HEREOF OR ANY OTHER LOAN DOCUMENT) BE DUE AND PAYABLE IN FULL BY OPERATING
SUBSIDIARY ON JULY 15, 2005.


 


(B)           ON EACH QUARTERLY DATE COMMENCING JUNE 30, 2004 AND CONTINUING
CONSECUTIVELY UNTIL THE PAYMENT OF THE TERM B LOANS IN FULL, THERE SHALL BE DUE
AND PAYABLE BY MEXICO SUBSIDIARY A PRINCIPAL INSTALLMENT IN RESPECT OF
OUTSTANDING TERM B LOANS IN AN AGGREGATE PRINCIPAL AMOUNT OF $75,000; PROVIDED,
HOWEVER, THE AGGREGATE UNPAID PRINCIPAL BALANCE OF THE TERM B LOANS, TOGETHER
WITH ACCRUED, UNPAID INTEREST THEREON SHALL (UNLESS THE MATURITY THEREOF IS
SOONER ACCELERATED OR OTHERWISE BECOMES DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS HEREOF OR ANY OTHER LOAN DOCUMENT) BE DUE AND PAYABLE IN FULL BY MEXICO
SUBSIDIARY ON JULY 15, 2005.


 


(C)           INTENTIONALLY OMITTED.


 


(D)           BY 11:00 A.M. (SAN ANTONIO, TEXAS TIME) ON THE DATE THAT A PAYMENT
IS REQUIRED IN RESPECT OF LOANS UNDER THIS SECTION 2.9, OPERATING SUBSIDIARY OR
MEXICO SUBSIDIARY, AS THE CASE MAY BE, SHALL SELECT WHICH OUTSTANDING LOANS THAT
ARE EITHER (I) BASE RATE LOANS; OR (II) LIBOR LOANS WHOSE LAST DAY OF ITS
INTEREST PERIOD CORRESPONDS TO THE APPLICABLE QUARTERLY DATE (AND SO INDICATING
THE TYPE) ARE TO BE PAID AND SHALL NOTIFY THE AGENT THEREOF.  SUCH NOTICE SHALL
NOT BE REVOCABLE BY THE APPLICABLE BORROWER.  BY 12:00 P.M. (SAN ANTONIO, TEXAS
TIME) ON THE

 

9

--------------------------------------------------------------------------------


 


DATE OF RECEIPT OF SUCH NOTICE, THE AGENT SHALL NOTIFY EACH BANK OF THE CONTENTS
THEREOF AND OF SUCH BANK’S RATABLE SHARE OF SUCH PAYMENT.  EACH SUCH PAYMENT
SHALL BE APPLIED TO PAY RATABLY THE LOANS SO SELECTED, OR IF THE APPLICABLE
BORROWER HAS NOT TIMELY NOTIFIED AND IDENTIFIED TO THE AGENT (AS HEREIN
PROVIDED) LOANS FOR APPLICATION, SUCH PAYMENT SHALL BE APPLIED, RATABLY, BY THE
AGENT AS IT DETERMINES IN ITS SOLE DISCRETION. 


 


(E)           THE AGGREGATE UNPAID PRINCIPAL BALANCE OF THE REVOLVING LOANS,
TOGETHER WITH ACCRUED, UNPAID INTEREST THEREON SHALL (UNLESS THE MATURITY
THEREOF IS SOONER ACCELERATED OR OTHERWISE BECOMES DUE AND PAYABLE BY OPERATING
SUBSIDIARY IN ACCORDANCE WITH THE TERMS HEREOF OR ANY OTHER LOAN DOCUMENT)
MATURE AND BE DUE AND PAYABLE BY OPERATING SUBSIDIARY ON THE REVOLVING
COMMITMENT TERMINATION DATE. 


 


SECTION 2.10       OPTIONAL PREPAYMENTS. 


 


(A)           EACH BORROWER MAY, UPON NOTICE TO THE AGENT GIVEN NOT LATER THAN
12:00 P.M. (SAN ANTONIO, TEXAS TIME) ON (I) THE BUSINESS DAY OF PREPAYMENT OF
ANY BASE RATE LOAN; AND (II) THE LIBOR-BUSINESS-DAY PRIOR TO THE DATE OF
PREPAYMENT OF ANY LIBOR LOAN, PREPAY (WITHOUT PREMIUM OR PENALTY, OTHER THAN ANY
FUNDING LOSSES AS PROVIDED IN SECTION 2.12) ANY LOAN IN WHOLE AT ANY TIME, OR
FROM TIME TO TIME IN PART, IN MINIMUM PRINCIPAL AMOUNTS OF $100,000 OR ANY
INTEGRAL MULTIPLE THEREOF; PROVIDED HOWEVER, LIBOR LOANS MAY BE PREPAID ONLY ON
THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN.  SUCH NOTICE SHALL SPECIFY
THE DATE AND AMOUNT OF PREPAYMENT AND THE LOAN OR LOANS (INDICATING THE
CORRESPONDING CLASS OR TYPE) APPLICABLE TO SUCH PREPAYMENT AND SHALL NOT BE
REVOCABLE BY SUCH BORROWER.  THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ACCRUED INTEREST
THEREON AND OTHER FEES AND EXPENSES DUE AND OWING BY SUCH BORROWER TO THE DATE
OF PREPAYMENT.  ANY SUCH PREPAYMENT OF TERM LOANS SHALL BE APPLIED RATABLY, TO
THE UNPAID SCHEDULED PRINCIPAL INSTALLMENTS OF SUCH LOANS IN THE INVERSE ORDER
OF MATURITY THEREOF. 


 


(B)           UPON RECEIPT OF A NOTICE OF PREPAYMENT PURSUANT TO THIS SECTION
2.10, THE AGENT SHALL PROMPTLY NOTIFY EACH BANK OF THE CONTENTS THEREOF AND OF
SUCH BANK’S RATABLE SHARE, IF ANY, OF SUCH PREPAYMENT. 


 


SECTION 2.11       GENERAL PROVISIONS AS TO PAYMENTS.  (I) OPERATING SUBSIDIARY
SHALL MAKE EACH PAYMENT OF PRINCIPAL OF AND INTEREST ON THE TERM A LOANS, AND
THE REVOLVING LOANS; (II) MEXICO SUBSIDIARY SHALL MAKE EACH PAYMENT OF PRINCIPAL
OF AND INTEREST ON THE TERM B LOANS; AND (III) EACH BORROWER SHALL MAKE EACH
PAYMENT OF FEES OR ANY OTHER OBLIGATIONS OF SUCH BORROWER, IN U.S. DOLLARS, NOT
LATER THAN 12:00 P.M. (SAN ANTONIO, TEXAS TIME) ON THE DATE WHEN DUE (IT BEING
UNDERSTOOD THAT INTEREST SHALL ACCRUE AND BE PAYABLE FOR SUCH DATE ON ANY
AMOUNTS WHICH ARE PAID AFTER 12:00 P.M. (SAN ANTONIO, TEXAS TIME)), IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR COUNTERCLAIM TO THE
AGENT OR ANY BANK AT THE ACCOUNT OF THE AGENT SET FORTH IN ANNEX A.  BY 1:00
P.M. (SAN ANTONIO TIME) ON THE DATE OF RECEIPT, THE AGENT WILL DISTRIBUTE TO
EACH BANK (AS APPLICABLE), IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, ITS
RATABLE SHARE OF EACH SUCH PAYMENT.  WHENEVER ANY PAYMENT OF PRINCIPAL OF OR
INTEREST ON THE LIBOR LOANS SHALL BE DUE ON A DAY WHICH IS NOT A
LIBOR-BUSINESS-DAY, THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING LIBOR-BUSINESS-DAY UNLESS SUCH LIBOR-BUSINESS-DAY FALLS IN ANOTHER
CALENDAR MONTH, IN WHICH CASE THE DATE FOR PAYMENT THEREOF SHALL BE THE
IMMEDIATELY PRECEDING LIBOR-BUSINESS-DAY.  WHENEVER ANY PAYMENT OF ANY OTHER

 

10

--------------------------------------------------------------------------------


 


OBLIGATIONS SHALL BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THE DATE FOR
PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF THE
DATE FOR ANY PAYMENT OF PRINCIPAL IS EXTENDED AS PROVIDED ABOVE OR BY OPERATION
OF LAW OR OTHERWISE, INTEREST THEREON SHALL BE PAYABLE FOR SUCH EXTENDED TIME. 
UNLESS THE AGENT HAS RECEIVED NOTICE FROM ANY BORROWER PRIOR TO THE DATE ON
WHICH ANY PAYMENT IS DUE TO EACH BANK OR THE AGENT HEREUNDER THAT SUCH BORROWER
WILL NOT MAKE SUCH PAYMENT IN FULL, THE AGENT MAY ASSUME THAT SUCH BORROWER HAS
MADE SUCH PAYMENT IN FULL TO THE AGENT ON SUCH DATE, AND THE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH BANK ON SUCH DUE
DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH BANK.  IF AND TO THE EXTENT
SUCH BORROWER HAS NOT MADE SUCH PAYMENT IN FULL TO THE AGENT, EACH BANK SHALL
REPAY TO THE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH BANK,
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH BANK UNTIL THE DATE SUCH BANK REPAYS SUCH AMOUNT TO THE
AGENT, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  IN THE EVENT ANY
PAYMENT RECEIVED BY THE AGENT AND SO PAID TO BANKS IS RESCINDED OR MUST
OTHERWISE BE RETURNED BY THE AGENT, EACH BANK SHALL, UPON THE REQUEST OF THE
AGENT, REPAY TO THE AGENT THE AMOUNT OF SUCH PAYMENT PAID TO SUCH BANK, TOGETHER
WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO
SUCH BANK UNTIL THE DATE SUCH BANK REPAYS SUCH AMOUNT TO THE AGENT, AT A RATE
PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE. 


 


SECTION 2.12       FUNDING LOSSES.  IF ANY BORROWER (I) MAKES ANY PAYMENT OR
PREPAYMENT OF PRINCIPAL WITH RESPECT TO ANY LIBOR LOAN, PURSUANT TO ARTICLE 2 OR
OTHERWISE, ON ANY DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO; OR (II) FAILS TO PAY OR PREPAY ANY LIBOR LOANS AFTER NOTICE HAS BEEN
GIVEN TO ANY BANK IN ACCORDANCE WITH SECTION 2.2(B) OR 2.10(B), THEN SUCH
BORROWER SHALL, SUBJECT TO SECTION 10.8, INDEMNIFY AND REIMBURSE AGENT AND/OR
EACH BANK, AS APPLICABLE, ON DEMAND FOR ANY LOSS OR EXPENSE INCURRED OR
SUSTAINED BY IT AS A CONSEQUENCE OF ANY THEREOF, INCLUDING ANY LOSS INCURRED OR
SUSTAINED IN OBTAINING, LIQUIDATING, EMPLOYING OR REDEPLOYING DEPOSITS FROM
THIRD PARTIES, AND INCLUDING LOSS OF APPLICABLE MARGIN, FOR THE PERIOD AFTER ANY
SUCH PAYMENT THROUGH THE END OF SUCH INTEREST PERIOD; PROVIDED THAT THE AGENT
AND/OR SUCH BANK SHALL HAVE DELIVERED TO SUCH BORROWER A CERTIFICATE AS TO THE
AMOUNT OF SUCH LOSS OR EXPENSE WHICH CERTIFICATE SHALL BE CONCLUSIVE AND BINDING
AGAINST SUCH BORROWER, ABSENT CALCULATIONAL ERROR. 


 


SECTION 2.13       SHARING OF PAYMENTS, ETC.  EACH OF THE AGENT AND THE BANKS
AGREES THAT IF IT SHALL, WHETHER THROUGH THE EXERCISE OF RIGHTS UNDER ANY LOAN
DOCUMENT OR RIGHTS OF BANKER’S LIEN, SET-OFF, COUNTERCLAIM OR OTHERWISE AGAINST
ANY BORROWER OR OTHERWISE, OBTAIN PAYMENT OF A PORTION OF THE AGGREGATE
OBLIGATIONS OWED TO IT BY SUCH BORROWER WHICH, TAKING INTO ACCOUNT ALL
DISTRIBUTIONS MADE BY THE AGENT UNDER THIS AGREEMENT CAUSES THE AGENT OR SUCH
BANK TO HAVE RECEIVED MORE THAN IT WOULD HAVE RECEIVED HAD SUCH PAYMENT BEEN
RECEIVED BY THE AGENT AND DISTRIBUTED PURSUANT TO THIS AGREEMENT, THEN (I) IT
SHALL NOTIFY THE AGENT AND EACH OF THE OTHER BANKS; (II) IT SHALL BE DEEMED TO
HAVE SIMULTANEOUSLY PURCHASED AND SHALL BE OBLIGATED TO PURCHASE INTERESTS IN
THE OBLIGATIONS AS NECESSARY TO CAUSE THE AGENT AND ALL BANKS TO SHARE ALL
PAYMENTS AS PROVIDED FOR HEREIN; AND (III) SUCH OTHER ADJUSTMENTS SHALL BE MADE
FROM TIME TO TIME AS SHALL BE EQUITABLE TO ENSURE THAT THE AGENT AND ALL BANKS
SHARE ALL PAYMENTS OF OBLIGATIONS AS PROVIDED FOR HEREIN; PROVIDED, HOWEVER,
NOTHING CONTAINED HEREIN SHALL IN ANY WAY AFFECT THE RIGHT OF THE AGENT OR ANY
BANK TO OBTAIN PAYMENT (WHETHER BY EXERCISE OF RIGHTS OF BANKER’S LIEN, SET-OFF,
COUNTERCLAIM OR OTHERWISE) OF INDEBTEDNESS OTHER THAN THE OBLIGATIONS.  EACH
BORROWER EXPRESSLY CONSENTS TO THE FOREGOING ARRANGEMENTS AND AGREES THAT ANY
HOLDER OF ANY SUCH INTEREST OR OTHER PARTICIPATION IN THE OBLIGATIONS, WHETHER
OR NOT ACQUIRED PURSUANT TO

 

11

--------------------------------------------------------------------------------


 


THE FOREGOING ARRANGEMENTS, MAY TO THE FULLEST EXTENT PERMITTED BY LAW EXERCISE
ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF OR COUNTERCLAIM AS FULLY AS IF SUCH
HOLDER WERE A HOLDER OF THE OBLIGATIONS IN THE AMOUNT OF SUCH INTEREST OR OTHER
PARTICIPATION.  IF ALL OR ANY PART OF ANY FUNDS TRANSFERRED PURSUANT TO THIS
SECTION 2.13 IS THEREAFTER RECOVERED FROM THE SELLER UNDER THIS SECTION 2.13
WHICH RECEIVED THE SAME, THE PURCHASE PROVIDED FOR IN THIS SECTION 2.13 SHALL BE
DEEMED TO HAVE BEEN RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF
SUCH RECOVERY, TOGETHER WITH INTEREST IF INTEREST IS REQUIRED PURSUANT TO COURT
ORDER TO BE PAID ON ACCOUNT OF THE POSSESSION OF SUCH FUNDS PRIOR TO SUCH
RECOVERY. 


 


SECTION 2.14       TAXES. 


 


(A)           NO DEDUCTION FOR CERTAIN TAXES.  ANY AND ALL PAYMENTS BY EACH
BORROWER SHALL BE MADE, IN ACCORDANCE WITH SECTIONS 2.4 AND 2.6, FREE AND CLEAR
OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES.  IF ANY
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY
SUM PAYABLE TO ANY BANK OR THE AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED AS
MAY BE NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.14), SUCH
BANK OR THE AGENT, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE; (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS; AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED
TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW. 


 


(B)           OTHER TAXES.  IN ADDITION, THE BORROWERS AGREE TO PAY ANY PRESENT
OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE OR FROM THE
EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS
AGREEMENT, THE NOTES, OR THE OTHER CREDIT DOCUMENTS (HEREINAFTER REFERRED TO AS
“OTHER TAXES”). 


 


(C)           INDEMNIFICATION.  EACH BORROWER INDEMNIFIES EACH BANK AND THE
AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH BANK OR THE AGENT, AS THE CASE MAY
BE, AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.  EACH PAYMENT REQUIRED TO BE MADE BY ANY BORROWER IN RESPECT
OF THIS INDEMNIFICATION SHALL BE MADE TO THE AGENT FOR THE BENEFIT OF ANY PARTY
CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DAY THE BORROWER RECEIVES
WRITTEN DEMAND DETAILING THE CALCULATION OF SUCH AMOUNTS THEREFOR FROM THE AGENT
ON BEHALF OF ITSELF AS AGENT OR ANY SUCH BANK.  IF ANY BANK OR THE AGENT
RECEIVES A REFUND IN RESPECT OF ANY TAXES PAID BY ANY BORROWER, UNDER THIS
SECTION 2.14(C), SUCH BANK OR THE AGENT, AS THE CASE MAY BE, SHALL PROMPTLY PAY
TO SUCH BORROWER ITS SHARE OF SUCH REFUND. 

 

12

--------------------------------------------------------------------------------


 


(D)           EVIDENCE OF TAX PAYMENTS.  EACH BORROWER WILL PAY PRIOR TO
DELINQUENCY ALL TAXES PAYABLE IN RESPECT OF ANY PAYMENT DUE HEREUNDER.  WITHIN
30 DAYS AFTER THE DATE OF ANY PAYMENT OF SUCH TAXES, EACH BORROWER WILL FURNISH
TO THE AGENT, AT ITS ADDRESS REFERRED TO IN ANNEX A, THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT EVIDENCING PAYMENT OF SUCH TAXES. 


 


SECTION 2.15       PRO RATA TREATMENT.  EXCEPT AS REQUIRED UNDER SECTION 2.8(C),
SECTION 2.8(D), SECTION 2.12, AND ARTICLE 9, EACH BORROWING, EACH PAYMENT OR
PRE-PAYMENT OF PRINCIPAL OF ANY BORROWING, EACH PAYMENT OF INTEREST ON THE
LOANS, EACH PAYMENT OF THE FEES, EACH TERMINATION OR REDUCTION OF THE
COMMITMENTS, AND EACH REFINANCING OF ANY BORROWING, SHALL BE ALLOCATED RATABLY
AND PRO RATA AMONG THE BANKS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS. 
EACH BANK AGREES THAT IN COMPUTING SUCH BANK’S PORTION OF ANY BORROWING TO BE
MADE HEREUNDER, THE AGENT MAY, IN ITS DISCRETION, ROUND EACH BANK’S PORTION OF
SUCH BORROWING TO THE NEXT HIGHER OR LOWER WHOLE DOLLAR AMOUNT. 


 


SECTION 2.16       PROCEEDS OF LOANS.  THE PROCEEDS OF THE TERM A LOANS SHALL BE
USED BY OPERATING SUBSIDIARY SOLELY TO (I) REFINANCE THE UNPAID PRINCIPAL
BALANCE OF INDEBTEDNESS USED FOR THE EXPANSION OF OPERATING SUBSIDIARY’S
MANUFACTURING FACILITY IN SAN ANTONIO, TEXAS; (II) REFINANCE THE UNPAID
PRINCIPAL BALANCE OF EXISTING LOANS WHICH FINANCED THE PURCHASE OF EQUIPMENT OF
OPERATING SUBSIDIARY; AND (III) REFINANCE THE BALANCE OF THE ACQUISITION LOANS. 
THE PROCEEDS OF THE TERM B LOANS SHALL BE USED TO REFINANCE THE PRINCIPAL
BALANCE OF INDEBTEDNESS USED BY MEXICO SUBSIDIARY SOLELY TO (I) FINANCE THE
EXPANSION OF MEXICO SUBSIDIARY’S MAQUILADORA PLANT IN MEXICO; AND (II) TO
REFINANCE THE UNPAID PRINCIPAL BALANCE OF EXISTING LOANS WHICH FINANCED THE
PURCHASE OF SUCH MAQUILADORA PLANT.  THE PROCEEDS OF THE REVOLVING LOANS SHALL
BE USED BY OPERATING SUBSIDIARY (I) TO PROVIDE WORKING CAPITAL FOR OPERATING
SUBSIDIARY, ITS AFFILIATES THAT ARE LOAN PARTIES AND AUSTRALIAN SUBSIDIARY; (II)
TO FINANCE CAPITAL EXPENDITURES; AND (III) FOR GENERAL CORPORATE PURPOSES FOR
OPERATING SUBSIDIARY, ITS AFFILIATES THAT ARE LOAN PARTIES AND AUSTRALIAN
SUBSIDIARY. 


 


ARTICLE 3

CONDITIONS

 


SECTION 3.1         INITIAL LOANS ON THE CLOSING DATE.  THE OBLIGATIONS OF THE
BANKS TO MAKE THE INITIAL REVOLVING LOAN ON OR AFTER THE CLOSING DATE ARE
SUBJECT TO THE CONDITIONS PRECEDENT THAT ON OR BEFORE THE CLOSING DATE, THE
AGENT SHALL HAVE RECEIVED, THERE SHALL HAVE BEEN PERFORMED AND THERE SHALL
EXIST, THE DOCUMENTS, ACTIONS AND OTHER MATTERS SET FORTH IN ANNEX C HERETO,
EACH IN FORM, SCOPE AND SUBSTANCE, AND (AS APPLICABLE) DATED AS OF A DATE,
SATISFACTORY TO THE AGENT AND ITS COUNSEL. 


 


SECTION 3.2         ALL LOANS.  THE OBLIGATIONS OF THE BANKS TO MAKE EACH
REVOLVING LOAN ARE SUBJECT TO THE SATISFACTION OF THE AGENT AS TO THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)           REPRESENTATIONS TRUE AND NO DEFAULTS.  (I) THE REPRESENTATIONS AND
WARRANTIES CONTAINED AND REFERRED TO IN ARTICLE 4 (OTHER THAN THOSE
REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A SPECIFIC DATE) SHALL
BE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF
THE CREDIT EVENT AS THOUGH MADE ON AND AS OF SUCH DATE; (II) NO EVENT SHALL HAVE
OCCURRED SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTION 5.1

 

13

--------------------------------------------------------------------------------


 


(OR IN THE CASE OF A CREDIT EVENT PRIOR TO THE DELIVERY OF SUCH STATEMENTS,
SINCE THE DATE OF THIS AGREEMENT), THAT HAS CAUSED A MATERIAL ADVERSE EFFECT;
AND (III) NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING. 


 


(B)           NO MATERIAL ADVERSE CHANGE.  AS OF THE DATE OF THE CREDIT EVENT,
(I) NO CHANGE OR EVENT THAT MIGHT CAUSE A MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED SINCE THE DATE OF THIS AGREEMENT; AND (II) NO CURRENT MATERIAL ADVERSE
EVENT SHALL HAVE OCCURRED, INCLUDING ANY CURRENT MATERIAL ADVERSE EVENT RELATED
TO, CONNECTED WITH, RESULTING FROM, IMPLIED BY OR FLOWING FROM ANY MATTERS
DESCRIBED IN ANNEX D-1 AND/OR ANNEX D-2 HERETO. 


 


(C)           BORROWING DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED (I) A
CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER OF THE REQUESTING BORROWER DATED AS
OF SUCH DATE TO THE EFFECTS SET FORTH IN SECTION 3.2(A); (II) A NOTICE OF
BORROWING DELIVERED IN ACCORDANCE WITH SECTION 2.2(A); AND (III) SUCH OTHER
DOCUMENTS AND CERTIFICATES RELATING TO THE TRANSACTIONS HEREIN CONTEMPLATED AS
THE BANKS (THROUGH THE AGENT) MAY REASONABLY REQUIRE. 


 


SECTION 3.3         INTENTIONALLY OMITTED. 


 


ARTICLE 4

 


REPRESENTATIONS AND WARRANTIES

 

To induce each of the Agent and the Banks to enter into and perform its
agreements pursuant to this Agreement, each Borrower and Parent Company (i) make
and reaffirm to each of the Agent and the Banks each of the representations and
warranties contained in each Loan Document; and (ii) without duplication,
represent and warrant to each of the Agent and the Banks that, at the time of
execution hereof and the transactions contemplated hereby and as of each of the
dates of each of the financial statements required to be delivered, from time to
time, pursuant to Section 5.1:

 


SECTION 4.1         ENTITY STATUS; POWER AND AUTHORITY.  EACH COMPANY IS A
CORPORATION OR LIMITED PARTNERSHIP DULY ORGANIZED AND VALIDLY EXISTING IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF INCORPORATION OR ORGANIZATION AND IS
DULY QUALIFIED AS A FOREIGN CORPORATION AND IN GOOD STANDING IN ALL
JURISDICTIONS IN WHICH THE FAILURE TO BE SO QUALIFIED COULD HAVE A MATERIAL
ADVERSE EFFECT, ALL OF WHICH JURISDICTIONS ARE SET FORTH IN SCHEDULE 4.1
HERETO.  EACH COMPANY HAS THE CORPORATE POWER AND AUTHORITY AND ALL LEGAL RIGHTS
WHICH ARE NECESSARY (I) TO OWN, LEASE, USE AND OPERATE ITS RESPECTIVE PROPERTY
AND TO TRANSACT ITS BUSINESS AS NOW BEING AND AS PROPOSED TO BE CONDUCTED; AND
(II) TO EXECUTE AND DELIVER EACH LOAN DOCUMENT, PERFORM AND COMPLY WITH ALL
OBLIGATIONS AND AGREEMENTS THEREUNDER AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


SECTION 4.2         AUTHORIZATION; CONSENTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH COMPANY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE AND OTHER ACTION BY, ON BEHALF OF, AND
WITH RESPECT TO, EACH COMPANY, AND NO CONSENT, APPROVAL, AUTHORIZATION,
DECLARATION, FILING, ORDER OR OTHER ACTION BY, ON BEHALF OF, OR WITH RESPECT TO,
ANY COMPANY IS REQUIRED OF, OR FROM, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON
IN CONNECTION WITH ANY OF SUCH EXECUTION, DELIVERY OR PERFORMANCE, OR THE
VALIDITY OR ENFORCEABILITY OF ANY

 

14

--------------------------------------------------------------------------------


 


LOAN DOCUMENT AGAINST EACH COMPANY WHICH IS A PARTY THERETO OR ANY PROPERTY
COVERED THEREBY WHICH HAS NOT BEEN OBTAINED AND IS FINAL AND IN FULL FORCE AND
EFFECT. 


 


SECTION 4.3         NO CONFLICTS.  NEITHER THE EXECUTION OR DELIVERY OF ANY LOAN
DOCUMENT, NOR THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED THEREIN, NOR THE
PERFORMANCE OF, OR COMPLIANCE WITH, ANY OF THE TERMS AND PROVISIONS THEREOF,
DOES OR WILL (I) CONFLICT WITH, OR RESULT IN OR CONSTITUTE A BREACH, VIOLATION
OR DEFAULT OF, OR REQUIRE A CONSENT UNDER, (A) ANY PROVISION OF LAW TO WHICH ANY
COMPANY OR ANY OF ITS PROPERTY IS SUBJECT OR BOUND; (B) ANY JUDGMENT OR LEGAL
RIGHT APPLICABLE TO ANY COMPANY OR ANY OF ITS PROPERTY; (C) ANY LEASE,
INDENTURE, LOAN AGREEMENT, NOTE, PURCHASE OR ACQUISITION AGREEMENT, MORTGAGE,
DEED OF TRUST OR OTHER AGREEMENT OR INSTRUMENT TO WHICH ANY COMPANY IS A PARTY
OR BY WHICH IT OR ANY OF ITS PROPERTY MAY BE BOUND OR SUBJECT; OR (D) ANY
PROVISION OF THE CHARTER OR BYLAWS OF ANY COMPANY; OR (E) RESULT IN THE CREATION
OR IMPOSITION OF ANY LIEN OR NEGATIVE PLEDGE UPON ANY COMPANY OR ANY OF ITS
PROPERTY, EXCEPT FOR THE BENEFIT OF THE AGENT AND THE BANKS. 


 


SECTION 4.4         ENFORCEABLE OBLIGATIONS.  EACH LOAN DOCUMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY EACH COMPANY WHICH IS A PARTY THERETO AND CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATIONS OF EACH COMPANY, ENFORCEABLE AGAINST
EACH COMPANY IN ACCORDANCE WITH ITS RESPECTIVE TERMS. 


 


SECTION 4.5         TITLE TO PROPERTIES.  EACH COMPANY HAS GOOD AND INDEFEASIBLE
TITLE TO, OR VALID LEASEHOLD INTERESTS IN, AS APPLICABLE, ALL OF ITS PROPERTY,
FREE AND CLEAR OF ALL LIENS (EXCEPT PERMITTED LIENS), NEGATIVE PLEDGES AND ANY
OTHER ADVERSE CLAIMS OF ANY NATURE, EXCEPT ANY OF THE FOREGOING WHICH ARE FOR
THE BENEFIT OF THE AGENT AND THE BANKS.  EXCEPT AS SET FORTH IN SCHEDULE 4.5
THERE ARE NO FINANCING STATEMENTS, LIEN INSTRUMENTS, ABSTRACTS OF JUDGMENT,
LEVIES, EXECUTIONS OR OTHER FILINGS OF RECORD IN ANY JURISDICTION NAMING ANY
COMPANY AS “DEBTOR”, “MORTGAGOR”, “OBLIGOR” OR THE LIKE, OR COVERING ANY
PROPERTY OF ANY COMPANY, EXCEPT THOSE EVIDENCING PERMITTED LIENS.  


 


SECTION 4.6         FINANCIAL CONDITION. 


 


(A)           FINANCIAL STATEMENTS.  EACH BORROWER HAS DELIVERED TO THE AGENT
COPIES OF THE (I) AUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANIES AS OF EACH
OF DECEMBER 31, 1999, 2000, 2001 AND 2002, AND THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE YEARS ENDED ON
SUCH DATES; (II) COPIES OF THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
COMPANIES AS OF 2003, AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR 2003; AND (III) COPIES OF THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANIES AS OF MARCH 31, 2004 AND
THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE
QUARTER ENDED ON SUCH DATE.  SUCH FINANCIAL STATEMENTS (TOGETHER WITH RELATED
SCHEDULES AND NOTES, THE “FINANCIAL STATEMENTS”) ARE TRUE, COMPLETE AND
ACCURATE, FAIRLY PRESENT THE FINANCIAL CONDITION OF THE COMPANIES AS OF THE
RESPECTIVE DATES THEREOF AND HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED
THROUGHOUT THE PERIODS COVERED THEREBY ON A BASIS CONSISTENT WITH THAT OF PRIOR
PERIODS, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS. WITHOUT LIMITING THE
REPRESENTATION SET FORTH IN THIS SECTION, THE BORROWERS AND THE PARENT COMPANY
WISH TO ADVISE THE AGENT AND THE BANKS THAT ON FEBRUARY 4, 2004, THE COMPANY’S
FORMER INDEPENDENT AUDITOR, KPMG PEAT MARWICK, LLP NOTIFIED THE PARENT COMPANY
THAT THEIR AUDITORS’ REPORT DATED FEBRUARY 26, 2003 FOR THE CONSOLIDATED
FINANCIAL

 

15

--------------------------------------------------------------------------------


 


STATEMENTS OF PARENT COMPANY DATED AS OF DECEMBER 31, 2002 AND 2001 AND FOR THE
THREE YEARS ENDED DECEMBER 31, 2002, 2001 AND 2000 SHOULD NO LONGER BE RELIED
UPON.  AS OF THE DATE HEREOF, NO COMPANY HAS ANY (I) OBLIGATIONS, LIABILITIES OR
OTHER INDEBTEDNESS (INCLUDING GUARANTEES); OR (II) INVESTMENTS IN ANY PERSON
WHICH ARE (SEPARATELY OR IN THE AGGREGATE) NOT REFLECTED IN SUCH FINANCIAL
STATEMENTS; AND THERE HAS BEEN NO MATERIAL ADVERSE EFFECT SINCE THE DATE OF THE
FINANCIAL STATEMENTS, EXCEPT EVENTS AND CIRCUMSTANCES SPECIFICALLY LISTED AND
SPECIFICALLY DESCRIBED ON ANNEX D-1 AND/OR ANNEX D-2 TO THE EXTENT THEY ARE
CURRENTLY IN EXISTENCE AS OF THE DATE THIS AGREEMENT IS MADE AND ENTERED INTO,
BUT NOT INCLUDING IN SUCH EXCEPTION ANY EVENTS AND CIRCUMSTANCES NOT
SPECIFICALLY DESCRIBED ON ANNEX D-1 AND/OR ANNEX D-2 EVEN IF THEY COULD BE
CONSTRUED AS BEING IMPLIED BY, RELATING TO, ARISING OUT OF, RESULTING FROM OR
FLOWING FROM, OR OTHERWISE CONNECTED WITH, EVENTS AND CIRCUMSTANCES SPECIFICALLY
LISTED AND SPECIFICALLY DESCRIBED ON ANNEX D-1 AND/OR ANNEX D-2; AND NO CURRENT
MATERIAL ADVERSE EVENT HAS OCCURRED, INCLUDING ANY CURRENT MATERIAL ADVERSE
EVENT RELATED TO, CONNECTED WITH, RESULTING FROM, IMPLIED BY OR FLOWING FROM ANY
MATTERS DESCRIBED IN ANNEX D-1 AND/OR ANNEX D-2 HERETO. 


 


(B)           SOLVENCY.  UPON GIVING EFFECT TO THE ISSUANCE OF EACH NOTE (AND
THE INCURRENCE OF THE INDEBTEDNESS THEREUNDER), THE EXECUTION, DELIVERY AND
PERFORMANCE OF EACH LOAN DOCUMENT BY EACH COMPANY WHICH IS A PARTY THERETO, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, THE FOLLOWING ARE AND
WILL BE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS TO EACH COMPANY:


 

(I)            THE FAIR SALEABLE VALUE OF THE ASSETS OF EACH COMPANY EXCEEDS THE
AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE EXISTING DEBTS
AND OTHER LIABILITIES (INCLUDING CONTINGENT LIABILITIES) OF SUCH COMPANY, AS
THEY MATURE;

 

(II)           THE ASSETS OF EACH COMPANY DO NOT CONSTITUTE UNREASONABLY SMALL
CAPITAL FOR SUCH COMPANY TO CARRY OUT ITS BUSINESS AS NOW CONDUCTED AND AS
PROPOSED BY IT TO BE CONDUCTED;

 

(III)          NO COMPANY INTENDS TO INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH
DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE
RECEIVED BY SUCH COMPANY, AND OF AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF DEBT
OF SUCH COMPANY); AND

 

(IV)          NO COMPANY INTENDS, NOR BELIEVES, THAT FINAL JUDGMENTS AGAINST IT
IN ACTIONS FOR MONEY DAMAGES WILL BE RENDERED AT A TIME WHEN, OR IN AN AMOUNT
SUCH THAT, IT WILL BE UNABLE TO SATISFY ANY SUCH JUDGMENTS PROMPTLY IN
ACCORDANCE WITH THEIR TERMS (TAKING INTO ACCOUNT THE MAXIMUM REASONABLE AMOUNT
OF SUCH JUDGMENTS IN ANY SUCH ACTIONS AND THE EARLIEST REASONABLE TIME AT WHICH
SUCH JUDGMENTS MIGHT BE RENDERED). 

 


SECTION 4.7         FULL DISCLOSURE.  THERE IS NO FACT THAT ANY COMPANY HAS NOT
DISCLOSED TO THE BANKS WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NEITHER THE FINANCIAL INFORMATION REFERENCED IN SECTION 4.6(A)
NOR ANY CERTIFICATE, REPORT, EXHIBIT, SCHEDULE, STATEMENT, DISCLOSURE LETTER OR
OTHER INFORMATION FURNISHED TO THE AGENT OR ANY BANK BY, OR ON BEHALF OF, ANY
COMPANY, WHETHER HERETOFORE OR HEREWITH, IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY OR CONSUMMATION OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, OR INCLUDED THEREIN OR DELIVERED PURSUANT THERETO, CONTAINS ANY
UNTRUE STATEMENT OF A

 

16

--------------------------------------------------------------------------------


 


MATERIAL FACT OR OMITS OR OMITTED TO STATE ANY MATERIAL FACT NECESSARY TO MAKE
AND KEEP THE STATEMENTS CONTAINED HEREIN OR THEREIN FROM BEING MISLEADING.  ALL
INFORMATION FURNISHED AFTER THE DATE HEREOF BY OR ON BEHALF OF ANY COMPANY SHALL
BE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS. 


 


SECTION 4.8         NO DEFAULT OR ADVERSE CONDITION.  NO EVENT HAS OCCURRED AND
IS CONTINUING WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT THAT HAS NOT
BEEN WAIVED PURSUANT TO THE LIMITED WAIVER, AND OTHER THAN AS SPECIFICALLY
DISCLOSED IN ANNEX D-1 AND/OR ANNEX D-2, THERE EXISTS NO EVENT, CIRCUMSTANCE,
CONDITION OR CASUALTY (WHETHER OR NOT COVERED BY INSURANCE) WHICH COULD HAVE A
MATERIAL ADVERSE EFFECT; PROVIDED, HOWEVER, THAT SUCH EXCEPTION WITH RESPECT TO
MATTERS DISCLOSED IN ANNEX D-1 AND/OR ANNEX D-2 DOES NOT INCLUDE ANY EVENTS OR
CIRCUMSTANCES NOT SPECIFICALLY DESCRIBED ON ANNEX D-1 AND/OR ANNEX D-2 EVEN IF
THEY COULD BE CONSTRUED AS BEING IMPLIED BY, RELATING TO, ARISING OUT OF,
RESULTING FROM OR FLOWING FROM, OR OTHERWISE CONNECTED WITH, EVENTS AND
CIRCUMSTANCES SPECIFICALLY LISTED AND SPECIFICALLY DESCRIBED ON ANNEX D-1 AND/OR
ANNEX D-2.  NO CURRENT MATERIAL ADVERSE EVENT HAS OCCURRED, INCLUDING ANY
CURRENT MATERIAL ADVERSE EVENT RELATED TO, CONNECTED WITH, RESULTING FROM,
IMPLIED BY OR FLOWING FROM ANY MATTERS DESCRIBED IN ANNEX D-1 AND/OR ANNEX D-2
HERETO.  THE BORROWERS AND PARENT COMPANY DO NOT KNOW THAT ANY EVENT,
CIRCUMSTANCE OR CONDITION DISCLOSED IN ANNEX D-1 AND/OR ANNEX D-2 WILL IN FACT
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 4.9         MATERIAL AGREEMENTS; INSURANCE.  EXCEPT AS DISCLOSED IN
SCHEDULE 4.9A, NO COMPANY IS IN DEFAULT UNDER, OR IN VIOLATION OR BREACH OF (NOR
HAS ANY EVENT OR CIRCUMSTANCE OCCURRED WHICH, BUT FOR THE PASSAGE OF TIME OR THE
GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER, OR A VIOLATION OR
BREACH OF), (I) ITS CHARTER, BYLAWS OR OTHER INTERNAL GOVERNANCE DOCUMENT; (II)
ANY JUDGMENT AFFECTING IT OR ANY OF ITS PROPERTY; OR (III) ANY PARTNERSHIP
AGREEMENT OR ANY MATERIAL INDENTURE PROMISSORY NOTE, CONTRACT, LEASE, PURCHASE
OR ACQUISITION AGREEMENT, LOAN AGREEMENT, MORTGAGE, DEED OF TRUST, SECURITY
AGREEMENT, LICENSE, PERMIT, FRANCHISE OR OTHER MATERIAL AGREEMENT OR OBLIGATION
TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS BOUND.  ATTACHED
HERETO AS SCHEDULE 4.9B IS A COMPLETE AND CORRECT LIST OF ALL OF EACH COMPANY’S
MATERIAL PATENTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS AND SERVICE MARKS AND ALL
APPLICATIONS, REGISTRATIONS AND LICENSES RELATING THERETO.  EACH COMPANY
MAINTAINS INSURANCE IN COMPLIANCE WITH SECTION 5.10. 


 


SECTION 4.10       NO LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 4.10 (AND
THEREIN DESIGNATING WHICH OF THE FOLLOWING CLAUSES (I) THROUGH (V) IS APPLICABLE
THERETO), AS OF THE DATE HEREOF, THERE IS NO LITIGATION OR JUDGMENT PENDING, OR
TO THE KNOWLEDGE OF ANY COMPANY THREATENED, AGAINST, AFFECTING OR CHALLENGING
(AS APPLICABLE) (I) ANY PROPERTY OF ANY COMPANY, INCLUDING, WITHOUT LIMITATION,
EACH COMPANY’S SOLE LEGAL AND BENEFICIAL TITLE THEREIN AND ALL LEGAL RIGHTS WITH
RESPECT THERETO; (II) THE VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT; (III)
THE ABILITY OF EACH COMPANY TO ENTER INTO, EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AS PROVIDED THEREIN,
AND OTHERWISE TO CONSUMMATE THE ACTIONS AND TRANSACTIONS CONTEMPLATED THEREBY;
(IV) ANY COMPANY WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO
RESULT IN A JUDGMENT, INDIVIDUALLY OR WHEN AGGREGATED WITH ALL OTHER JUDGMENTS,
(A) FOR THE PAYMENT OF MONEY IN EXCESS OF $1 MILLION (REGARDLESS OF INSURANCE
COVERAGE); OR (B) FOR THE FORFEITURE OF ANY LEGAL RIGHTS OF ANY COMPANY (OTHER
THAN OF A TRIVIAL OR NON-CONSEQUENTIAL NATURE), OR (V) ANY COMPANY, OR ANY OF
ITS RESPECTIVE PROPERTY OR LEGAL RIGHTS, WHICH MIGHT OTHERWISE HAVE A MATERIAL
ADVERSE EFFECT. 

 

17

--------------------------------------------------------------------------------


 


SECTION 4.11       USE OF PROCEEDS: MARGIN STOCK.  THE PROCEEDS OF THE LOANS
WILL BE USED SOLELY AS PROVIDED IN SECTION 2.16, AND NONE OF SUCH PROCEEDS WILL
BE USED (I) FOR THE PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN STOCK” AS
DEFINED IN REGULATIONS G, T, U OR X; (II) FOR THE PURPOSE OF MAINTAINING,
REDUCING OR RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE
OR CARRY A “MARGIN STOCK”; OR (III) FOR ANY OTHER PURPOSE WHICH MIGHT CONSTITUTE
THIS TRANSACTION A “PURPOSE CREDIT” WITHIN THE MEANING OF REGULATIONS G, T, U OR
X.  NO COMPANY NOR ANY PERSON ACTING ON BEHALF OF ANY COMPANY IS ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR
ULTIMATE, OF BUYING OR CARRYING “MARGIN STOCK”.  NO COMPANY NOR ANY PERSON
ACTING ON BEHALF OF ANY COMPANY HAS TAKEN OR WILL TAKE ANY ACTION WHICH MIGHT
CAUSE ANY OF THE LOAN DOCUMENTS TO VIOLATE REGULATIONS G, T, U OR X, OR ANY
OTHER REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR TO
VIOLATE THE EXCHANGE OR ANY RULE OR REGULATION THEREUNDER, IN EACH CASE AS NOW
IN EFFECT OR AS THE SAME MAY HEREAFTER BE IN EFFECT. 


 


SECTION 4.12       NO FINANCING OF REGULATED CORPORATE TAKEOVERS.  NO PROCEEDS
OF THE LOANS WILL BE USED TO ACQUIRE ANY SECURITY IN ANY TRANSACTION WHICH IS
SUBJECT TO SECTIONS 13 OR 14 OF THE EXCHANGE ACT, INCLUDING PARTICULARLY
SECTIONS 13(D) AND 14(D) THEREOF. 


 


SECTION 4.13       TAXES.  ALL TAX RETURNS, REPORTS, STATEMENTS AND FILINGS
REQUIRED TO BE FILED BY EACH COMPANY IN ANY JURISDICTION HAVE BEEN TIMELY AND
CORRECTLY FILED, AND ALL TAXES UPON EACH COMPANY OR ANY OF ITS PROPERTY HAVE
BEEN PAID PRIOR TO THE TIME THAT SUCH TAXES COULD GIVE RISE TO A LIEN THEREON,
EXCEPT FOR CONTESTED CLAIMS.  NO TAX OR SIMILAR LIEN HAS BEEN FILED ON, OR IS
BEING ENFORCED AGAINST, ANY COMPANY OR ANY OF ITS PROPERTY, AND NO UNITED STATES
FEDERAL INCOME TAX RETURNS OF ANY COMPANY HAVE EVER BEEN AND ARE NOT NOW BEING,
EXAMINED OR AUDITED.  THERE IS NO PROPOSED TAX ASSESSMENT AGAINST ANY COMPANY OR
ANY OF ITS PROPERTY, AND THERE IS NO BASIS FOR ANY SUCH ASSESSMENT. 


 


SECTION 4.14       PRINCIPAL OFFICE; NAMES; PRIMARY BUSINESS.  THE ACTUAL AND
ANTICIPATED PRINCIPAL PLACE OF BUSINESS OF EACH COMPANY, OR IF IT HAS MORE THAN
ONE SUCH PLACE, ITS CHIEF EXECUTIVE OFFICE, IS SHOWN IN SCHEDULE 4.14, AND EACH
COMPANY INTENDS TO MAINTAIN ITS PRINCIPAL RECORDS AND BOOKS AT SUCH OFFICE. 
SCHEDULE 4.14 ALSO LISTS THE ADDRESS OF EACH LOCATION AT WHICH EACH COMPANY
OPERATES OR CONDUCTS ITS BUSINESS OR MAINTAINS OR STORES ANY OF ITS EQUIPMENT,
INVENTORY OR OTHER PROPERTY.  NO COMPANY (I) IS NOT NOW CONDUCTING, NOR DOES IT
CURRENTLY PLAN HEREAFTER TO CONDUCT, ANY BUSINESS OR OPERATIONS, OR OWNED OR IS
OWNING OR OPERATED OR IS OPERATING, OR CURRENTLY PLANS HEREAFTER TO OWN OR
OPERATE, ANY PROPERTY, IN ANY NAME, OTHER THAN SET FORTH ON SCHEDULE 4.14; AND
(II) HAS NOT HERETOFORE MERGED INTO, CONSOLIDATED WITH, OR ACQUIRED, AND HAS NO
CURRENT PLANS TO MERGE INTO, CONSOLIDATE WITH OR ACQUIRE, ANY PERSON OTHER THAN
AS SET FORTH ON SCHEDULE 4.14.  THE PRIMARY BUSINESS OF EACH COMPANY IS THE
DESIGNING, ENGINEERING, MANUFACTURING AND MARKETING OF FOUNTAIN SOFT DRINK
DISPENSING SYSTEMS AND CITRUS BEVERAGE DISPENSING SYSTEMS. 


 


SECTION 4.15       SUBSIDIARIES.  NO COMPANY HAS ANY SUBSIDIARIES AND IS NOT A
GENERAL OR LIMITED PARTNER IN ANY PERSON, EXCEPT AS SET FORTH IN SCHEDULE 4.15,
WHICH LISTS AS TO EACH SUBSIDIARY OR GENERAL OR LIMITED PARTNERSHIP INTEREST:
NAME OF ENTITY; (II) JURISDICTION OF INCORPORATION OR ORGANIZATION; (III)
FOREIGN QUALIFICATION; (IV) SHARE/PERCENTAGE/NATURE OWNERSHIP; AND (V) PRIMARY
BUSINESS.  EXCEPT AS SET FORTH IN SCHEDULE 4.15, THERE ARE NO OUTSTANDING
WARRANTS, OPTIONS, RIGHTS, CONTRACTS OR COMMITMENTS OF (A) ANY COMPANY, OTHER
THAN PARENT

 

18

--------------------------------------------------------------------------------


 


COMPANY, OF ANY KIND ENTITLING ANY PERSON TO PURCHASE OR OTHERWISE ACQUIRE (A)
ANY SHARES OF CAPITAL STOCK OF SUCH COMPANY; OR (B) ANY SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK OF SUCH COMPANY; OR (B)
PARENT COMPANY OF ANY KIND ENTITLING ANY PERSON TO PURCHASE OR OTHERWISE ACQUIRE
(X) MORE THAN 5% OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF PARENT COMPANY
(ASSUMING THE FULL CONVERSION OR EXERCISE OF ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF PARENT COMPANY); OR (Y) ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR 5% OF THE SHARES OF CAPITAL
STOCK OF PARENT COMPANY (ASSUMING THE FULL CONVERSION OR EXERCISE OF ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF
PARENT COMPANY). 


 


SECTION 4.16       ERISA.  NO REPORTABLE EVENT (AS DEFINED IN SECTION 4043(B) OF
ERISA) TO WHICH THE NOTICE REQUIREMENT HAS NOT BEEN WAIVED HAS OCCURRED WITH
RESPECT TO ANY PLAN.  EACH PLAN COMPLIES WITH ALL APPLICABLE PROVISIONS OF
ERISA, AND EACH COMPANY HAS FILED ALL REPORTS REQUIRED BY ERISA AND THE CODE TO
BE FILED WITH RESPECT TO EACH PLAN.  NO COMPANY HAS ANY KNOWLEDGE OF ANY EVENT
WHICH COULD RESULT IN A LIABILITY OF SUCH COMPANY TO THE PBGC.  EACH COMPANY HAS
MET ALL REQUIREMENTS WITH RESPECT TO FUNDING THE PLANS IMPOSED BY ERISA OR THE
CODE.  SINCE JANUARY 1, 1986, THERE HAVE NOT BEEN ANY, NOR ARE THERE NOW
EXISTING ANY EVENTS OR CONDITIONS THAT WOULD PERMIT, TERMINATION OF ANY PLAN
UNDER CIRCUMSTANCES WHICH WOULD CAUSE THE LIEN PROVIDED UNDER SECTION 4068 OF
ERISA TO ATTACH TO ANY PROPERTY OF ANY COMPANY.  THE VALUE OF THE PLANS’
LIABILITIES AS DEFINED IN SECTION 4001(A)(16) OF ERISA ON THE DATE HEREOF DOES
NOT EXCEED THE VALUE OF SUCH PLANS’ ASSETS ALLOCABLE TO SUCH BENEFITS AS OF THE
DATE OF THIS AGREEMENT AND SHALL NOT BE PERMITTED TO DO SO HEREAFTER.  NO PLAN
IS OR HAS BEEN A MULTIEMPLOYER PLAN AS DEFINED IN SECTION 4001(A)(3) OF ERISA. 


 


SECTION 4.17       COMPLIANCE WITH LAW.  EXCEPT AS DISCLOSED IN SCHEDULE 4.17,
EACH COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH, AND IS IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH, ALL LAWS APPLICABLE TO IT AND ITS PROPERTY,
INCLUDING ENVIRONMENTAL LAWS AND THE PROVISIONS OF THE FAIR LABOR STANDARDS ACT
OF 1938, 29 U.S.C. SECTION 200, ET SEQ., AS AMENDED, INCLUDING SPECIFICALLY, BUT
WITHOUT LIMITATION, 29 U.S.C. SECTION 215(A). 


 


SECTION 4.18       GOVERNMENT REGULATION.  NO COMPANY IS SUBJECT TO REGULATION
UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, THE FEDERAL POWER ACT, THE
INVESTMENT COMPANY ACT OF 1940, THE INTERSTATE COMMERCE ACT (AS ANY OF THE
PRECEDING ACTS HAVE BEEN AMENDED), OR ANY OTHER LAW WHICH REGULATES EITHER THE
INCURRING BY SUCH COMPANY OF INDEBTEDNESS OR THE DETERMINATION OR SETTING OF, OR
CHANGES TO, THE RATES OR AMOUNTS CHARGED BY BORROWER FOR THE GOODS OR PRODUCTS
IT SELLS OR THE SERVICES IT PERFORMS, INCLUDING LAWS RELATING TO COMMON CONTRACT
CARRIERS OR THE SALE OF ELECTRICITY, GAS, STEAM, WATER OR OTHER PUBLIC UTILITY
SERVICES.  NO COMPANY IS (I) AN “INVESTMENT COMPANY” REGISTERED OR REQUIRED TO
BE REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND NO
COMPANY IS “CONTROLLED” BY SUCH A COMPANY; OR (II) A “HOLDING COMPANY” OR A
“PUBLIC UTILITY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF
1935, AS AMENDED, AND IS NOT A “SUBSIDIARY COMPANY” OR AN “AFFILIATE” OF ANY
SUCH COMPANY. 


 


SECTION 4.19       INSIDER.  NO COMPANY IS, AND NO PERSON HAVING “CONTROL” (AS
THAT TERM IS DEFINED IN 12 U.S.C. SECTION 375(B)(5) OR IN REGULATIONS
PROMULGATED PURSUANT THERETO) OF ANY COMPANY IS, AN “EXECUTIVE OFFICER”,
“DIRECTOR” OR “PRINCIPAL SHAREHOLDER” (AS THOSE TERMS ARE DEFINED IN 12 U.S.C.
SECTION 375(B) OR IN REGULATIONS PROMULGATED PURSUANT THERETO) OF ANY BANK,

 

19

--------------------------------------------------------------------------------


 


OF A BANK HOLDING COMPANY OF WHICH ANY BANK IS A SUBSIDIARY, OR OF ANY
SUBSIDIARY OF A BANK HOLDING COMPANY OF WHICH ANY BANK IS A SUBSIDIARY. 


 


SECTION 4.20       CERTAIN ENVIRONMENTAL MATTERS.  EXCEPT AS DISCLOSED IN
SCHEDULE 4.20, (I) NO COMPANY (A) IS AWARE OF, RECEIVED NOTICE OF OR OTHERWISE
LEARNED OF ANY ENVIRONMENTAL COMPLAINT OR ENVIRONMENTAL LIABILITY WHICH COULD
INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT; (B) HAS ANY
THREATENED OR ACTUAL LIABILITY (CONTINGENT, DIRECT OR OTHERWISE) IN CONNECTION
WITH THE RELEASE OR THREATENED RELEASE, GENERATION, HANDLING, TREATMENT,
STORAGE, DISPOSAL OR TRANSPORTATION OF ANY HAZARDOUS MATERIAL, OR OTHER
SUBSTANCE WHICH COULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT; (C) IS AWARE OF, RECEIVED NOTICE OF OR OTHERWISE LEARNED OF ANY FEDERAL
OR STATE INVESTIGATION EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED TO
RESPOND TO A RELEASE OR THREATENED RELEASE, AND/OR THE GENERATION, HANDLING,
TREATMENT, STORAGE, DISPOSAL OR TRANSPORTATION OF ANY HAZARDOUS MATERIAL FOR
WHICH SUCH COMPANY IS OR MAY BE LIABLE; AND (D) IS IN VIOLATION OF ANY JUDGMENT
OR LITIGATION BASED UPON ENVIRONMENTAL LAWS, OR SUBJECT TO ANY SUCH JUDGMENT OR
LITIGATION; (II) EACH COMPANY (A) HAS, IN FULL FORCE AND EFFECT, ALL PERMITS,
LICENSES, APPROVALS AND OTHER AUTHORIZATIONS NECESSARY FOR THE USE AND OPERATION
OF ITS PROPERTY, INCLUDING, THE GENERATION, HANDLING, TREATMENT, STORAGE,
DISPOSAL, TRANSPORTATION OR RELEASE OF ANY HAZARDOUS MATERIAL; AND (B) IS IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THE FAILURE TO SO
COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR TO
RESULT IN ANY ENVIRONMENTAL LIABILITY THAT COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT; AND (III) ALL PROPERTIES OF EACH COMPANY ARE FREE
FROM ANY HAZARDOUS MATERIAL AND ENVIRONMENTAL LIENS.  THERE HAVE BEEN NO
ENVIRONMENTAL INVESTIGATIONS, STUDIES, AUDITS, TESTS, REVIEWS OR OTHER ANALYSES
CONDUCTED BY OR ON BEHALF OF, OR WHICH ARE IN THE POSSESSION OR KNOWLEDGE OF,
ANY COMPANY, OR ANY OF SUCH COMPANY’S PREDECESSORS, IN RELATION TO ANY PROPERTY
NOW OR PREVIOUSLY OWNED OR LEASED BY SUCH COMPANY, OR ANY OF SUCH COMPANY’S
PREDECESSORS, WHICH HAVE NOT BEEN (Y) MADE AVAILABLE TO ANY BANK OR ITS AGENTS,
EMPLOYEES OR CONTRACTORS; AND (Z) LISTED IN SCHEDULE 4.20.  NO COMPANY HAS
RECEIVED A NOTICE OF ANY ENVIRONMENTAL LIABILITY, ENVIRONMENTAL LIEN OR
ENVIRONMENTAL COMPLAINT OTHER THAN THOSE THAT HAVE BEEN PROVIDED TO THE AGENT
AND LISTED IN SCHEDULE 4.20. 


 


SECTION 4.21       INSURANCE; CERTIFICATIONS.  THE INSURANCE CERTIFICATES
DELIVERED PURSUANT TO SECTION 3.1 ARE TRUE, CORRECT AND COMPLETE, AND THE
INSURANCE COVERAGE SET FORTH THEREIN COMPLIES IN ALL REGARDS WITH THE
REQUIREMENTS SET FORTH IN SECTION 5.10.  IN FURTHERANCE OF THE FOREGOING, BUT
NOT IN LIMITATION THEREOF, AND IN FURTHERANCE OF ALL OTHER MATTERS AS TO WHICH
CERTIFICATIONS ARE REQUIRED PURSUANT TO SECTION 3.1, ALL MATTERS CERTIFIED TO BY
EACH AND EVERY PERSON WHICH WERE EVIDENCED BY CERTIFICATES AND CERTIFICATIONS
REFERRED TO IN SECTION 3.1 WERE TRUE, CORRECT AND COMPLETE, AS SO CERTIFIED AND
RECEIVED BY THE AGENT AND EACH BANK, AS OF THE CLOSING DATE AND WERE CERTIFIED
BY OFFICERS OF EACH COMPANY, EACH OF WHOM WAS AUTHORIZED TO EXECUTE AND DELIVER
SUCH CERTIFICATE FOR AND ON BEHALF OF SUCH COMPANY.


 


ARTICLE 5

AFFIRMATIVE COVENANTS

 

Until payment in full of the Notes, the payment and performance of all other
Obligations, and so long as the Banks have any obligation hereunder to make any
Loans, each Borrower and

 

20

--------------------------------------------------------------------------------


 

Parent Company will, and Parent Company will cause each Company to, punctually
and completely perform and observe each of the following covenants:

 


SECTION 5.1         FINANCIAL STATEMENTS, REPORTS AND DOCUMENTS.  EACH BORROWER
SHALL DELIVER THE FOLLOWING TO THE AGENT, IN FORM, SUBSTANCE AND SCOPE
SATISFACTORY TO AGENT AND OTHERWISE AS PROVIDED HEREIN:


 


(A)           MONTHLY STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
30 DAYS AFTER THE END OF EACH MONTH, COPIES OF THE CONSOLIDATED STATEMENTS OF
INCOME AND CASH FLOW AND CONSOLIDATING STATEMENTS OF INCOME OF THE COMPANIES FOR
SUCH MONTH AND FOR THE PORTION OF THE FISCAL YEAR ENDING WITH SUCH MONTH, AND
THE RELATED CONSOLIDATED BALANCE SHEETS AS AT THE END OF SUCH PERIOD, IN EACH
CASE SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
CORRESPONDING PERIODS OF THE PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL AND
CERTIFIED, WITH RESPECT TO THE CONSOLIDATED FINANCIAL STATEMENTS, BY THE
PRESIDENT, CHIEF FINANCIAL OFFICER OR CONTROLLER OF PARENT COMPANY AS BEING
TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS, AS FAIRLY PRESENTING THE
CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANIES FOR
THE PERIODS THEREIN COVERED, AND AS HAVING BEEN PREPARED IN ACCORDANCE WITH
GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND QUARTER REVIEW
ADJUSTMENTS, AND CERTIFIED, WITH RESPECT TO CONSOLIDATING FINANCIAL STATEMENTS,
BY THE PRESIDENT, CHIEF FINANCIAL OFFICER OR CONTROLLER OF PARENT COMPANY AS
BEING, TO THE BEST OF THEIR KNOWLEDGE, TRUE, COMPLETE AND ACCURATE IN ALL
MATERIAL RESPECTS; PROVIDED THAT, SUCH MATERIALITY SHALL BE BASED ON THE IMPACT
OF THE INFORMATION ON THE CONSOLIDATED FINANCIAL STATEMENTS AND NOT ON THE
IMPACT ON ANY INDIVIDUAL DIRECT OR INDIRECT SUBSIDIARY OF THE PARENT COMPANY;


 


(B)           ANNUAL STATEMENTS. 


 


(I)            THE COMPANY HAS ENGAGED BDO SEIDMAN LLP TO AUDIT THE FINANCIAL
STATEMENTS OF PARENT COMPANY DATED AS OF DECEMBER 31, 2002 AND 2001 AND FOR THE
THREE YEARS ENDED DECEMBER 31, 2002, 2001 AND 2000 (THE “RE-AUDITED FINANCIAL
STATEMENTS”).  AS SOON AS AVAILABLE, AND IN ANY EVENT ON OR BEFORE JULY 31,
2004, COPIES OF THE RE-AUDITED FINANCIAL STATEMENTS, WHICH WILL INCLUDE AUDITED
CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW AND
UNAUDITED CONSOLIDATING STATEMENTS OF INCOME OF THE COMPANIES FOR FISCAL YEARS
2000, 2001 AND 2002, AND THE RELATED AUDITED CONSOLIDATED BALANCE SHEETS OF THE
COMPANIES AS AT THE END OF 2001 AND 2002, IN EACH CASE SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PRECEDING FISCAL YEAR, ALL IN
REASONABLE DETAIL AND ACCOMPANIED BY (I) AN UNQUALIFIED OPINION (EXCEPT AS
PERMITTED IN SECTION 5.1(B)(IV)) OF BDO SEIDMAN LLP OR OTHER INDEPENDENT, PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY BORROWERS AND
SATISFACTORY TO THE BANKS, TO THE EFFECT THAT, WITH RESPECT TO THE CONSOLIDATED
FINANCIAL STATEMENTS, SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED, AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE COMPANIES, AS AT THE END OF, AND FOR,
SUCH FISCAL YEARS; AND (II) A CERTIFICATE EXECUTED BY THE PRESIDENT, CHIEF
FINANCIAL OFFICER OR CONTROLLER OF PARENT COMPANY TO THE SAME EFFECT AS SUCH
OPINION AND TO THE EFFECT WITH RESPECT TO CONSOLIDATING FINANCIAL STATEMENTS
THAT THE INFORMATION CONTAINED IN THE CONSOLIDATING FINANCIAL STATEMENTS IS, TO
THE BEST OF THEIR KNOWLEDGE, TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS; PROVIDED THAT, SUCH MATERIALITY SHALL BE BASED ON THE IMPACT OF THE

 

21

--------------------------------------------------------------------------------


 


INFORMATION ON THE CONSOLIDATED FINANCIAL STATEMENTS AND NOT ON THE IMPACT ON
ANY INDIVIDUAL DIRECT OR INDIRECT SUBSIDIARY OF THE PARENT COMPANY;


 

(ii)           As soon as available, and in any event on or before July 31,
2004, copies of the audited consolidated statements of income, stockholders’
equity and cash flow and unaudited consolidating statements of income of the
Companies for Fiscal Year 2003, and the related audited consolidated balance
sheets of the Companies as at the end of such Fiscal Year, in each case setting
forth in comparative form the corresponding figures for the preceding Fiscal
Year, all in reasonable detail and accompanied by (i) an unqualified opinion
(except as permitted in Section 5.1(b)(iv)) of BDO Seidman LLP or other
independent, public accountants of recognized national standing selected by
Borrowers and satisfactory to the Banks, to the effect that, with respect to the
consolidated financial statements, such financial statements have been prepared
in accordance with GAAP, consistently applied, and fairly present the
consolidated financial condition and results of operations of the Companies, as
at the end of, and for, such Fiscal Year; and (ii) a certificate executed by the
president, chief financial officer or controller of Parent Company to the same
effect as such opinion and to the effect with respect to consolidating financial
statements that the information contained in the consolidating financial
statements is, to the best of their knowledge, true, complete and accurate in
all material respects; provided that, such materiality shall be based on the
impact of the information on the consolidated financial statements and not on
the impact on any individual direct or indirect subsidiary of the Parent
Company;

 


(III)          AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN 95 DAYS AFTER THE
END OF EACH FISCAL YEAR AFTER 2003, COPIES OF THE AUDITED CONSOLIDATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW AND UNAUDITED
CONSOLIDATING STATEMENTS OF INCOME OF THE COMPANIES FOR SUCH FISCAL YEAR, AND
THE RELATED AUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANIES AS AT THE END
OF SUCH FISCAL YEAR, IN EACH CASE SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL
AND ACCOMPANIED BY (A) AN UNQUALIFIED OPINION OF BDO SEIDMAN LLP OR OTHER
INDEPENDENT, PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY
BORROWERS AND SATISFACTORY TO THE BANKS, TO THE EFFECT THAT, WITH RESPECT TO THE
CONSOLIDATED FINANCIAL STATEMENTS, SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, AND FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANIES, AS
AT THE END OF, AND FOR, SUCH FISCAL YEAR; AND (B) A CERTIFICATE EXECUTED BY THE
PRESIDENT, CHIEF FINANCIAL OFFICER OR CONTROLLER OF PARENT COMPANY TO THE SAME
EFFECT AS SUCH OPINION AND TO THE EFFECT WITH RESPECT TO CONSOLIDATING FINANCIAL
STATEMENTS THAT THE INFORMATION CONTAINED IN THE CONSOLIDATING FINANCIAL
STATEMENTS IS, TO THE BEST OF THEIR KNOWLEDGE, TRUE, COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS; PROVIDED THAT, SUCH MATERIALITY SHALL BE BASED ON THE
IMPACT OF THE INFORMATION ON THE CONSOLIDATED FINANCIAL STATEMENTS AND NOT ON
THE IMPACT ON ANY INDIVIDUAL DIRECT OR INDIRECT SUBSIDIARY OF THE PARENT
COMPANY;


 

(iv)          The auditor’s opinions referenced in clauses (i) and (ii) above
may be qualified as follows (to the extent such qualifications do not result in
non-compliance with applicable requirements of the Securities and Exchange
Commission):

 

22

--------------------------------------------------------------------------------


 

(1)           Such opinions may contain references to reliance on auditor’s
opinion(s) of KPMG LLP and/or Arthur Anderson LLP with regard to audits for
Lancer FBD Partnership, Ltd. joint venture to the effect that the auditors may
rely on such other auditors’ opinion(s) that remain in effect with respect to
Lancer FBD Partnership; provided that such a qualification shall cease to be
allowed if such other auditor(s) withdraws such opinion(s); and

 

(2)           Such opinions may contain scope limitations relating to (a) any
Company’s inventory or accounts receivables in 1999 or 2000 that relate solely
to the auditor’s inability to do actual physical inventory verification and/or
accounts receivable confirmation, or (b) any Company’s Brazilian operations that
relate solely to the auditor’s physical examination of books and records for
1999, 2000 and 2001 due to the closure of such operations in 2002.

 

In addition, such opinions may contain emphasis (explanatory) paragraph(s)
relating solely to Companies’ adoption of new accounting pronouncements
promulgated by the Financial Accounting Standards Board so long as the adoption
and implementation thereof would not violate Section 1.2 or Section 6.8 of this
Agreement;

 


(C)           AUDIT, MANAGEMENT AND OTHER REPORTS.  IMMEDIATELY UPON THE REQUEST
OF THE AGENT, A COPY OF EACH WRITTEN REPORT SUBMITTED TO ANY COMPANY BY
INDEPENDENT ACCOUNTANTS IN ANY ANNUAL, QUARTERLY OR SPECIAL AUDIT, REVIEW OR
EXAMINATION;


 


(D)           SEC AND OTHER REPORTS.  PROMPTLY UPON ITS BECOMING AVAILABLE, ONE
COPY OF EACH FINANCIAL STATEMENT, REPORT, NOTICE OR PROXY STATEMENT SENT BY ANY
COMPANY TO ITS STOCKHOLDERS OR DEBTHOLDERS GENERALLY AND OF EACH REGULAR OR
PERIODIC REPORT, REGISTRATION STATEMENT OR PROSPECTUS FILED BY ANY COMPANY WITH
ANY SECURITIES EXCHANGE OR THE SECURITIES AND EXCHANGE COMMISSION OR ANY
SUCCESSOR AGENCY OR ANY SIMILAR GOVERNMENTAL AUTHORITY OF A FOREIGN COUNTRY, AND
OF ANY ORDER ISSUED BY ANY GOVERNMENTAL AUTHORITY IN ANY PROCEEDING TO WHICH ANY
COMPANY IS A PARTY;


 


(E)           COMPLIANCE CERTIFICATE.  WITHIN ONE WEEK OF THE DELIVERY OF
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTIONS 5.1(B)(I) AND 5.1(B)(II) AND
CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTIONS 5.1(A) AND 5.1(B)(III), RESPECTIVELY, A CERTIFICATE IN THE FORM OF
EXHIBIT M, EXECUTED BY THE PRESIDENT, CHIEF FINANCIAL OFFICER OR CONTROLLER OF
PARENT COMPANY, (I) STATING THAT A DILIGENT REVIEW OF THE ACTIVITIES OF THE
COMPANIES DURING SUCH PERIOD HAS BEEN MADE UNDER SUCH OFFICER’S SUPERVISION AND
THAT TO THE KNOWLEDGE OF SUCH OFFICER, EACH COMPANY HAS OBSERVED, PERFORMED AND
FULFILLED EACH AND EVERY OBLIGATION AND COVENANT CONTAINED IN EACH LOAN DOCUMENT
TO WHICH IT IS A PARTY AND IS NOT IN DEFAULT UNDER ANY LOAN DOCUMENT TO WHICH IT
IS A PARTY, OR, IF ANY SUCH DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND
STATUS THEREOF; AND (II) SETTING FORTH IN REASONABLE DETAIL THE COMPUTATION AND
INFORMATION NECESSARY TO DETERMINE WHETHER THE COMPANIES ARE IN COMPLIANCE WITH
SECTION 6.1 AS OF THE END OF THE RESPECTIVE MONTH OR FISCAL YEAR, AS APPLICABLE;
PROVIDED, HOWEVER, WITH RESPECT TO ANY PERMITTED ACQUISITION, EACH BORROWER
SHALL (A) DELIVER SUCH CERTIFICATE, WITH PRELIMINARY PRO FORMA FINANCIAL
INFORMATION REQUIRED UNDER ARTICLE 6 ON THE CLOSING DATE OF SUCH PERMITTED
ACQUISITION; AND (B) DELIVER SUCH A CERTIFICATE WITH FINAL PRO FORMA FINANCIAL
INFORMATION REQUIRED UNDER ARTICLE 6, WITHIN 75 DAYS AFTER THE CLOSING DATE OF
SUCH PERMITTED ACQUISITION; AND

 

23

--------------------------------------------------------------------------------


 


PROVIDED FURTHER THAT WITH RESPECT TO THE FINANCIAL STATEMENTS DELIVERED
PURSUANT TO 5.1(B)(I) SUCH CERTIFICATE SHALL BE ADJUSTED TO THE EXTENT NECESSARY
TO CONFORM TO THE COVENANTS APPLICABLE TO SUCH FISCAL YEARS UNDER THE TERMS OF
THE RESTATED AGREEMENT AS THEN IN EFFECT FOR SUCH FISCAL YEARS.


 


(F)            MONTHLY REPORTS.  WITHIN 30 DAYS AFTER THE END OF EACH FISCAL
MONTH, (I) A CONSOLIDATED BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT N,
EXECUTED BY THE PRESIDENT OR CHIEF FINANCIAL OFFICER OF PARENT COMPANY, WITH
INFORMATION REQUIRED THEREIN COMPLETED TO REFLECT THE CONSOLIDATED BORROWING
BASE AS OF THE END OF THE FISCAL MONTH; AND (II) AN AGING SCHEDULE OF ACCOUNTS
RECEIVABLE IN SUMMARY FORM, CERTIFIED BY THE PRESIDENT OR CHIEF FINANCIAL
OFFICER OF PARENT COMPANY, WHICH REFLECTS AGING OF CURRENT ACCOUNTS RECEIVABLE
OF THE COMPANIES WHICH ARE CURRENT OR 30, 60 OR 90 DAYS PAST DUE AS OF THE END
OF SUCH PRECEDING FISCAL MONTH;


 


(G)           INSURANCE REPORT.  WITHIN 15 DAYS AFTER ANY SIGNIFICANT CHANGE IN
INSURANCE COVERAGE BY BORROWER, A REPORT DESCRIBING SUCH CHANGE; AND, WITHIN 90
DAYS AFTER THE END OF EACH FISCAL YEAR, A REPORT DESCRIBING THE INSURANCE
COVERAGE OF BORROWER;


 


(H)           LITIGATION REPORTS.  WITHIN (I) 90 DAYS AFTER THE END OF EACH
FISCAL YEAR, COMPLETE REPORTS BY COUNSEL TO EACH COMPANY DESCRIBING ALL
LITIGATION AFFECTING SUCH COMPANY OR ANY OF ITS PROPERTY WHICH COULD REASONABLY
BE EXPECTED TO (A) RESULT IN A JUDGMENT IN EXCESS OF $500,000 (WITHOUT REGARD TO
INSURANCE COVERAGE); OR (B) OTHERWISE HAVE A MATERIAL ADVERSE EFFECT; AND (II)
45 DAYS AFTER THE END OF EACH FISCAL QUARTER (EXCEPT THE LAST) IN WHICH A
SIGNIFICANT CHANGE IN LITIGATION HAS OCCURRED OR ADDITIONAL LITIGATION HAS BEEN
THREATENED OR COMMENCED, REPORTS BY COUNSEL TO SUCH COMPANY DESCRIBING SUCH
CHANGES IN OR ADDITIONS TO LITIGATION SINCE THE DATE OF THE ANNUAL LITIGATION
REPORT MOST RECENTLY RECEIVED BY THE AGENT;


 


(I)            ENVIRONMENTAL NOTICES.  NOTICE TO THE AGENT, IN WRITING, PROMPTLY
UPON ANY COMPANY’S RECEIPT OF NOTICE OR OTHERWISE LEARNING (WHICHEVER FIRST
OCCURS) FROM ANY PERSON OF ANY (I) ENVIRONMENTAL COMPLAINT OR ENVIRONMENTAL
LIEN; OR (II) ANY OTHER CLAIM, DEMAND, ACTION, EVENT, CONDITION, REPORT OR
INVESTIGATION INDICATING ANY POTENTIAL OR ACTUAL LIABILITY (A) UPON WHICH ANY
ENVIRONMENTAL LIABILITY OR ENVIRONMENTAL LIEN COULD RESULT AGAINST ANY COMPANY,
ANY BANK OR ANY PROPERTY OF ANY COMPANY; OR (B) ARISING IN CONNECTION WITH (1)
THE NON-COMPLIANCE WITH, OR VIOLATION OF, THE REQUIREMENTS OF ANY ENVIRONMENTAL
LAW; (2) THE RELEASE OR THREATENED RELEASE, GENERATION, TREATMENT, HANDLING,
STORAGE, DISPOSAL OR TRANSPORTATION OF ANY HAZARDOUS MATERIAL INTO THE
ENVIRONMENT FOR WHICH ACT, OCCURRENCE OR EVENT ANY COMPANY WOULD HAVE A DUTY TO
REPORT TO A GOVERNMENTAL AUTHORITY UNDER AN ENVIRONMENTAL LAW; OR (3) THE
EXISTENCE OF ANY ENVIRONMENTAL LIEN ON ANY PROPERTY OF ANY COMPANY; AND SUCH
COMPANY SHALL IMMEDIATELY DELIVER A COPY OF EACH SUCH NOTICE TO THE AGENT;


 


(J)            SUPPLEMENTED SCHEDULES.  AS SOON AS POSSIBLE, AND IN ANY EVENT
WITHIN 15 DAYS AFTER ANY BORROWER OR PARENT COMPANY OBTAINS KNOWLEDGE THEREOF,
SUCH BORROWER OR PARENT COMPANY, AS APPLICABLE, SHALL PROVIDE THE AGENT WITH A
SUPPLEMENT TO ANY EXISTING SCHEDULE WHICH WOULD MAKE SUCH SCHEDULE (AND ANY
SUBSEQUENT SUPPLEMENT THERETO), AND THE CORRESPONDING REPRESENTATION AND
WARRANTY TO WHICH IT APPLIES, TRUE, COMPLETE AND ACCURATE; PROVIDED, HOWEVER,
ANY SUCH SUPPLEMENT SHALL NOT BE DEEMED TO HAVE AMENDED ANY SCHEDULE TO THIS
AGREEMENT UNLESS AND UNTIL THE BANKS HAVE APPROVED SUCH AMENDMENT;

 

24

--------------------------------------------------------------------------------


 


(K)           NET SALES REPORTS.  AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
30 DAYS AFTER THE END OF EACH FISCAL QUARTER, A NET SALES REPORT, SETTING FORTH
IN COMPARATIVE FORM, THE ACTUAL NET SALES OF THE COMPANIES FOR SUCH FISCAL
QUARTER AND THE CORRESPONDING NET SALES PROJECTIONS FOR THE COMPANIES FOR SUCH
FISCAL QUARTER AS SET FORTH IN THE NET SALES PROJECTIONS CLOSING CERTIFICATE,
ALL IN REASONABLE DETAIL, CERTIFIED BY THE PRESIDENT, CHIEF FINANCIAL OFFICER OR
CONTROLLER OF PARENT COMPANY AS BEING CONSISTENT WITH THE BOOKS AND RECORDS OF
THE COMPANIES;


 


(L)            CASH PROJECTIONS.  AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
15 DAYS AFTER THE END OF EACH MONTH, CASH PROJECTIONS OF THE COMPANIES FOR THE
SUCCEEDING THREE MONTH PERIOD IN REASONABLE DETAIL;


 


(M)          CASH STATEMENTS.  ON EACH WEDNESDAY, OR IF SUCH DAY IS NOT A
BUSINESS DAY, THEN THE BUSINESS DAY NEXT FOLLOWING SUCH WEDNESDAY, A CASH UPDATE
OF THE COMPANIES FOR THE PRECEDING WEEK IN SUBSTANTIALLY THE FORM OF EXHIBIT O,
CERTIFIED BY THE PRESIDENT, CHIEF FINANCIAL OFFICER OR CONTROLLER OF PARENT
COMPANY AS BEING, TO THE BEST OF THEIR KNOWLEDGE, TRUE, COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS; PROVIDED THAT, SUCH MATERIALITY SHALL BE BASED ON THE
IMPACT OF THE INFORMATION ON THE CONSOLIDATED INFORMATION AND NOT ON THE IMPACT
ON ANY INDIVIDUAL DIRECT OR INDIRECT SUBSIDIARY OF THE PARENT COMPANY;


 


(N)           AUDITORS’ PROGRESS REPORTS.  PARENT COMPANY SHALL FACILITATE ORAL
COMMUNICATIONS BETWEEN THE BANKS AND BDO SEIDMAN LLP AS REQUESTED BY THE BANKS,
EITHER BY TELEPHONE OR IN PERSON, FOR THE PURPOSE OF UPDATING THE BANKS ON THE
PROGRESS OF AUDITING THE RE-AUDITED FINANCIAL STATEMENTS AND THE 2003 AUDIT,
UNTIL SUCH AUDITS HAVE BEEN COMPLETED;


 


(O)           SHAREHOLDER LAWSUITS.  PROMPTLY, BUT IN NO EVENT LATER THAN THREE
BUSINESS DAYS FROM THE DATE ANY SPECIFIED PERSON HAS ACTUAL KNOWLEDGE OF THE
RECEIPT OF SERVICE OF ANY SHAREHOLDER LAWSUIT, WRITTEN NOTICE OF SUCH
SHAREHOLDER LAWSUIT DESCRIBING SUCH LAWSUIT (INCLUDING THE COURT AND CAUSE
NUMBER);


 


(P)           MAJOR SUPPLIERS.  PROMPTLY, BUT IN NO EVENT LATER THREE BUSINESS
DAYS FROM THE DATE ANY SPECIFIED PERSON HAS ACTUAL KNOWLEDGE THAT ANY MAJOR
SUPPLIER HAS REFUSED TO SUPPLY TO ANY COMPANY OR HAS PLACED ANY COMPANY ON “CASH
ON DELIVERY” BASIS, A WRITTEN NOTICE DESCRIBING SUCH OCCURRENCE;


 


(Q)           CEASE AND DESIST ORDERS.  PROMPTLY, BUT IN NO EVENT LATER THAN
THREE BUSINESS DAYS FROM THE DATE ANY SPECIFIED PERSON HAS ACTUAL KNOWLEDGE OF
THE RECEIPT OF WRITTEN NOTICE OF ANY GOVERNMENT SANCTIONS OR CEASE AND DESIST
ORDERS, A WRITTEN SUMMARY OF SUCH SANCTIONS OR CEASE AND DESIST ORDERS AND
COPIES OF ANY WRITINGS RELATING THERETO;


 


(R)            ON THE SECOND WEDNESDAY AFTER THE DATE OF THIS AGREEMENT AND
EVERY OTHER WEDNESDAY THEREAFTER (OR IF ANY SUCH WEDNESDAY IS NOT A BUSINESS
DAY, THEN ON THE FOLLOWING BUSINESS DAY), A STATUS REPORT (VIA EMAIL OR OTHER
WRITTEN COMMUNICATION) OF THE DOJ AND SECURITIES AND EXCHANGE COMMISSION
INVESTIGATIONS BASED ON THE ACTUAL KNOWLEDGE OF THE SPECIFIED PERSONS, INCLUDING
INFORMATION KNOWN TO ANY SPECIFIED PERSON (BASED ON A DIRECT COMMUNICATION FROM
THE INVESTIGATING AGENCY TO SUCH SPECIFIED PERSON OR ANY OTHER DIRECT
COMMUNICATION FROM THE INVESTIGATING AGENCY OF WHICH SUCH SPECIFIED PERSON HAS
ACTUAL KNOWLEDGE) AS TO WHETHER ANY INDIVIDUAL OR INDIVIDUALS HAVE BECOME
TARGETS OF SUCH

 

25

--------------------------------------------------------------------------------


 


INVESTIGATIONS, AND COPIES OF ANY CORRESPONDENCE, MEMORANDA, REQUESTS OR OTHER
DOCUMENTS DELIVERED TO ANY COMPANY BY THESE AGENCIES TO THE EXTENT SUCH
DISCLOSURE IS PERMITTED BY LAW AND NOT OTHERWISE INDICATED BY THE ISSUING AGENCY
TO BE OF A CONFIDENTIAL NATURE; PROVIDED, HOWEVER, THAT BORROWERS SHALL NOT BE
REQUIRED TO DISCLOSE COMMUNICATIONS WITH LEGAL COUNSEL IN CONNECTION WITH THIS
REQUIREMENT TO THE EXTENT SUCH DISCLOSURE COULD RESULT IN LOSING THE
ATTORNEY/CLIENT COMMUNICATIONS PRIVILEGE WITH RESPECT TO SUCH COMMUNICATIONS;


 


(S)           OTHER INFORMATION.  WITHIN SUCH PERIOD REASONABLY PRESCRIBED BY
THE AGENT, SUCH OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY
OR FINANCIAL CONDITION OF ANY COMPANY AS ANY BANK (THROUGH THE AGENT) SHALL
REASONABLY REQUEST. 


 


SECTION 5.2         PAYMENT OF TAXES AND OTHER LIABILITIES.  EACH BORROWER AND
PARENT COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, PAY AND
DISCHARGE WHEN DUE, BUT IN NO EVENT, LATER THAN 45 DAYS FOLLOWING THE DATE WHEN
DUE, (I) 90% OF THE AGGREGATE AMOUNT OF ALL TRADE PAYABLES; (II) ROYALTIES;
(III) LICENSE FEES; (IV) FRANCHISE FEES; (V) OPERATING COSTS AND EXPENSES; AND
(VI) SIMILAR EXPENSES AND OBLIGATIONS RELATED TO ITS OPERATIONS, EXCEPT FOR
CONTESTED CLAIMS; AND, EXCEPT FOR CONTESTED CLAIMS, EACH BORROWER AND PARENT
COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, TIMELY PAY AND
DISCHARGE WHEN DUE (A) ALL TAXES; (B) ALL OTHER LAWFUL CLAIMS AGAINST IT OR ANY
OF ITS PROPERTY; AND (C) ALL OF ITS OTHER INDEBTEDNESS, OBLIGATIONS AND
LIABILITIES.  IN NO REGARD SHALL THE FOREGOING SERVE AS A BASIS OF EXCUSING OR
DELAYING THE PAYMENT BY ANY BORROWER OF ANY INDEBTEDNESS OR OTHER AMOUNTS FROM
TIME TO TIME OWED BY IT. 


 


SECTION 5.3         MAINTENANCE OF EXISTENCE AND RIGHTS: CONDUCT OF BUSINESS. 
EACH BORROWER AND PARENT COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH
COMPANY TO, PRESERVE AND MAINTAIN ITS EXISTENCE AND ALL OF ITS LEGAL RIGHTS
NECESSARY OR DESIRABLE IN THE ORDINARY COURSE OF ITS BUSINESS AND CONDUCT AND
THE OWNERSHIP, MAINTENANCE AND OPERATION OF ITS PROPERTY, AND CONDUCT ITS
BUSINESS IN AN ORDERLY AND EFFICIENT MANNER CONSISTENT WITH GOOD BUSINESS
PRACTICES AND INDUSTRY STANDARDS AND IN ACCORDANCE WITH ALL LAWS, EXCEPT WHERE
THE FAILURE TO SO PRESERVE, MAINTAIN OR CONDUCT WOULD ONLY RESULT IN A TRIVIAL
AND INCONSEQUENTIAL EFFECT.  IN ADDITION, EACH BORROWER AND PARENT COMPANY WILL,
AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, ACT PRUDENTLY AND IN ACCORDANCE
WITH CUSTOMARY INDUSTRY STANDARDS AND WITH ITS CONTRACTUAL OBLIGATIONS IN
MANAGING AND OPERATING ITS PROPERTY, BUSINESS AND INVESTMENTS AND WILL KEEP IN
GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, ALL OF ITS
PROPERTY AND LEGAL RIGHTS WHICH ARE NECESSARY OR DESIRABLE TO THE CONDUCT OF ITS
BUSINESS AND THE OWNERSHIP AND MAINTENANCE OF ITS PROPERTY. 


 


SECTION 5.4         NOTICE OF DEFAULT.  PARENT COMPANY SHALL FURNISH TO THE
AGENT, IMMEDIATELY UPON ANY COMPANY BECOMING AWARE OF THE EXISTENCE OF ANY
CONDITION OR EVENT WHICH CONSTITUTES OR WOULD BECOME A DEFAULT OR AN EVENT OF
DEFAULT, WRITTEN NOTICE THEREOF THAT SPECIFIES THE NATURE AND PERIOD OF
EXISTENCE THEREOF AND THE ACTION WHICH SUCH COMPANY IS TAKING OR PROPOSES TO
TAKE WITH RESPECT THERETO. 


 


SECTION 5.5         OTHER NOTICES.  AS SOON AS POSSIBLE, BUT IN ANY EVENT WITHIN
3 DAYS OF ANY COMPANY BECOMING AWARE THEREOF, PARENT COMPANY WILL PROMPTLY
NOTIFY THE AGENT OF (I) ANY MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION,
OPERATIONS, PROPERTY OR BUSINESS OF ANY COMPANY; (II) ANY DEFAULT UNDER, OR ANY
THREATENED OR ACTUAL ACCELERATION OF THE MATURITY OF, ANY

 

26

--------------------------------------------------------------------------------

 

Indebtedness owing or secured by any Company (or any of its Property), which
individually or in the aggregate represents a monetary obligation of $250,000 or
more, or one with respect to which a default thereunder might have a Material
Adverse Effect; (iii) any default or event of default under any lease pertaining
to a location at which any Company operates or conducts any of its business or
stores any of its Property; (iv) any significant adverse claim against or
affecting any Company or any of the Property of any Company; and (v) the
commencement of, and/or any material determination in, any Litigation which
could reasonably be expected to result in a Judgment in excess of $250,000
(without regard to insurance coverage).  In respect to each of the foregoing
notices, each Borrower will promptly provide to the Agent all reasonably related
information requested by the Agent, in reasonable detail satisfactory to the
Agent.

 


SECTION 5.6         COMPLIANCE WITH LOAN DOCUMENTS.  EACH BORROWER AND PARENT
COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, PROMPTLY AND
COMPLETELY COMPLY WITH AND OBSERVE AND PERFORM ALL COVENANTS AND PROVISIONS OF
EACH LOAN DOCUMENT TO WHICH IT RESPECTIVELY IS A PARTY.  IN FURTHERANCE OF THE
FOREGOING, BUT IN NO WAY LIMITING THE GENERALITY THEREOF, THE PROCEEDS OF EACH
LOAN WILL BE USED STRICTLY IN COMPLIANCE WITH SECTION 2.16.

 


SECTION 5.7         COMPLIANCE WITH AGREEMENTS.  EACH BORROWER AND PARENT
COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, PROMPTLY COMPLY IN
ALL MATERIAL RESPECTS WITH ALL MATERIAL CONTRACTS, LEASES, AGREEMENTS,
INDENTURES, MORTGAGES OR DOCUMENTS BINDING ON IT OR AFFECTING IT OR ITS
PROPERTY, BUSINESS OR OPERATIONS.

 


SECTION 5.8         ACCESS; BOOKS AND RECORDS.  UPON REASONABLE NOTICE, DURING
ALL BUSINESS HOURS, EACH BORROWER AND PARENT COMPANY AUTHORIZES AND WILL PERMIT,
AND PARENT COMPANY WILL CAUSE EACH COMPANY TO AUTHORIZE AND PERMIT, ANY
REPRESENTATIVES OF THE AGENT OR ANY BANK (I) TO HAVE ACCESS TO, AND GRANT
PERMISSION FOR SUCH REPRESENTATIVES TO EXAMINE, COPY OR MAKE EXCERPTS FROM, ANY
AND ALL BOOKS, RECORDS AND DOCUMENTS THAT RELATE TO THE BUSINESS, OPERATIONS OR
PROPERTY OF ANY COMPANY; (II) TO INSPECT ANY AND ALL PROPERTY OF ANY COMPANY;
AND (III) TO DISCUSS THE BUSINESS, OPERATIONS AND FINANCIAL CONDITION OF ANY
COMPANY WITH ITS OFFICERS, PARTNERS AND EMPLOYEES.  EACH BORROWER AND PARENT
COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH US COMPANY TO, MAINTAIN
COMPLETE AND ACCURATE BOOKS AND RECORDS OF ITS RESPECTIVE TRANSACTIONS IN
ACCORDANCE WITH GAAP.  EACH BORROWER AND PARENT COMPANY WILL, AND PARENT COMPANY
WILL CAUSE EACH NON-US COMPANY TO, MAINTAIN COMPLETE AND ACCURATE BOOKS AND
RECORDS OF ITS RESPECTIVE TRANSACTIONS IN ACCORDANCE WITH THE GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES OF THE JURISDICTION OF INCORPORATION OR ORGANIZATION OF
SUCH NON-US COMPANY.

 


SECTION 5.9         COMPLIANCE WITH LAW.  EXCEPT FOR NON-COMPLIANCE WITH CERTAIN
SECURITIES AND EXCHANGE COMMISSION REPORTING REQUIREMENTS (THE “SEC REPORTING
REQUIREMENTS”), AND WITH CERTAIN AMERICAN STOCK EXCHANGE (“AMEX”) LISTING
STANDARDS, AS SET FORTH IN SCHEDULE 4.17, EACH BORROWER AND PARENT COMPANY WILL,
AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWS APPLICABLE TO IT OR ANY OF ITS PROPERTY, BUSINESS OPERATIONS OR
TRANSACTIONS; PROVIDED, HOWEVER, THAT AFTER JULY 31, 2004, IN ADDITION TO THE
FOREGOING, EACH BORROWER AND PARENT COMPANY WILL, AND PARENT COMPANY WILL CAUSE
EACH COMPANY TO, COMPLY IN ALL MATERIAL RESPECTS WITH THE SEC REPORTING
REQUIREMENTS AND WITH AMEX LISTING STANDARDS NOTWITHSTANDING THE EXCEPTION SET
FORTH IN THIS SECTION 5.9.

 

27

--------------------------------------------------------------------------------


 


SECTION 5.10       INSURANCE.  EACH BORROWER AND PARENT COMPANY WILL, AND PARENT
COMPANY WILL CAUSE EACH COMPANY TO, MAINTAIN INSURANCE WITH REPUTABLE INSURERS
OF SOUND FINANCIAL STRENGTH AND CREDITWORTHINESS WITH RESPECT TO ITS PROPERTY
AND AS TO ITS OPERATIONS AND BUSINESS, ALL AS REQUIRED BY EACH LOAN DOCUMENT TO
WHICH IT IS A PARTY AND OTHERWISE IN SUCH TYPES, AMOUNTS, SCOPE AND COVERAGE,
AND AGAINST SUCH RISKS, CASUALTIES, CONTINGENCIES AND LIABILITIES, AS REQUIRED
OR NECESSITATED BY LAW, AND ADDITIONALLY, AS IS CUSTOMARILY MAINTAINED BY OTHER
PERSONS ENGAGED IN SIMILAR BUSINESSES AND OPERATIONS, THE FOREGOING INSURANCE
COVERAGE SPECIFICALLY INCLUDING THE FOLLOWING: (I) WORKER’S COMPENSATION OR
SIMILAR INSURANCE AS MAY BE REQUIRED BY APPLICABLE LAW; (II) PUBLIC LIABILITY
INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR PROPERTY DAMAGE SUFFERED
UPON, IN OR ABOUT, ANY PROPERTY OCCUPIED BY ANY COMPANY OR OCCURRING AS A RESULT
OF THE OWNERSHIP, MAINTENANCE OR OPERATION BY ANY COMPANY OF ANY EQUIPMENT,
VEHICLE OR OTHER PROPERTY OR AS THE RESULT OF THE USE OF PRODUCTS OR EQUIPMENT
MANUFACTURED, CONSTRUCTED, SOLD OR OPERATED BY ANY COMPANY OR SERVICES RENDERED
BY IT, AND INSURANCE AGAINST THE LOSS OR DAMAGE TO THE PROPERTY AND BUSINESSES
OF ANY COMPANY NOW OWNED OR HEREAFTER ACQUIRED.  IN ADDITION, (A) EACH BORROWER
AND PARENT COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, (X) NAME
THE AGENT AS AN ADDITIONAL INSURED ON ALL SUCH GENERAL AND COMPREHENSIVE
LIABILITY INSURANCE AND AS LOSS PAYEE ON ALL SUCH PROPERTY INSURANCE; AND (Y)
CAUSE EACH POLICY OF INSURANCE TO PROVIDE THAT SUCH POLICY WILL NOT BE CANCELED
OR MODIFIED (AS TO TERM, COVERAGE, SCOPE, PROPERTY OR RISKS COVERED, OR
OTHERWISE) WITHOUT 30 DAYS PRIOR WRITTEN NOTICE TO THE AGENT; AND (B) PARENT
COMPANY WILL DELIVER COPIES OF THE POLICIES AND ENDORSEMENTS FOR SUCH INSURANCE
TO THE AGENT PROMPTLY AFTER ISSUANCE OR RENEWAL OF EACH.


 


SECTION 5.11       ERISA COMPLIANCE.


 

Each Borrower and Parent Company will, and Parent Company will cause each
Company to, at all times:

 


(A)           MAKE CONTRIBUTIONS TO EACH PLAN IN A TIMELY MANNER AND IN AN
AMOUNT SUFFICIENT TO COMPLY WITH THE MINIMUM FUNDING STANDARDS REQUIREMENTS OF
ERISA AND THE CODE;


 


(B)           IMMEDIATELY UPON ACQUIRING KNOWLEDGE OF ANY “REPORTABLE EVENT” TO
WHICH THE NOTICE REQUIREMENT HAS NOT BEEN WAIVED OR OF ANY “PROHIBITED
TRANSACTION” (AS SUCH TERMS ARE DEFINED IN THE CODE OR ERISA, AS APPLICABLE) IN
CONNECTION WITH A PLAN, FURNISH THE AGENT WITH A STATEMENT EXECUTED BY AN
AUTHORIZED OFFICER OF SUCH COMPANY, SETTING FORTH THE DETAILS THEREOF AND THE
ACTION WHICH SUCH COMPANY PROPOSES TO TAKE WITH RESPECT THERETO AND, WHEN KNOWN,
ANY ACTION TAKEN BY THE INTERNAL REVENUE SERVICE WITH RESPECT THERETO;


 


(C)           NOTIFY THE AGENT IMMEDIATELY UPON RECEIPT BY ANY COMPANY OF ANY
NOTICE OF AN INTEREST BY THE PBGC TO TERMINATE OR APPOINT A TRUSTEE OR OF THE
INSTITUTION OF ANY PROCEEDING OR OTHER ACTION WHICH MAY RESULT IN THE
TERMINATION OF ANY PLAN AND FURNISH TO THE AGENT COPIES OF SUCH NOTICE;


 


(D)           FURNISH THE AGENT WITH COPIES OF EACH ANNUAL REPORT (TOGETHER WITH
ALL RELATED SCHEDULES AND ATTACHMENTS) FOR EACH PLAN FILED WITH THE INTERNAL
REVENUE SERVICE NOT LATER THAN 30 DAYS AFTER SUCH REPORT HAS BEEN FILED; AND

 

28

--------------------------------------------------------------------------------


 


(E)           FURNISH THE AGENT WITH COPIES OF ANY REQUEST FOR WAIVER OF THE
FUNDING STANDARDS OR EXTENSION OF THE AMORTIZATION PERIODS REQUIRED BY SECTIONS
303 AND 304 OF ERISA OR SECTION 412 OF THE CODE PROMPTLY AFTER THE REQUEST IS
SUBMITTED TO THE SECRETARY OF THE TREASURY, THE DEPARTMENT OF LABOR OR THE
INTERNAL REVENUE SERVICE, AS THE CASE MAY BE.


 


SECTION 5.12       FURTHER ASSURANCES.  EACH BORROWER AND PARENT COMPANY WILL,
AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, CURE AND CAUSE TO BE CURED
PROMPTLY ANY DEFECTS OR DEFICIENCIES IN THE EXECUTION, DELIVERY, CREATION OR
ISSUANCE OF THE LOAN DOCUMENTS, OR ANY OF THEM, AND ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY.  IN ADDITION, EACH BORROWER AND PARENT COMPANY WILL, AND
PARENT COMPANY WILL CAUSE EACH COMPANY TO, PROMPTLY MAKE, EXECUTE OR ENDORSE,
AND ACKNOWLEDGE AND DELIVER OR FILE, OR CAUSE EACH OF THE SAME TO BE DONE, ALL
SUCH VOUCHERS, INVOICES, NOTICES, CERTIFICATIONS AND ADDITIONAL AGREEMENTS,
DOCUMENTS, INSTRUMENTS, UNDERTAKINGS OR OTHER ASSURANCES, AND TAKE ANY AND ALL
SUCH OTHER ACTION, AS THE AGENT MAY, FROM TIME TO TIME, REASONABLY REQUEST OR
DEEM REASONABLY NECESSARY OR PROPER UNDER ANY OF THE LOAN DOCUMENTS TO WHICH
SUCH COMPANY IS A PARTY AND THE OBLIGATIONS OF SUCH COMPANY THEREUNDER.


 


SECTION 5.13       MAINTENANCE OF CORPORATE IDENTITY.  EACH BORROWER AND PARENT
COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, MAINTAIN SEPARATE
CORPORATE RECORDS, BOOKS AND ACCOUNTS.  EACH BORROWER AND PARENT COMPANY WILL,
AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, OBSERVE THE FORMAL LEGAL,
FINANCIAL AND ACCOUNTING REQUIREMENTS NECESSARY FOR THE MAINTENANCE OF EACH
COMPANY AS A SEPARATE LEGAL ENTITY, INCLUDING THE KEEPING OF CORPORATE RECORDS
INDICATING THAT, TO THE EXTENT REQUIRED BY LAW OR ITS CHARTER DOCUMENTS,
TRANSACTIONS ARE REVIEWED AND AUTHORIZED BY ITS BOARD OF DIRECTORS AND
STOCKHOLDERS.  ALL MONEYS AND FUNDS ADVANCED AND TO BE ADVANCED TO OR ON BEHALF
OF ANY COMPANY BY ITS AFFILIATES (OTHER THAN CAPITAL CONTRIBUTIONS AND OTHER
EQUITY INFUSIONS, IN EACH CASE, THAT ARE OF A “COMMON STOCK” NATURE, BY
SHAREHOLDERS OR AFFILIATES OF SUCH COMPANY INTO SUCH COMPANY), PURSUANT TO A
LOAN OR OTHERWISE, WILL BE EVIDENCED BY VALID, BINDING AND ENFORCEABLE WRITTEN
OBLIGATIONS TO REPAY SUCH MONEYS AND FUNDS, THE REPAYMENT OF WHICH SHALL BE
SUBORDINATED TO THE FULL AND FINAL PAYMENT OF THE OBLIGATIONS, ON TERMS AND
CONDITIONS SATISFACTORY TO THE BANKS.


 


SECTION 5.14       PRIMARY BUSINESS.  EACH BORROWER AND PARENT COMPANY WILL, AND
PARENT COMPANY WILL CAUSE EACH COMPANY TO, CONTINUE TO DESIGN, ENGINEER,
MANUFACTURE AND/OR MARKET BEVERAGE DISPENSING SYSTEMS AS ITS PRIMARY BUSINESS.


 


SECTION 5.15       SUBORDINATION OF AFFILIATE OBLIGATIONS.  EACH BORROWER AND
PARENT COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, CAUSE ALL
LOANS OR ADVANCES OF ANY COMPANY TO ANY AFFILIATE OF ANY COMPANY, OTHER THAN
LOANS OR ADVANCES OF ANY LOAN PARTY TO ANY OTHER LOAN PARTY, AT ANY TIME ARISING
OR EXISTING TO BE EVIDENCED BY PROMISSORY NOTES.  ALL SUCH PROMISSORY NOTES ARE
SET FORTH ON SCHEDULE 5.15.  EACH BORROWER AND PARENT COMPANY WILL OBTAIN AND
DELIVER TO THE AGENT, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO OBTAIN AND
DELIVER TO THE AGENT, THE WRITTEN AGREEMENT, IN FORM, SUBSTANCE AND SCOPE
SATISFACTORY TO THE AGENT, OF THE HOLDER OF EACH SUCH PROMISSORY NOTE EVIDENCING
THE SUBORDINATION OF SUCH HOLDER’S RIGHT TO PAYMENT UNDER EACH SUCH NOTE TO THE
PAYMENT OF THE OBLIGATIONS, WHICH AGREEMENT SHALL NOT PROHIBIT THE PAYMENT OF
PRINCIPAL PAYMENTS UNDER SUCH PROMISSORY NOTE TO THE HOLDER THEREOF SO LONG AS
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  EACH BORROWER
AND PARENT COMPANY WILL, AND PARENT COMPANY WILL CAUSE EACH COMPANY TO, CAUSE
THE FACE OF EACH PROMISSORY NOTE TO BE MARKED WITH A REFERENCE TO SUCH
SUBORDINATION AGREEMENT, AND WILL TAKE

 

29

--------------------------------------------------------------------------------


 

and cause to be taken all such further and additional actions as the Agent may
reasonably request to effect and evidence such subordination.


 


ARTICLE 6

NEGATIVE COVENANTS

 

Until payment in full of the Notes, the payment and performance of all other
Obligations, and so long as the Banks have any obligation hereunder to make any
Loans, each Borrower and Parent Company will, and Parent Company will cause each
Company to, punctually and completely perform and observe each of the following
covenants:

 


SECTION 6.1         CERTAIN FINANCIAL MATTERS.  NEITHER ANY BORROWER NOR PARENT
COMPANY WILL PERMIT:


 


(A)           THE RATIO OF (I) THE CURRENT ASSETS OF THE COMPANIES DETERMINED ON
A CONSOLIDATED BASIS; TO (II) THE SUM OF (A) THE CURRENT LIABILITIES OF THE
COMPANIES DETERMINED ON A CONSOLIDATED BASIS; PLUS (B) TO THE EXTENT NOT
OTHERWISE INCLUDED UNDER GAAP, THE PRINCIPAL AMOUNT OF OUTSTANDING REVOLVING
LOANS, TO BE LESS THAN 1.25 TO 1.00 AT THE END OF ANY FISCAL QUARTER; OR


 


(B)           THE RATIO OF:


 

(I)            EBIT OF THE COMPANIES DETERMINED ON A CONSOLIDATED BASIS
(EXCLUDING (A) GAINS OR LOSSES AS A RESULT OF DISCONTINUED OPERATIONS IN BRAZIL;
AND (B) FOR THE FOUR QUARTER PERIODS ENDING AS OF DECEMBER 31, 2003, MARCH 31,
2004, JUNE 30, 2004, AND SEPTEMBER 30, 2004, ACTUAL EXPENSES INCURRED BY THE
COMPANIES, RELATING TO THE INVESTIGATIONS, IN AN AGGREGATE AMOUNT NOT TO EXCEED
$3,000,000 WITH RESPECT TO THIS CLAUSE (B));

 

to

 

(II)           THE INTEREST EXPENSE (THE ACTUAL ACCRUED INTEREST FOR DEBT
PAYMENTS, BUT NOT INCLUDING THE PRESENT VALUE OF INTEREST RATE SWAPS) OF THE
COMPANIES,

 

determined on a consolidated basis, as of the end of any Fiscal Quarter and for
the four-quarter period ending as of such Fiscal Quarter, to be less than 2.50
to 1.00; provided, however, for each Fiscal Quarter in which an Acquisition is
consummated, and each Fiscal Quarter ending prior thereto, the financial
information necessary to determine the foregoing ratio shall be adjusted to
reflect, on a pro forma basis, such Acquisition as if it had occurred as of the
beginning of the first of such Fiscal Quarters included in the relevant
four-quarter measurement period;

 

or

 


(C)           INTENTIONALLY OMITTED.


 


(D)           THE NET WORTH OF THE COMPANIES DETERMINED ON A CONSOLIDATED BASIS
AS OF THE END OF ANY FISCAL QUARTER (EXCLUDING 100% OF THE “ACCUMULATED OTHER
COMPREHENSIVE INCOME/LOSS” BALANCE LISTED IN THE “SHAREHOLDERS EQUITY” SECTION
OF THE PARENT COMPANY’S

 

30

--------------------------------------------------------------------------------


 

balance sheet) to be less than the sum of (i) $44,000,000 plus (ii) 75% of the
cumulative amount of net income of the Companies determined on a consolidated
basis from September 30, 1999 through the end of such Fiscal Quarter (without
regard to, or reduction for, any net loss reported for any Fiscal Quarter) plus
(iii) 100% of the amount of Indebtedness of any Company converted into shares of
capital stock or other equity interests of such Company, if any, plus (iv) 100%
of the value of all consideration received for the issuance or sale of capital
stock or other equity interests of any Company; or


 


(E)           THE NET WORTH OF ANY COMPANY, OTHER THAN THE MEXICO COMPANIES,
LANCER DO BRASIL, ECUALANCER S.A. LANCER SALES COMPANY, AND ANY NEW COMPANY, AS
OF THE END OF ANY FISCAL QUARTER TO BE LESS THAN $400,000; OR


 


(F)            THE NET WORTH OF ANY NEW COMPANY AS OF END OF ANY FISCAL QUARTER
TO BE NEGATIVE; OR


 


(G)           THE RATIO OF (I) TOTAL FUNDED DEBT AS OF THE END OF ANY FISCAL
QUARTER; TO (II) CONSOLIDATED EBITDA FOR THE FOUR-QUARTER PERIOD ENDING AS OF
THE END OF SUCH FISCAL QUARTER (EXCLUDING (A) GAINS OR LOSSES AS A RESULT OF
DISCONTINUED OPERATIONS IN BRAZIL; AND (B) FOR THE FOUR QUARTER PERIODS ENDING
AS OF DECEMBER 31, 2003, MARCH 31, 2004, JUNE 30, 2004, AND SEPTEMBER 30, 2004,
ACTUAL EXPENSES INCURRED BY THE COMPANIES, RELATING TO THE INVESTIGATIONS, IN AN
AGGREGATE AMOUNT NOT TO EXCEED $3,000,000 WITH RESPECT TO THIS CLAUSE (B)), TO
BE MORE THAN 3.00 TO 1.00 AT THE END OF SUCH FISCAL QUARTER; PROVIDED, HOWEVER,
FOR EACH FISCAL QUARTER IN WHICH AN ACQUISITION IS CONSUMMATED, AND EACH FISCAL
QUARTER ENDING PRIOR THERETO, THE FINANCIAL INFORMATION NECESSARY TO DETERMINE
CONSOLIDATED EBITDA SHALL BE ADJUSTED TO REFLECT, ON A PRO FORMA BASIS, SUCH
ACQUISITION AS IF IT HAD OCCURRED AS OF THE BEGINNING OF THE FIRST OF SUCH
FISCAL QUARTERS INCLUDED IN THE RELEVANT FOUR-QUARTER MEASUREMENT PERIOD; OR


 


(H)           THE CAPITAL EXPENDITURES OF THE COMPANIES DETERMINED ON A
CONSOLIDATED BASIS TO EXCEED THE AMOUNT SET OUT BELOW OPPOSITE THE APPLICABLE
PERIOD; PROVIDED THAT THERE SHALL BE EXCLUDED FROM THE CALCULATION OF SUCH
CAPITAL EXPENDITURES (I) ANY CAPITAL EXPENDITURE OF ANY COMPANY TO THE EXTENT
THAT SUCH COMPANY IS REIMBURSED FOR SUCH CAPITAL EXPENDITURE BY THE COCA-COLA
COMPANY; AND (II) UP TO $500,000 IN CAPITAL LEASE OBLIGATIONS OF THE COMPANIES
DETERMINED ON A CONSOLIDATED BASIS FOR ANY FISCAL YEAR:

 

Fiscal Years (Beginning/Ending)

 

Amount

 

 

 

 

 

1/1/96 through 12/31/04

 

$

36,000,000

 

1/1/96 through 12/31/05

 

$

40,000,000

;

 

or

 


(I)            THE RATIO OF (I) COST OF GOODS SOLD FOR THE FOUR-QUARTER PERIOD
ENDING AS OF THE END OF EACH FISCAL QUARTER TO (II) TOTAL INVENTORY AS OF THE
END OF ANY FISCAL QUARTER, TO BE LESS THAN FOR THE FOUR-QUARTER PERIOD ENDING AS
OF THE END OF SUCH FISCAL QUARTER SET OUT BELOW OPPOSITE THE PERIOD IN WHICH
SUCH FISCAL QUARTER ENDS:

 

31

--------------------------------------------------------------------------------


 

as of the end of each Fiscal Quarter

 

2.00 to 1.00

as of the end of each Fiscal Year

 

2.50 to 1.00; or

 


(J)            THE RATIO OF (I) THE SUM OF (A) CONSOLIDATED EBITDA (EXCLUDING
(A) GAINS OR LOSSES AS A RESULT OF DISCONTINUED OPERATIONS IN BRAZIL; AND (B)
FOR THE FOUR-QUARTER PERIODS ENDING AS OF DECEMBER 31, 2003, MARCH 31, 2004,
JUNE 30, 2004, AND SEPTEMBER 30, 2004, ACTUAL EXPENSES INCURRED BY THE
COMPANIES, RELATING TO THE INVESTIGATIONS, IN AN AGGREGATE AMOUNT NOT TO EXCEED
$3,000,000 WITH RESPECT TO THIS CLAUSE (B)); LESS (B) CAPITAL EXPENDITURES; PLUS
(C) CAPITAL EXPENDITURES REIMBURSABLE BY THE COCA-COLA COMPANY; PLUS (D) DEBT OR
CAPITAL LEASES INCURRED IN CONNECTION WITH THE CAPITAL ASSET ACQUISITION; LESS
(E) GAIN OR LOSS ON THE SALE OF CAPITAL ASSETS; PLUS (F) CASH PROCEEDS FROM THE
SALE OF ASSETS TO (II) THE SUM OF (A) CONTRACTUALLY DUE PRINCIPAL AND INTEREST;
PLUS (B) NON-CONTRACTUAL DEBT RETIREMENT (EXCLUDING PAYMENTS ON THE REVOLVING
LOANS); PLUS (C) CAPITAL LEASE PAYMENTS, ALL CALCULATED ON A CONSOLIDATED BASIS
FOR THE FOUR-QUARTER PERIOD ENDING AS OF THE LAST DAY OF EACH FISCAL QUARTER, TO
BE LESS THAN 1.00 TO 1.00.


 


SECTION 6.2         LIMITATION ON INDEBTEDNESS.  NEITHER ANY BORROWER NOR PARENT
COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, INCUR, CREATE,
CONTRACT, ASSUME, HAVE OUTSTANDING, PERMIT OR SUFFER TO EXIST, GUARANTEE OR
OTHERWISE BE OR BECOME, DIRECTLY OR INDIRECTLY, LIABLE IN RESPECT OF ANY
INDEBTEDNESS, EXCEPT THE FOLLOWING (COLLECTIVELY, “PERMITTED INDEBTEDNESS”):


 

(I)            THE OBLIGATIONS;

 

(II)           CURRENT LIABILITIES FOR TAXES INCURRED IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT YET DUE AND PAYABLE;

 

(III)          TRADE PAYABLES ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(IV)          INDEBTEDNESS LISTED IN SCHEDULE 6.2;

 

(V)           FORWARD CONTRACTS AND OTHER HEDGING INSTRUMENTS EXECUTED TO HEDGE
EXISTING OR ANTICIPATED EXPOSURE TO CURRENCY OR INTEREST RATE FLUCTUATIONS; AND

 

(VI)          THE ISSUANCE OR SALE OF CONVERTIBLE SENIOR NOTES BY THE PARENT
COMPANY, PROVIDED THAT (A) SUCH NOTES ARE ISSUED OR SOLD FOR CASH ONLY, (B) THE
NET CASH PROCEEDS OF SUCH ISSUANCE OR SALE ARE APPLIED TO REPAY CERTAIN LOANS IN
ACCORDANCE WITH SECTION 2.8(D); (C) THE NET CASH PROCEEDS OF SUCH ISSUANCE OR
SALE DO NOT EXCEED AN AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM
A LOANS THEN OUTSTANDING; (D) SUCH NOTES DO NOT MATURE PRIOR TO JULY 15, 2005;
(E) SUCH NOTES ARE UNSECURED; AND (F) THE PROVISIONS OF SUCH NOTES, INCLUDING,
BUT NOT LIMITED TO, THE PAYMENT OF PRINCIPAL THEREUNDER AND THE REPRESENTATIONS
AND WARRANTIES CONTAINED THEREIN, ARE APPROVED IN WRITING BY ALL THE BANKS.

 


SECTION 6.3         LIMITATION ON PROPERTY.  NEITHER ANY BORROWER NOR PARENT
COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, (I) GRANT,
CREATE, ENTER INTO, INCUR, PERMIT OR SUFFER TO EXIST, UPON OR WITH REGARD TO ANY
OF ITS RESPECTIVE PROPERTY NOW OWNED OR HEREAFTER ACQUIRED, (A) ANY LIEN, EXCEPT

 

32

--------------------------------------------------------------------------------


 

for Permitted Liens; or (B) any Negative Pledge, except for the benefit of the
Agent and Banks; (ii) enter into any sale-and-lease-back transaction other than
sale and-lease-back transactions involving inventory manufactured by any
Company, provided that the aggregate book value of all such inventory shall not
exceed the sum of $1,500,000; (iii) establish a deposit account in the United
States unless such account is with Agent or unless Agent has been provided with
an account control agreement executed by the bank with which the deposit account
is maintained reasonably satisfactory to Agent.  Anything in the foregoing or
elsewhere in the Loan Documents to the contrary notwithstanding, it is
understood that no Liens, other than Permitted Liens, or Negative Pledges,
except for the benefit of the Banks, are permitted on or with respect to any of
the Property of Borrower.


 


SECTION 6.4         RESTRICTED PAYMENTS.  NEITHER ANY BORROWER NOR PARENT
COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, DIRECTLY OR
INDIRECTLY (I) DECLARE OR MAKE, OR INCUR ANY LIABILITY TO PAY OR MAKE, ANY
DIVIDENDS; OR (II) REDEEM, REPURCHASE, RETIRE OR OTHERWISE ACQUIRE FOR VALUE ANY
OF ITS CAPITAL STOCK, WARRANTS, STOCK EQUIVALENTS OR OTHER EVIDENCE OF EQUITY OF
ANY CLASS OR NATURE; OR (III) SET APART ANY MONEY OR OTHER PROPERTY FOR A
DEFEASANCE, SINKING OR ANALOGOUS FUND FOR ANY DIVIDEND OR DISTRIBUTION THEREON,
OR FOR ANY REDEMPTION, RETIREMENT OR OTHER ACQUISITION THEREOF; PROVIDED
HOWEVER, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND NO DEFAULT OR EVENT OF DEFAULT WILL OCCUR AS A RESULT OF SUCH
DISTRIBUTION, THE FOREGOING SHALL NOT PROHIBIT (A) ANY COMPANY FROM PAYING A
DIVIDEND (X) TO ANY OTHER COMPANY THAT IS A LOAN PARTY TO CONSUMMATE AN
ACQUISITION PERMITTED UNDER THIS AGREEMENT; OR (Y) TO ANY COMPANY THAT IS A LOAN
PARTY TO PAY THE FEDERAL INCOME TAXES OF SUCH COMPANY OR TO PROVIDE WORKING
CAPITAL FOR SUCH COMPANY; (B) OPERATING SUBSIDIARY FROM PAYING DIVIDENDS TO
INVESTMENT SUBSIDIARY, AS ITS LIMITED PARTNER, FOR IMMEDIATE RE-DISTRIBUTION TO
ANY OTHER COMPANY THAT IS A LOAN PARTY; OR (C) PARENT COMPANY FROM PAYING
DIVIDENDS TO ITS SHAREHOLDERS.


 


SECTION 6.5         LIMITATION ON INVESTMENTS.  NEITHER ANY BORROWER NOR PARENT
COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, MAKE OR HAVE
OUTSTANDING ANY INVESTMENTS IN ANY PERSON, EXCEPT FOR:


 

(I)            TEMPORARY CASH INVESTMENTS;

 

(II)           INVESTMENTS LISTED IN SCHEDULE 6.5; AND

 

(III)          INVESTMENTS EXPRESSLY PERMITTED BY OTHER PROVISIONS OF THIS
AGREEMENT.

 


SECTION 6.6         AFFILIATE TRANSACTIONS.  NEITHER ANY BORROWER NOR PARENT
COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, ENTER INTO ANY
TRANSACTION WITH, OR PAY ANY MANAGEMENT OR OTHER FEES OR COMPENSATION TO, ANY
AFFILIATE OF ANY COMPANY OTHER THAN TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE ON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO BORROWER,
PARENT COMPANY OR SUCH OTHER COMPANY, AS APPLICABLE, THAN WOULD BE OBTAINED IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON WHO IS NOT AN AFFILIATE OF
BORROWER, PARENT COMPANY OR ANY SUCH OTHER COMPANY, AS APPLICABLE.  IN ADDITION,
NEITHER BORROWER NOR PARENT COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY
COMPANY TO, ENTER INTO ANY TRANSACTION WITH, OR PAY ANY MANAGEMENT OR OTHER FEES
OR COMPENSATION TO, ANY PERSON (A “NON-AFFILIATED PERSON”) WHO IS NOT AN
AFFILIATE OF ANY COMPANY WHEREIN SUCH AFFILIATE IS DIRECTLY OR INDIRECTLY
INVOLVED IN, RELATED TO, OR ASSOCIATED WITH, SUCH TRANSACTION OTHER THAN

 

33

--------------------------------------------------------------------------------


 

transactions in the ordinary course of business which are on fair and reasonable
terms no less favorable to Borrower, Parent Company or such other Company, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Non-Affiliated Person wherein an Affiliate of such Borrower, Parent Company or
such other Company is not directly or indirectly involved, related or
associated.


 


SECTION 6.7         LIMITATION ON SALE OF PROPERTY.  NEITHER ANY BORROWER NOR
PARENT COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, SELL,
ASSIGN, LEASE, SUBLEASE OR DISCOUNT OR OTHERWISE EXCHANGE OR DISPOSE OF ANY OF
ITS PROPERTY OTHER THAN (I) SALES OR LEASING OF INVENTORY IN THE ORDINARY COURSE
OF ITS BUSINESS; AND (II) SALES OR OTHER DISPOSITIONS OF OBSOLETE EQUIPMENT THAT
IS NO LONGER NEEDED FOR ITS ORDINARY BUSINESS OR WHICH IS BEING REPLACED BY
EQUIPMENT OF AT LEAST COMPARABLE VALUE AND UTILITY TO THE EQUIPMENT REPLACED
WHEN SUCH EQUIPMENT WAS EFFICIENTLY OPERATIONAL AND FUNCTIONAL.


 


SECTION 6.8         ACCOUNTING METHOD.  NEITHER ANY BORROWER NOR PARENT COMPANY
WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, CHANGE ITS FISCAL YEAR
OR METHOD OF ACCOUNTING, WITHOUT THE PRIOR APPROVAL OF THE BANKS.


 


SECTION 6.9         INTERNAL GOVERNANCE DOCUMENTS; NAME AND PRINCIPAL PLACE OF
BUSINESS.  NEITHER ANY BORROWER NOR PARENT COMPANY WILL, AND PARENT COMPANY WILL
NOT PERMIT ANY COMPANY TO, AMEND THEIR RESPECTIVE GOVERNING DOCUMENTS IN ANY
RESPECT WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT NOTIFYING THE AGENT
IN WRITING AT LEAST 30 BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF EACH OF THE
FOLLOWING CHANGES, NO BORROWER NOR PARENT COMPANY WILL, AND PARENT COMPANY WILL
NOT PERMIT ANY COMPANY TO, (I) CHANGE ITS NAME, OR OPERATE ANY OF ITS BUSINESS,
OPERATIONS OR PROPERTY OR OWN OR LEASE ANY PROPERTY UNDER ANY NAME, DIFFERENT
THAN AS SET FORTH IN SCHEDULE 4.14; (II) OPERATE OR CONDUCT ANY OF ITS BUSINESS
OR STORE OR MAINTAIN ANY OF ITS INVENTORY, EQUIPMENT OR OTHER PROPERTY, AT A
LOCATION OTHER THAN AS SET FORTH IN SCHEDULE 4.14; (III) CHANGE ITS IDENTITY OR
CORPORATE STRUCTURE; OR (IV) CHANGE ITS PRINCIPAL PLACE OF BUSINESS OR CHIEF
EXECUTIVE OFFICE, AS APPLICABLE, FROM SUCH ADDRESS AND LOCATION SET FORTH IN
SCHEDULE 4.14.


 


SECTION 6.10       CERTAIN ENVIRONMENTAL MATTERS.  EXCEPT IN COMPLIANCE IN ALL
RESPECTS WITH ENVIRONMENTAL LAWS, AND OTHERWISE IN NO WAY POSING AN IMMINENT AND
SIGNIFICANT ENDANGERMENT TO PUBLIC HEALTH OR WELFARE OR THE ENVIRONMENT, NEITHER
ANY BORROWER NOR PARENT COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY
COMPANY TO, (I) CAUSE OR PERMIT ANY HAZARDOUS MATERIAL TO BE PLACED, HELD,
TRANSPORTED, LOCATED, RELEASED OR DISPOSED OF ON, UNDER, FROM, TO, OR AT, ANY
PROPERTY NOW OR HEREAFTER OWNED, LEASED OR OTHERWISE CONTROLLED DIRECTLY OR
INDIRECTLY BY ANY COMPANY (FOR PURPOSES OF THIS SECTION 6.10, THE “SUBJECT
PROPERTY”); OR (II) PERMIT THE SUBJECT PROPERTY EVER TO BE USED (WHETHER BY ANY
COMPANY OR ANY OTHER PERSON) AS A DUMP SITE OR STORAGE SITE (WHETHER PERMANENT
OR TEMPORARY) FOR ANY HAZARDOUS MATERIAL.  WITHOUT LIMITATION OF THE AGENT’S AND
THE BANKS’ RIGHTS UNDER THE LOAN DOCUMENTS, THE AGENT AND ITS REPRESENTATIVES
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON THE SUBJECT PROPERTY
OR TAKE SUCH OTHER ACTIONS AS THE AGENT OR ANY BANK DEEMS NECESSARY OR ADVISABLE
TO CLEANUP, REMOVE, RESOLVE OR MINIMIZE THE IMPACT OF, OR OTHERWISE DEAL WITH,
ANY HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT UPON THE AGENT’S OR ANY
BANK’S RECEIPT OF ANY NOTICE FROM ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON,
ASSERTING THE EXISTENCE OF ANY HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT ON
OR PERTAINING TO THE SUBJECT PROPERTY WHICH, IF TRUE,

 

34

--------------------------------------------------------------------------------


 

could result in Environmental Liability against Borrower, the Agent, any Bank or
otherwise which, in the sole opinion of any of them, could jeopardize any of
their present or future Liens against or rights to the Subject Property.  All
costs and expenses incurred by the Agent, the Banks and their representatives in
the exercise of any such Rights shall become part of the Obligations and be
payable upon demand, together with interest on the unpaid portion thereof at the
Default Rate.


 


SECTION 6.11       MERGERS, ACQUISITIONS AND DISSOLUTIONS.  EXCEPT IN CONNECTION
WITH A PERMITTED ACQUISITION, NEITHER ANY BORROWER NOR PARENT COMPANY WILL, AND
PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, BECOME A PARTY TO A MERGER,
ACQUISITION OR CONSOLIDATION, OR PURCHASE OR OTHERWISE ACQUIRE BY MERGER, LEASE
OR PURCHASE ALL OR A SUBSTANTIAL PART OF THE ASSETS OR PROPERTY OF ANY PERSON OR
ANY SHARES OR OTHER EVIDENCE OF LEGAL OR BENEFICIAL OWNERSHIP OF ANY PERSON, OR
DISSOLVE OR LIQUIDATE.  A “PERMITTED ACQUISITION” MEANS (I) ANY SINGLE
ACQUISITION BY PARENT COMPANY OR A WHOLLY OWNED SUBSIDIARY OF PARENT COMPANY
(WITH A SERIES OF RELATED ACQUISITIONS BEING TREATED AS A SINGLE ACQUISITION),
PROVIDED THAT THE TOTAL PURCHASE PRICE CONSIDERATION (INCLUDING INDEBTEDNESS
ASSUMED) DOES NOT EXCEED THE SUM OF $1,500,000 AND (II) ANY OTHER ACQUISITION BY
PARENT COMPANY OR A WHOLLY OWNED SUBSIDIARY OF PARENT COMPANY APPROVED BY ALL
THE BANKS; PROVIDED HOWEVER, AS TO EACH SUCH TRANSACTION:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
NO DEFAULT OR EVENT OF DEFAULT WILL OCCUR AS A RESULT OF THE PERMITTED
ACQUISITION;


 


(B)           THE PRIMARY BUSINESS ACTIVITY OF THE ACQUISITION TARGET IS
SUBSTANTIALLY RELATED TO THE BUSINESS ACTIVITIES OF THE OPERATING SUBSIDIARY;


 


(C)           PARENT COMPANY PROVIDES TO THE BANKS PRO FORMA FINANCIAL
STATEMENTS OF THE COMPANIES GIVING EFFECT TO THE PERMITTED ACQUISITION WHICH
SHALL NOT BE MATERIALLY LESS FAVORABLE, IN THE REASONABLE JUDGMENT OF THE BANKS,
THAN THE PROJECTIONS PREVIOUSLY PROVIDED TO THE BANKS;


 


(D)           THE FINANCIAL RATIOS UNDER SECTION 6.1 ARE COMPLIED WITH BEFORE
AND AFTER GIVING EFFECT TO THE PERMITTED ACQUISITION, SUCH COMPLIANCE BEING
DETERMINED ON A PRO FORMA BASIS AS OF THE DATE OF SUCH ACQUISITION;


 


(E)           EACH OF THE BANKS RECEIVES SUCH INFORMATION AS SUCH BANK MAY
REASONABLY REQUEST TO CONFIRM THE ASSUMPTIONS MADE IN SUCH PRO FORMA FINANCIAL
STATEMENTS; AND


 


(F)            EACH OF THE BANKS RECEIVES (I) (X) AUDITED BALANCE SHEETS OF THE
ACQUISITION TARGET FOR THE ACQUISITION TARGET’S THREE PRIOR FISCAL YEARS AND THE
RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
YEARS, WITH REPORTS THEREON BY ITS INDEPENDENT PUBLIC ACCOUNTANTS, PREPARED IN
ACCORDANCE WITH GAAP APPLIED THROUGHOUT THE PERIODS COVERED THEREBY ON A BASIS
CONSISTENT WITH THAT OF PRIOR PERIODS, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS OR (Y) IF THE FINANCIAL INFORMATION IN CLAUSE (X) ABOVE DOES NOT
EXIST, UNAUDITED BALANCE SHEETS OF THE ACQUISITION TARGET FOR THE ACQUISITION
TARGET’S THREE PRIOR FISCAL YEARS AND THE RELATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH YEARS, PREPARED IN ACCORDANCE WITH
GAAP APPLIED THROUGHOUT THE PERIODS COVERED THEREBY ON A BASIS CONSISTENT WITH
THAT OF PRIOR PERIODS, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS, AND ANY OTHER
FINANCIAL

 

35

--------------------------------------------------------------------------------


 

information regarding the Acquisition Target available to any Company and (ii)
any unaudited year-to-date financial statements or reports for the period ending
after the end of the most recent fiscal year of the Acquisition Target for which
the Banks have received the financial reports referred to in clause (i) above.

 


SECTION 6.12       SUBSIDIARIES.  NEITHER ANY BORROWER NOR PARENT COMPANY WILL,
AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, CREATE OR PERMIT TO EXIST ANY
SUBSIDIARY OF SUCH PERSON, EXCEPT FOR (I) THE SUBSIDIARIES LISTED IN SCHEDULE
4.15; AND (II) SUBSIDIARIES FORMED OR ACQUIRED PURSUANT TO A PERMITTED
ACQUISITION THAT BECOMES A LOAN PARTY.  NEITHER ANY BORROWER NOR PARENT COMPANY
WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO BECOME A GENERAL
PARTNER, VENTURER OR SIMILAR CAPACITY IN ANY PARTNERSHIP, VENTURE OR SIMILAR
PERSON.


 


SECTION 6.13       SALE OF RECEIVABLES.  UNLESS IN FAVOR OF THE AGENT AND THE
BANKS OR REASONABLY NECESSARY IN CONNECTION WITH COLLECTION EFFORTS ON
DELINQUENT RECEIVABLES, NO BORROWER NOR PARENT COMPANY WILL, AND PARENT COMPANY
WILL NOT PERMIT ANY COMPANY TO, SELL OR DISCOUNT ANY OF ITS ACCOUNTS OR NOTES
RECEIVABLE.


 


SECTION 6.14       SALE OF CERTAIN INTERESTS.  NEITHER ANY BORROWER NOR PARENT
COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, TRANSFER OR
SELL ANY OUTSTANDING CAPITAL STOCK, PARTNERSHIP INTERESTS OR OTHER OWNERSHIP
INTERESTS OF ANY SUBSIDIARY OF PARENT COMPANY.


 


SECTION 6.15       NEGATIVE PLEDGE.  NEITHER ANY BORROWER NOR PARENT COMPANY
WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, CREATE OR INCUR ANY
LIEN OR ENCUMBRANCE ON ANY OF ITS ASSETS, OTHER THAN (I) LIENS AND SECURITY
INTERESTS TO AGENT SECURING INDEBTEDNESS OWING TO AGENT AND THE BANKS; AND (II)
PERMITTED LIENS (AS DEFINED HEREIN).  FURTHER, NEITHER ANY BORROWER NOR PARENT
COMPANY WILL, AND PARENT COMPANY WILL NOT PERMIT ANY COMPANY TO, GRANT ANY
NEGATIVE PLEDGE UPON ANY COMPANY OR ANY OF ITS PROPERTY, EXCEPT FOR THE BENEFIT
OF THE AGENT AND THE BANKS.


 


ARTICLE 7

EVENTS OF DEFAULT

 


SECTION 7.1         EVENTS OF DEFAULT.  AN “EVENT OF DEFAULT” SHALL EXIST IF ANY
ONE OR MORE OF THE FOLLOWING EVENTS SHALL OCCUR AND BE CONTINUING:


 


(A)           EITHER BORROWER FAILS OR REFUSES TO PAY, WITHIN FIVE BUSINESS DAYS
OF THE DATE WHEN DUE, ANY PRINCIPAL OF, OR INTEREST ON, ANY NOTE, OR ANY FEE,
EXPENSE OR OTHER OBLIGATIONS PAYABLE BY SUCH BORROWER; OR


 


(B)           ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE OR DEEMED MADE
BY, OR ON BEHALF OF, ANY COMPANY UNDER, OR IN CONNECTION WITH, ANY OF THE LOAN
DOCUMENTS, OR IN ANY CERTIFICATE, NOTICE, REQUEST, STATEMENT OR OTHER
COMMUNICATION FURNISHED OR MADE TO THE AGENT OR ANY BANK PURSUANT HERETO OR IN
CONNECTION HEREWITH IS UNTRUE, MISLEADING OR INACCURATE IN ANY MATERIAL RESPECT
AS OF THE DATE ON WHICH SUCH REPRESENTATION, WARRANTY OR CERTIFICATION WAS MADE
(OR DEEMED MADE) OR FURNISHED; OR

 

36

--------------------------------------------------------------------------------


 


(C)           EITHER (I) AN EVENT OR CIRCUMSTANCE DESIGNATED AS A “DEFAULT” OR
AN “EVENT OF DEFAULT” UNDER ANY OTHER LOAN DOCUMENT; (II) ANY COMPANY FAILS TO
PERFORM, OBSERVE OR COMPLY WITH ANY COVENANT OR AGREEMENT CONTAINED IN SECTIONS
5.1(O), 5.1(P) OR 5.1(Q); (III) EXCEPT AS PROVIDED IN SECTION 7.1(A), SECTION
7.1(C)(II) OR SECTION 7.1(C)(IV) ANY COMPANY FAILS TO PERFORM, OBSERVE OR COMPLY
WITH ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WHICH FAILURE CONTINUES FOR A PERIOD OF 30 DAYS AFTER THE OCCURRENCE
THEREOF; OR (IV) ANY COMPANY FAILS TO PERFORM, OBSERVE OR COMPLY WITH ANY
COVENANT OR AGREEMENT CONTAINED IN SECTION 6.1, WHICH FAILURE CONTINUES FOR A
PERIOD OF 45 DAYS AFTER THE DUE DATE OF THE COMPLIANCE CERTIFICATE EVIDENCING
SUCH FAILURE OR NONCOMPLIANCE; OR


 


(D)           EITHER (I) ANY COMPANY DEFAULTS IN THE PAYMENT OF ANY INDEBTEDNESS
IN EXCESS OF $100,000 OF SUCH COMPANY OR DEFAULTS IN RESPECT OF ANY NOTE,
AGREEMENT, INDENTURE, LOAN AGREEMENT, CREDIT AGREEMENT, BOND OR OTHER DOCUMENT
EVIDENCING OR RELATING TO ANY SUCH INDEBTEDNESS, AND SUCH DEFAULT CONTINUES FOR
MORE THAN THE PERIOD OF GRACE, IF ANY, SPECIFIED THEREIN OR (II) ANY
INDEBTEDNESS OF ANY COMPANY IN EXCESS OF $100,000 BECOMES DUE OR PREPAYABLE
BEFORE ITS STATED MATURITY BY ACCELERATION OF THE MATURITY THEREOF OR OTHERWISE;
EXCEPT THAT ANY NON-PAYMENT IN RESPECT OF THAT CERTAIN DEBT PAYABLE TO
SPAL/PANAMCO IN THE TOTAL AMOUNT OF $1.196 MILLION (THE “SPAL/PANAMCO DEBT”)
SHALL NOT BE AN EVENT OF DEFAULT UNDER THIS SECTION 7.1(D) UNLESS COLLECTION
ACTIONS ARE COMMENCED BY ANY PARTY WITH RESPECT TO SUCH DEBT, INCLUDING, WITHOUT
LIMITATION, THE FILING OF SUIT OR THE INITIATION OF ANY OTHER LEGAL PROCEEDINGS
AGAINST ANY COMPANY, IN WHICH CASE ANY SUCH NON-PAYMENT UNDER THE SPAL/PANAMCO
DEBT SHALL BE AN EVENT OF DEFAULT IF NOT PAID WITHIN 20 BUSINESS DAYS AFTER THE
DATE ANY SPECIFIED PERSON HAS KNOWLEDGE OF THE COMMENCEMENT OF SUCH COLLECTION
ACTIONS; OR


 


(E)           ANY COMPANY (I) APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF, OR
THE TAKING OF POSSESSION BY, A RECEIVER, TRUSTEE, CUSTODIAN, INTERVENOR OR
LIQUIDATOR OF SUCH COMPANY OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; (II)
COMMENCES OR FILES A VOLUNTARY PETITION, PROCEEDING OR CASE IN BANKRUPTCY, OR
ADMITS IN WRITING THAT IT IS UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE OR
GENERALLY NOT PAY ITS DEBTS AS THEY BECOME DUE; (III) MAKES A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS; (IV) FILES A PETITION OR ANSWER SEEKING
REORGANIZATION OR AN ARRANGEMENT WITH CREDITORS OR TAKE ADVANTAGE OF ANY DEBTOR
LAWS; (V) FILES AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF OR CONSENTING
TO, OR DEFAULTS IN ANSWERING, A PETITION, PROCEEDING OR CASE FILED AGAINST IT IN
ANY BANKRUPTCY, REORGANIZATION OR INSOLVENCY PROCEEDING; OR (VI) TAKES CORPORATE
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


 


(F)            AN INVOLUNTARY PETITION, PROCEEDING, CASE OR COMPLAINT IS FILED
AGAINST ANY COMPANY SEEKING BANKRUPTCY, LIQUIDATION, DISSOLUTION, WINDING-UP OR
REORGANIZATION OF SUCH COMPANY OR THE COMPOSITION OR READJUSTMENTS OF ITS DEBTS,
OR THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, INTERVENOR OR LIQUIDATOR
OF IT OR ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, AND SUCH PETITION,
PROCEEDING, CASE OR COMPLAINT IS NOT DISMISSED WITHIN 30 DAYS OF THE FILING
THEREOF; OR AN ORDER, ORDER FOR RELIEF, JUDGMENT OR DECREE SHALL BE ENTERED BY
ANY COURT OF COMPETENT JURISDICTION OR OTHER COMPETENT AUTHORITY APPROVING A
PETITION, PROCEEDING, CASE OR COMPLAINT SEEKING LIQUIDATION, REORGANIZATION,
DISSOLUTION, WINDING-UP OR BANKRUPTCY OF ANY COMPANY OR APPOINTING A RECEIVER,
CUSTODIAN, TRUSTEE, INTERVENOR OR LIQUIDATOR OF ANY COMPANY, OR OF ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY, AND SUCH ORDER, ORDER FOR RELIEF, JUDGMENT OR
DECREE CONTINUES UNSTAYED FOR A PERIOD OF 30 DAYS; OR

 

37

--------------------------------------------------------------------------------


 


(G)           ONE OR MORE FINAL AND NON-APPEALABLE JUDGMENTS THAT, INDIVIDUALLY
OR IN THE AGGREGATE, REQUIRE THE PAYMENT OF MONEY IN EXCESS OF THE SUM OF
$250,000 OR ANY OTHER JUDGMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, REQUIRE
THE PAYMENT OF MONEY IN EXCESS OF THE SUM OF $10 MILLION ARE RENDERED AGAINST
ANY COMPANY OR WITH RESPECT TO ITS PROPERTY, AND SUCH JUDGMENT OR JUDGMENTS
SHALL NOT BE SATISFIED OR DISCHARGED WITHIN 30 DAYS OF THE DATE IT IS RENDERED;
OR


 


(H)           BOTH (I) EITHER (A) PROCEEDINGS ARE INSTITUTED TO TERMINATE, OR A
NOTICE OF TERMINATION IS FILED WITH RESPECT TO, ANY PLAN BY ANY COMPANY, ANY
MEMBER OF THE “CONTROLLED GROUP” (AS DEFINED IN THE CODE) OF ANY COMPANY, PBGC
OR ANY REPRESENTATIVE OF ANY THEREOF, OR ANY SUCH PLAN SHALL BE TERMINATED, IN
EACH CASE UNDER SECTION 4041 OR 4042 OF ERISA; OR (B) A “REPORTABLE EVENT” (AS
DEFINED IN TITLE 4 OF ERISA) OCCURS WITH RESPECT TO ANY PLAN AND CONTINUES FOR A
PERIOD OF 60 DAYS; AND (II) THE SUM OF THE ESTIMATED LIABILITY TO PBGC UNDER
SECTION 4062 OF ERISA AND THE CURRENTLY PAYABLE OBLIGATIONS OF THE COMPANIES TO
FUND LIABILITIES (IN EXCESS OF AMOUNTS REQUIRED TO BE PAID TO SATISFY THE
MINIMUM FUNDING STANDARD OF SECTION 412 OF THE INTERNAL REVENUE CODE) UNDER THE
PLAN OR PLANS SUBJECT TO SUCH EVENT EXCEEDS 10% OF THE COMPANIES’ CONSOLIDATED
NET WORTH AT SUCH TIME; OR


 


(I)            A CHANGE IN CONTROL; OR


 


(J)            EXCEPT PURSUANT TO THE EXPRESS TERMS OF ANY LOAN DOCUMENT, ANY
LOAN DOCUMENT SHALL, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY
REASON, CEASE TO BE IN FULL FORCE AND EFFECT OR BE DECLARED TO BE NULL AND VOID,
OR BORROWER OR ANY OTHER PERSON (OTHER THAN THE AGENT OR THE BANKS) SHALL DENY
THAT IT HAS ANY OR ANY FURTHER LIABILITY OR OBLIGATIONS UNDER ANY LOAN DOCUMENT
TO WHICH IT IS A PARTY; OR


 


(K)           EITHER BORROWER FAILS TO TAKE ALL APPROPRIATE ACTION UNDER ITS
POLICIES OF INSURANCE TO OBTAIN DEFENSE BY THE RELEVANT INSURER WITH RESPECT TO
ANY CLAIMS AGAINST ANY COMPANY; OR


 


(L)            THE AGGREGATE AMOUNT OF EXPENSES INCURRED BY ANY BORROWER AFTER
THE DATE OF THIS AGREEMENT DEFENDING ONE OR MORE CLAIMS AGAINST ONE OR MORE OF
THE COMPANIES THAT ARE NOT YET PAID OR REIMBURSED BY AN INSURER AT ANY TIME
EXCEEDS $500,000, EXCLUDING, HOWEVER, SUCH EXPENSES WITH RESPECT TO CLAIMS BY
EMPLOYEES, FORMER EMPLOYEES AND THEIR FAMILIES BASED SOLELY ON SUCH EMPLOYEE’S
OR FORMER EMPLOYEE’S EMPLOYMENT OR EMPLOYEE BENEFITS, AND CLAIMS RELATING SOLELY
TO PRODUCT LIABILITY; OR


 


(M)          GOVERNMENTALLY IMPOSED FINES IN EXCESS OF $500,000 ARE ASSESSED OR
LEVIED VOLUNTARILY OR INVOLUNTARILY AGAINST ONE OR MORE OF THE COMPANIES, OR IF
ANY COMPANY IS SUBJECT TO A GOVERNMENTALLY IMPOSED CEASE AND DESIST ORDER WITH
RESPECT TO ANY OF ITS OPERATIONS OTHER THAN A CEASE AND DESIST ORDER RELATING
SOLELY TO PROHIBITING FUTURE VIOLATIONS OF LAWS IN CONNECTION WITH (I) THE SALE
OR TRADING OF SECURITIES; (II) THE DISSEMINATION OF INFORMATION TO INVESTORS;
(III) THE FILING OF REPORTS WITH THE SECURITIES AND EXCHANGE COMMISSION; OR (IV)
THE MAINTENANCE OF BOOKS AND RECORDS; OR


 


(N)           NET SALES FOR ANY QUARTER ARE LESS THAN 80% OF THE SPECIFIC
PROJECTIONS SET FORTH ON THE NET SALES CLOSING CERTIFICATE WITH RESPECT TO SUCH
QUARTER; OR

 

38

--------------------------------------------------------------------------------


 


(O)           BDO SEIDMAN LLP SHOULD DISENGAGE ITSELF FROM AN AUDIT FOR ANY YEAR
OR PROVIDE A QUALIFIED OPINION (EXCEPT TO THE EXTENT PERMITTED IN SECTION
5.1(B)(IV)).


 


SECTION 7.2         REMEDIES UPON EVENT OF DEFAULT.  IN THE EVENT AN EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE AGENT MAY, AND UPON WRITTEN REQUEST OF THE
REQUIRED BANKS, SHALL, EXERCISE ANY ONE OR MORE OF THE FOLLOWING RIGHTS, AND ANY
OTHER RIGHTS AVAILABLE AT LAW OR IN EQUITY OR PROVIDED IN ANY OF THE LOAN
DOCUMENTS: (I) TERMINATE ALL OR ANY PORTION OF THE COMMITMENTS, AND SUCH
COMMITMENTS SHALL THEREUPON TERMINATE; AND (II) DECLARE THE PRINCIPAL OF, AND
ALL EARNED AND ACCRUED INTEREST ON, THE NOTES THEN OUTSTANDING AND ALL OTHER
ACCRUED AND UNPAID OBLIGATIONS TO BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE
SAME SHALL BE AND BECOME DUE AND PAYABLE, EACH AND ALL OF THE FOREGOING WITHOUT
PRESENTMENT, DEMAND, PROTEST, NOTICE OF DEFAULT, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
WAIVED BY EACH BORROWER, PROVIDED HOWEVER, UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT SPECIFIED IN SECTION 7.1(E) OR SECTION 7.1(F), ALL OF THE COMMITMENTS
SHALL THEREUPON AUTOMATICALLY AND IMMEDIATELY TERMINATE AND THE PRINCIPAL OF,
AND ALL EARNED AND ACCRUED INTEREST ON THE NOTES THEN OUTSTANDING AND ALL OTHER
ACCRUED AND UNPAID OBLIGATIONS SHALL THEREUPON BE AND BECOME AUTOMATICALLY AND
IMMEDIATELY DUE AND PAYABLE, EACH AND ALL OF THE FOREGOING WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF DEFAULT, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY EACH
BORROWER.  IF ANY AMOUNT PAYABLE UNDER ANY OF THE LOAN DOCUMENTS IS NOT PAID
WHEN DUE THE OUTSTANDING AND UNPAID PORTION OF SUCH AMOUNT SHALL BEAR INTEREST
AT THE DEFAULT RATE.


 


ARTICLE 8

THE AGENT AND BANKS

 


SECTION 8.1         APPOINTMENT OF THE AGENT.  EACH OF THE BANKS HEREBY APPOINTS
THE AGENT TO ACT AS HEREIN SPECIFIED, AND ACTING IN THE MANNER AND TO THE EXTENT
PROVIDED IN THIS ARTICLE 8, THE AGENT ACCEPTS SUCH APPOINTMENT.  EACH OF THE
BANKS HEREBY IRREVOCABLY AUTHORIZES THE AGENT TO RECEIVE PAYMENTS OF PRINCIPAL,
INTEREST AND OTHER AMOUNTS DUE HEREUNDER AS SPECIFIED HEREIN AND OTHERWISE TO
TAKE SUCH ACTION ON ITS BEHALF, TO EXERCISE SUCH POWERS AND TO PERFORM SUCH
DUTIES UNDER THE LOAN DOCUMENTS AS ARE SPECIFICALLY DELEGATED TO, OR REQUIRED
OF, THE AGENT BY THE TERMS OF THE LOAN DOCUMENTS, TOGETHER WITH ALL OTHER POWERS
REASONABLY INCIDENTAL THERETO, WHICH AUTHORIZATION PERMITS THE AGENT TO PERFORM
ANY OF ITS DUTIES UNDER THE LOAN DOCUMENTS BY OR THROUGH ITS AGENTS, ATTORNEYS
OR EMPLOYEES.  THE AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES EXCEPT THOSE
EXPRESSLY SET FORTH WITH RESPECT TO IT IN THE LOAN DOCUMENTS.  THE RELATIONSHIP
OF THE AGENT TO THE BANKS IS ONLY THAT OF ONE COMPANY ACTING SOLELY AS AN
ADMINISTRATIVE AGENT FOR OTHERS, AND NOTHING IN THE LOAN DOCUMENTS, EXPRESS OR
IMPLIED, IS INTENDED TO, OR SHALL BE CONSTRUED TO, CONSTITUTE THE AGENT A
TRUSTEE OR OTHER FIDUCIARY FOR ANY HOLDER OF ANY OF THE NOTES, OR OF ANY
PARTICIPATION THEREIN, NOR TO IMPOSE ON THE AGENT DUTIES AND OBLIGATIONS OTHER
THAN THOSE EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS.  AS TO ANY MATTERS NOT
EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS AND ANY MATTERS TO WHICH THE LOAN
DOCUMENTS PLACE WITHIN THE DISCRETION OF THE AGENT, THE AGENT SHALL NOT BE
REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION (AND IT MAY REQUEST
INSTRUCTIONS FROM THE BANKS WITH RESPECT TO ANY SUCH MATTER), IN WHICH CASE IT
SHALL BE REQUIRED TO ACT OR REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED
AND FREE FROM LIABILITY TO ALL BANKS IN SO ACTING OR REFRAINING FROM ACTING)
UPON THE INSTRUCTIONS OF THE REQUIRED BANKS (INCLUDING ITSELF), AND SUCH
INSTRUCTIONS SHALL BE BINDING

 

39

--------------------------------------------------------------------------------


 

upon all Banks and all holders of, and participants in, the Notes; provided
however, (i) the Agent shall in all cases be fully justified in failing or
refusing to act under any Loan Document unless it shall be indemnified to its
satisfaction by the Banks against any and all liability and expense (other than
any such liability or expense proximately caused by the Agent’s gross negligence
or willful misconduct, as determined by a final judgment) which may be incurred
by it by reason of taking or continuing to take any such action; and (ii) the
Agent shall not in any event be required to take any action which (A) is
contrary to any Loan Document or Law; or (B) exposes it to a risk of personal
liability that it considers unreasonable.


 


SECTION 8.2         EXCULPATION: AGENT’S RELIANCE.  AS AMONG THE BANKS, NEITHER
THE AGENT NOR ANY OF ITS AFFILIATES, NOR ANY OF ITS OR THEIR DIRECTORS,
OFFICERS, AGENTS, ATTORNEYS, INSURERS OR EMPLOYEES, NOR ANY OF ITS OR THEIR
SUCCESSORS, HEIRS, LEGAL REPRESENTATIVES OR ASSIGNS (COLLECTIVELY, THE “AGENT
INDEMNITEES”), SHALL EVER BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN
BY ANY OF THEM UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT, INCLUDING THEIR
NEGLIGENCE OF ANY KIND, EXCEPT THAT EACH SHALL RESPECTIVELY BE LIABLE FOR ITS
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A FINAL JUDGMENT. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION OF ANY
LOAN DOCUMENT, THE AGENT: (I) MAY TREAT THE PAYEE OF ANY NOTE AS THE HOLDER
THEREOF UNTIL THE AGENT RECEIVES AND ACCEPTS AN ASSIGNMENT AND ACCEPTANCE
ENTERED INTO BY THE PERSONS AS PROVIDED IN SECTION 10.7 AND ALL OTHER PROVISIONS
OF SECTION 10.7 ARE COMPLIED WITH TO THE REASONABLE SATISFACTION OF THE AGENT;
(II) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR ANY COMPANY),
INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS AND ADVISORS SELECTED BY IT AND
SHALL BE FULLY PROTECTED AND FREE FROM LIABILITY TO ALL BANKS FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE
OF SUCH COUNSEL, ACCOUNTANTS, EXPERTS OR ADVISORS; (III) MAKES NO WARRANTY OR
REPRESENTATION TO ANY BANK AND SHALL NOT BE RESPONSIBLE TO ANY BANK FOR ANY
STATEMENTS, RECITALS, INFORMATION, WARRANTIES OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT, OR IN ANY COMMUNICATION OR WRITING MADE OR
DELIVERED IN CONNECTION THEREWITH; (IV) SHALL NOT HAVE ANY DUTY TO ASCERTAIN, TO
INQUIRE OR TO KEEP ITSELF INFORMED AS TO THE FINANCIAL CONDITION OF THE
COMPANIES OR ANY OF THEM OR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF ANY LOAN DOCUMENT ON THE PART OF ANY PERSON OR TO
INSPECT THE PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF ANY COMPANY OR SUCH
COMPANY’S SUBSIDIARIES OR ANY OTHER PERSON; (V) SHALL NOT BE RESPONSIBLE TO ANY
BANK FOR THE FINANCIAL CONDITION OF THE COMPANIES OR ANY OF THEM OR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, COLLECTIBILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF ANY LOAN DOCUMENT OR INSTRUMENT OR DOCUMENT FURNISHED IN
CONNECTION THEREWITH, OR THE CREATION, PERFECTION, CONTINUED CREATION OR
PERFECTION, OR PRIORITY, OF ANY LIEN PURPORTED TO BE CREATED BY ANY LOAN
DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR
THERETO; AND (VI) MAY RELY, AND SHALL BE FULLY PROTECTED AND FREE FROM LIABILITY
TO ALL BANKS IN RELYING, (A) UPON THE REPRESENTATIONS AND WARRANTIES OF ANY
COMPANY, THE BANKS IN EXERCISING ITS POWERS HEREUNDER; AND (B) UPON ANY NOTICE,
CONSENT, CERTIFICATE, STATEMENT, RESOLUTION, INSTRUMENT OR OTHER WRITING (WHICH
MAY BE BY TELEGRAM, CABLE, TELECOPY, FACSIMILE, TELEX, MAIL OR TELEPHONE)
BELIEVED BY IT TO BE GENUINE AND SIGNED, SENT, COMMUNICATED OR OTHERWISE MADE BY
THE PROPER PERSON OR PERSONS.

 

40

--------------------------------------------------------------------------------


 


SECTION 8.3         DEFAULTS.  THE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE
OF THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT (OTHER THAN THE NON-PAYMENT
OF PRINCIPAL OF OR INTEREST ON LOANS OR OF COMMITMENT FEES) UNLESS THE AGENT HAS
RECEIVED WRITTEN NOTICE FROM ANY BANK OR ANY BORROWER SPECIFYING THE OCCURRENCE
OF SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT”.  IN THE EVENT THAT THE AGENT RECEIVES A NOTICE OF DEFAULT, IT SHALL
GIVE PROMPT NOTICE THEREOF TO THE BANKS (AND SHALL GIVE EACH BANK PROMPT NOTICE
OF EACH SUCH NON-PAYMENT).  SUBJECT TO SECTION 8.1, THE AGENT SHALL TAKE SUCH
ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE DIRECTED BY
THE REQUIRED BANKS; PROVIDED THAT, UNLESS AND UNTIL THE AGENT SHALL HAVE
RECEIVED SUCH DIRECTIONS, THE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE
SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS IT SHALL IN ITS SOLE AND ABSOLUTE DISCRETION DEEM ADVISABLE
IN THE BEST INTEREST OF THE BANKS.


 


SECTION 8.4         RIGHTS AS A BANK.  THE FROST NATIONAL BANK (AND ANY
SUCCESSOR ACTING AS THE AGENT), IN ITS CAPACITY AS A BANK HEREUNDER SHALL HAVE
THE SAME RIGHTS AND POWERS HEREUNDER AS ANY BANK AND MAY EXERCISE THE SAME AS
THOUGH IT WERE NOT THE AGENT, AND THE TERM “BANK”, “BANKS”, “REQUIRED BANKS”,
“HOLDERS OF NOTES” OR SIMILAR TERMS SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED,
INCLUDE THE FROST NATIONAL BANK (AND ANY SUCCESSOR ACTING AS AGENT) IN ITS
INDIVIDUAL CAPACITY.  THE FROST NATIONAL BANK (AND ANY SUCCESSOR ACTING AS THE
AGENT) AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS
TRUSTEE UNDER INDENTURES OR AS TRANSFER AGENT IN RESPECT OF CAPITAL STOCK OF,
AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, INVESTMENT, FINANCIAL
ADVISORY OR OTHER BUSINESS WITH, ANY BORROWER OR ITS RESPECTIVE AFFILIATES, AND
MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY BORROWER OR ITS RESPECTIVE
AFFILIATES FOR SERVICES IN CONNECTION WITH ANY OF THE FOREGOING, ANY OF THE LOAN
DOCUMENTS OR OTHERWISE, ALL AS IF IT WERE NOT AGENT HEREUNDER AND WITHOUT HAVING
TO ACCOUNT FOR THE SAME TO THE BANKS.  ALL FEES AND OTHER AMOUNTS RECEIVED BY
AGENT FOR ITS CAPACITY AS AGENT HEREUNDER SHALL SOLELY BE FOR ITS BENEFIT AND NO
OTHER PARTY HERETO.


 


SECTION 8.5         INDEMNIFICATION.  EACH BANK AGREES TO INDEMNIFY, REIMBURSE
AND HOLD HARMLESS EACH AGENT INDEMNITEE (TO THE EXTENT NOT INDEMNIFIED AND
REIMBURSED, ON DEMAND, BY ANY BORROWER), RATABLY ACCORDING TO ITS PERCENTAGE
SHARE, FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, SUITS, JUDGMENTS, DEMANDS, SETTLEMENTS,
COSTS, DISBURSEMENTS OR EXPENSES (INCLUDING FEES AND EXPENSES OF ATTORNEYS,
ACCOUNTANTS, EXPERTS AND ADVISORS) OF ANY KIND OR NATURE WHATSOEVER (IN THIS
SECTION 8.5 THE FOREGOING IS COLLECTIVELY REFERRED TO AS THE “LIABILITIES AND
COSTS”), WHICH TO ANY EXTENT (IN WHOLE OR PART) MAY BE IMPOSED ON, INCURRED BY,
OR ASSERTED AGAINST, SUCH AGENT INDEMNITEE IN ANY WAY RELATING TO, OR ARISING
OUT OF, THE LOAN DOCUMENTS AND THE TRANSACTION AND EVENTS (INCLUDING THE
ENFORCEMENT THEREOF) AT ANY TIME ASSOCIATED THEREWITH OR CONTEMPLATED THEREIN
(INCLUDING ANY VIOLATION OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAWS BY ANY
PERSON OR ANY LIABILITIES OR DUTIES OF ANY PERSON WITH RESPECT TO HAZARDOUS
MATERIALS FOUND IN OR RELEASED INTO THE ENVIRONMENT) OR AS A RESULT OF ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY SUCH AGENT INDEMNITEE, INCLUDING

 

41

--------------------------------------------------------------------------------


 

ITS NEGLIGENCE OF ANY KIND, OTHER THAN AS PROVIDED IN THE FOLLOWING PROVISO, THE
GROSS NEGLIGENCE OF AN AGENT INDEMNITEE; PROVIDED THAT NO BANK SHALL BE LIABLE
FOR ANY PORTION, IF ANY, OF ANY LIABILITIES AND COSTS WHICH IS PROXIMATELY
CAUSED BY THE AGENT’S OWN INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS
DETERMINED IN A FINAL JUDGMENT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH BANK AGREES, IN PROPORTION WITH ITS PERCENTAGE SHARE, TO
REIMBURSE THE AGENT PROMPTLY UPON ITS DEMAND FOR ANY COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES AND OTHER CHARGES) INCURRED BY THE AGENT
IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF THEIR RIGHTS OR
RESPONSIBILITIES UNDER, THE LOAN DOCUMENTS, OR ANY OF THEM, OR ANY OTHER
DOCUMENTS CONTEMPLATED BY THE LOAN DOCUMENTS, TO THE EXTENT THAT THE AGENT IS
NOT REIMBURSED, ON DEMAND, FOR SUCH AMOUNTS BY ANY BORROWER.  Each Bank’s
obligations under this paragraph shall survive the termination of this Agreement
and the discharge of any Borrower’s obligations hereunder.


 


SECTION 8.6         BANK’S CREDIT DECISION AND NON-RELIANCE.  EACH BANK HEREBY
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
ANY OTHER PERSON, AND BASED UPON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE (I) ITS OWN INDEPENDENT INVESTIGATION AND ANALYSIS (INCLUDING
LEGAL AND CREDIT INVESTIGATION AND ANALYSIS) OF THE COMPANIES AND THEIR
AFFILIATES, AND THEIR RESPECTIVE FINANCIAL CONDITIONS, OPERATIONS AND AFFAIRS,
AND PROPERTIES, AND THE TRANSACTIONS PROVIDED FOR IN, AND CONTEMPLATED BY, EACH
OF THE LOAN DOCUMENTS; AND (II) ITS OWN INDEPENDENT DECISION TO ENTER INTO AND
PERFORM EACH LOAN DOCUMENT.  EACH BANK ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER PERSON, AND BASED
ON SUCH INVESTIGATION, ANALYSIS, DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN INDEPENDENT LEGAL, CREDIT AND
OTHER DECISIONS IN TAKING OR OMITTING TO TAKE ACTION UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS AND
INFORMATION EXPRESSLY REQUIRED TO BE FURNISHED TO THE BANKS BY THE AGENT
HEREUNDER, THE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY
BANK WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE AFFAIRS, FINANCIAL
CONDITION, OR BUSINESS OF THE COMPANIES OR ANY OF THEIR RESPECTIVE AFFILIATES
WHICH MAY COME INTO THE POSSESSION OF THE AGENT OR ANY OF ITS AFFILIATES.


 


SECTION 8.7         DEFERRAL OF DISTRIBUTIONS; INVESTMENTS.  WHENEVER THE AGENT
IN GOOD FAITH DETERMINES THAT IT IS UNCERTAIN ABOUT HOW TO DISTRIBUTE TO THE
BANKS ANY FUNDS WHICH IT HAS RECEIVED, OR WHENEVER THE AGENT IN GOOD FAITH
DETERMINES THAT THERE IS ANY DISPUTE AMONG THE BANKS ABOUT HOW SUCH FUNDS SHOULD
BE DISTRIBUTED, THE AGENT MAY CHOOSE TO DEFER DISTRIBUTION OF THE FUNDS WHICH
ARE THE SUBJECT OF SUCH UNCERTAINTY OR DISPUTE.  IF THE AGENT IN GOOD FAITH
BELIEVES THAT THE UNCERTAINTY OR DISPUTE WILL NOT BE PROMPTLY RESOLVED, IT MAY,
OR IF THE AGENT IS OTHERWISE REQUIRED TO INVEST FUNDS PENDING DISTRIBUTION TO
THE BANKS, IT SHALL, INVEST SUCH FUNDS PENDING DISTRIBUTION IN ANY MANNER IT
DEEMS APPROPRIATE, ABSENT TIMELY INSTRUCTIONS FROM THE REQUIRED BANKS; ALL
INTEREST ON ANY SUCH INVESTMENT (NET OF INVESTMENT AND RELATED COSTS, IF ANY,

 

42

--------------------------------------------------------------------------------


 

incurred in connection therewith) shall be distributed upon the distribution of
such investment and in the same proportion and to the same Persons as such
investment.  All moneys received by the Agent for distribution to the Banks
(other than to the Person who is the Agent in its separate capacity as a Bank)
shall be held by the Agent pending such distribution solely as the Agent for
such Banks, and the Agent shall have no equitable title to any portion thereof. 
ABSENT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART BUT EXCLUDING ITS OWN
NEGLIGENCE OF ANY OTHER KIND, AS DETERMINED BY A FINAL JUDGMENT, THE AGENT SHALL
BE FULLY PROTECTED AND FREE FROM LIABILITY TO THE BANKS FOR ANY COSTS AND
LIABILITIES RESULTING FROM OR RELATED TO THE DEFERRAL OF DISTRIBUTIONS AND/OR
MAKING OF INVESTMENTS AS PROVIDED FOR IN THIS SECTION 8, INCLUDING THE FAILURE
OF ANY SUCH INVESTMENT.  


 


SECTION 8.8         NATURE OF ARTICLE 8.  THE PROVISIONS OF THIS ARTICLE 8
(OTHER THAN THE FOLLOWING SECTION 8.9) ARE INTENDED SOLELY FOR THE BENEFIT OF
THE AGENT AND THE BANKS, AND NEITHER ANY BORROWER NOR ANY OTHER PERSON SHALL BE
ENTITLED TO RELY ON ANY SUCH PROVISION OR ASSERT ANY SUCH PROVISION IN A CLAIM
OR DEFENSE AGAINST THE AGENT OR ANY BANK.  THE AGENT AND THE BANKS MAY WAIVE OR
AMEND SUCH PROVISIONS AS THEY DESIRE WITHOUT ANY NOTICE TO OR CONSENT OF ANY
BORROWER.  NOTHING CONTAINED IN ANY LOAN DOCUMENT, AND NO ACTION TAKEN BY ANY
BANK OR THE AGENT PURSUANT HERETO OR IN CONNECTION HEREWITH OR PURSUANT TO OR IN
CONNECTION WITH THE LOAN DOCUMENTS, SHALL BE DEEMED TO CONSTITUTE THE BANKS,
TOGETHER OR WITH OR WITHOUT THE AGENT, A PARTNERSHIP, ASSOCIATION, JOINT VENTURE
OR OTHER ENTITY.


 


SECTION 8.9         RESIGNATION AND REMOVAL BY AGENT.  THE AGENT MAY RESIGN AT
ANY TIME AS THE AGENT UNDER THE LOAN DOCUMENTS BY GIVING WRITTEN NOTICE THEREOF
(WHICH NOTICE SHALL CONTAIN THE DATE OF SUCH RESIGNATION) TO THE BANKS AND THE
BORROWERS AND, UPON THE GROSS NEGLIGENCE OR MANIFEST INCOMPETENCE OF THE AGENT,
THE AGENT MAY BE REMOVED AS THE AGENT UNDER THE LOAN DOCUMENTS BY THE REQUIRED
BANKS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE REQUIRED BANKS (WITHOUT HAVING
TO OBTAIN THE CONSENT OF ANY BORROWER) SHALL HAVE THE RIGHT TO APPOINT A
SUCCESSOR AGENT.  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE
REQUIRED BANKS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 CALENDAR DAYS
AFTER THE RETIRING AGENT’S GIVING OF NOTICE OF RESIGNATION OR THE REQUIRED
BANKS’ REMOVAL OF THE RETIRING AGENT, AS APPLICABLE, THEN THE RETIRING AGENT
MAY, ON BEHALF OF BANKS (WITHOUT HAVING TO OBTAIN THE CONSENT OF ANY BORROWER)
APPOINT A SUCCESSOR AGENT, WHICH SHALL BE A COMMERCIAL BANK ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF HAVING A COMBINED
CAPITAL AND SURPLUS OF AT LEAST $500 MILLION.  IN ANY CASE WHERE A SUCCESSOR
AGENT IS BEING SELECTED, THE PARTIES AGREE TO ATTEMPT TO SELECT SUCH SUCCESSOR
FROM ONE OF THE BANKS.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS THE AGENT
HEREUNDER BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO
AND BECOME VESTED WITH ALL RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
OR REMOVED AGENT AND THE RETIRING OR REMOVED AGENT SHALL BE DISCHARGED FROM ITS
DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING AGENT’S
RESIGNATION OR REMOVAL HEREUNDER AS AGENT, THE PROVISIONS OF THIS ARTICLE 8
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS THE AGENT UNDER THE LOAN DOCUMENTS.

 

43

--------------------------------------------------------------------------------


 


ARTICLE 9

CHANGED CIRCUMSTANCES

 


SECTION 9.1         INTENTIONALLY OMITTED.


 


SECTION 9.2         ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF
AT ANY TIME A BANK DETERMINES (WHICH DETERMINATION SHALL BE REASONABLY EXERCISED
AND IF SO REASONABLY EXERCISED, SHALL BE CONCLUSIVE AND BINDING UPON THE
PARTIES, ABSENT MANIFEST ERROR) THAT MAINTAINING LIBOR LOANS HEREUNDER HAS
BECOME UNLAWFUL PURSUANT TO APPLICABLE LAW, OR ANY INTERPRETATION, APPLICATION
OR ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF LAW), THEN SUCH
BANK (AN “AFFECTED BANK”) SHALL SO PROMPTLY NOTIFY THE AGENT, THE OTHER BANKS
AND EACH BORROWER.  UPON GIVING SUCH NOTICE EACH BORROWER SHALL, UPON THE
REQUEST OF ANY BANK, PREPAY ANY LIBOR LOAN THEN OUTSTANDING (WHICH PREPAYMENT,
IF REQUESTED BY SUCH BORROWER, SHALL BE MADE WITH THE PROCEEDS OR EFFECT OF A
BASE RATE LOAN EXTENDED CONTEMPORANEOUSLY BY SUCH BANK), TOGETHER WITH ACCRUED
INTEREST THEREON, AND LOSS AND EXPENSES, IF ANY, PROVIDED FOR IN SECTION 2.12.


 


SECTION 9.3         INCREASED COST AND REDUCED RETURN.


 


(A)           IF THE ADOPTION OF, OR ANY CHANGE IN, ANY LAW, OR IN THE
INTERPRETATION, APPLICATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY BANK
(OR ITS LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) OF ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY:


 

(I)            SHALL SUBJECT ANY BANK (OR ITS LENDING OFFICE) TO ANY TAX, DUTY
OR OTHER CHARGE OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR ANY
NOTE OR ANY LIBOR LOAN MADE BY IT, OR ITS OBLIGATIONS IN RESPECT TO ANY OF THE
FOREGOING, OR SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH BANK (OR
ITS LENDING OFFICE) IN RESPECT TO ANY AMOUNTS DUE TO IT IN RESPECT TO ANY OF THE
FOREGOING (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF
SUCH BANK OR ITS LENDING OFFICE IMPOSED BY ANY JURISDICTION); OR

 

(II)           SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT (INCLUDING, WITHOUT LIMITATION,
ANY SUCH REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM) AGAINST ASSETS OF, DEPOSITS WITH OR OTHER LIABILITIES OF OR FOR THE
ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR OTHER
ACQUISITION OF FUNDS BY, ANY BANK (OR ITS LENDING OFFICE), WHICH IS NOT
OTHERWISE INCLUDED IN THE DETERMINATION OF THE ADJUSTED LONDON INTERBANK OFFERED
RATE; OR

 

(III)          SHALL IMPOSE ON ANY BANK (OR ITS LENDING OFFICE) OR ON THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT, ANY NOTE, OR ANY
LIBOR LOAN, OR ITS OBLIGATIONS IN RESPECT TO ANY OF THE FOREGOING;

 

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of maintaining any LIBOR Loan or to reduce the amount of any
sum received or receivable by such Bank (or its Lending Office) under this
Agreement or under its Notes with respect thereto,

 

44

--------------------------------------------------------------------------------


 

then subject to Section 10.8 within five days after demand by such Bank (with a
copy to the Agent), each Borrower shall, without limiting the effect of any
other applicable provision hereof (but without duplication) pay to such Bank
such additional amount or amounts as will compensate such Bank for such
increased costs or reduction of amount receivable.

 


(B)           IF THE ADOPTION OF, OR ANY CHANGE IN, ANY LAW REGARDING CAPITAL
ADEQUACY OR RISK-BASED CAPITAL GUIDELINES OR REQUIREMENTS, OR IN THE
INTERPRETATION, APPLICATION OR ADMINISTRATION THEREOF OR COMPLIANCE BY ANY BANK
(OR ITS LENDING OFFICE, OR ITS OR ANY OF THEIR AFFILIATES) WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY OR RISK-BASED CAPITAL GUIDELINES OR
REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY, DOES OR SHALL, IN THE REASONABLE DETERMINATION OF
SUCH BANK, HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH BANK’S (OR ITS
LENDING OFFICE, OR ITS OR THEIR AFFILIATES) CAPITAL OR ASSETS AS A CONSEQUENCE
OF ITS OBLIGATIONS HEREUNDER, TO A LEVEL BELOW THAT WHICH SUCH BANK (OR ITS
LENDING OFFICE, OR ITS OR THEIR AFFILIATES) COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH BANK’S (OR ITS
LENDING OFFICE, OR ITS OR THEIR AFFILIATES) POLICIES WITH RESPECT TO CAPITAL
ADEQUACY OR RISK-BASED CAPITAL GUIDELINES OR REQUIREMENTS), THEN FROM TIME TO
TIME, WITHIN FIVE DAYS AFTER DEMAND BY SUCH BANK (WITH A COPY TO THE AGENT),
SUBJECT TO SECTION 10.8, EACH BORROWER SHALL, WITHOUT LIMITING THE EFFECT OF THE
FOREGOING PROVISIONS OF THIS SECTION 9.3 (BUT WITHOUT DUPLICATION), PAY TO SUCH
BANK SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH BANK FOR THE
AMOUNT OF SUCH REDUCTION.


 


(C)           EACH BANK WILL PROMPTLY NOTIFY EACH BORROWER AND THE AGENT OF ANY
EVENT OF WHICH IT HAS KNOWLEDGE WHICH WILL ENTITLE SUCH BANK TO COMPENSATION
PURSUANT TO THIS SECTION 9.3.  A CERTIFICATE OF ANY BANK CLAIMING COMPENSATION
UNDER THIS SECTION 9.3 AND SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE
PAID TO IT, AS WELL AS THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS WERE
CALCULATED, HEREUNDER SHALL BE CONCLUSIVE AND BINDING ON BORROWERS IN THE
ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH BANK MAY USE, AMONG
OTHERS, ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.


 


SECTION 9.4         INTENTIONALLY OMITTED.


 


SECTION 9.5         ALTERNATE LENDING OFFICE DESIGNATION.  EACH BANK AGREES THAT
IT WILL ENDEAVOR TO USE REASONABLE EFFORTS TO DESIGNATE AN ALTERNATE LENDING
OFFICE WITH RESPECT TO ANY LIBOR LOANS AFFECTED BY THE MATTERS OR CIRCUMSTANCES
DESCRIBED IN SECTIONS 9.2 AND 9.3 TO REDUCE THE LIABILITY OF EACH BORROWER OR
AVOID THE RESULTS PROVIDED THEREUNDER, SO LONG AS SUCH DESIGNATION IS NOT
DISADVANTAGEOUS TO SUCH BANK AS DETERMINED BY IT IN ITS SOLE DISCRETION;
PROVIDED, HOWEVER, NO BANK SHALL HAVE ANY OBLIGATION TO SO DESIGNATE AN
ALTERNATE LENDING OFFICE LOCATED IN THE UNITED STATES OF AMERICA.


 


ARTICLE 10

 


MISCELLANEOUS

 


SECTION 10.1       NOTICES.  (A) ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS
TO ANY PARTY UNDER ANY LOAN DOCUMENT SHALL BE IN WRITING OR, IN THE CASE OF A
NOTICE OF BORROWING, BY TELEPHONE CONFIRMED THE SAME DAY IN WRITING ON OR BEFORE
11:00 A.M. (SAN ANTONIO, TEXAS TIME) (INCLUDING BANK WIRE, TELECOPY, TELEX OR
SIMILAR WRITING) AND SHALL BE GIVEN TO SUCH PARTY AT ITS

 

45

--------------------------------------------------------------------------------


 

address, telecopy or telex number set forth in Annex A or such other address,
telecopy or telex number as such party may hereafter specify for the purpose by
notice to the Agent and each Borrower.  Each such notice, request or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified pursuant to this Section 10.1 and the
appropriate answerback is received; (ii) if given by telecopy, when such
telecopy is transmitted to the telecopy number specified pursuant to this
Section 10.1, and the sender has received electronic confirmation thereof; (iii)
if given by registered or certified mail, return receipt requested, 72 hours
after such communication is deposited in the mails with postage prepaid,
addressed as aforesaid; or (iv) if given by any other means, when delivered at
the address specified pursuant to this Section 10.1; provided that notices to
the Agent under Article 2 or Article 9 shall not be effective until actually
received by a representative of the Agent, as distinguished from received at its
place of business only.


 


(B)           ANY VERBAL COMMUNICATION OR INSTRUMENT IN WRITING RECEIVED BY THE
AGENT IN CONNECTION WITH A BORROWING OR A LOAN, OR ANY OTHER MATTER WITH RESPECT
TO ANY LOAN DOCUMENT, WHICH PURPORTS TO BE DISPATCHED OR SIGNED BY OR ON BEHALF
OF ANY BORROWER AND CONFIRMED, IN THE CASE OF A VERBAL COMMUNICATION, BY THE
AGENT BY TELEPHONE CONFIRMATION WITH AN AUTHORIZED OFFICER OF SUCH BORROWER,
SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN DISPATCHED OR SIGNED BY OR ON BEHALF
OF SUCH BORROWER PURSUANT TO SUCH PERSON’S AUTHORITY TO BIND SUCH BORROWER AND
ALL OTHER PERSONS FOR THE LIABILITIES AND MATTERS IN CONNECTION THEREWITH TO THE
AGENT AND EACH BANK; AND THE AGENT AND EACH BANK MAY CONCLUSIVELY RELY THEREON
AND SHALL HAVE NO OBLIGATION, DUTY OR RESPONSIBILITY TO DETERMINE THE VALIDITY
OR GENUINENESS THEREOF OR THE AUTHORITY OF THE PERSON OR PERSONS EXECUTING OR
DISPATCHING THE SAME.


 


SECTION 10.2       NO WAIVERS.  NO FAILURE OR DELAY BY THE AGENT OR ANY BANK IN
EXERCISING ANY RIGHT UNDER ANY LOAN DOCUMENT, AND NO COURSE OF DEALING WITH
RESPECT TO ANY SUCH RIGHTS, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE THEREOF OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS
OR ACTIONS TO ENFORCE ANY RIGHTS, PRECLUDE OR PREJUDICE THE CONCURRENT OR
SUBSEQUENT EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER SUCH RIGHTS.  THE
RIGHTS PROVIDED IN THE LOAN DOCUMENTS SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF
ANY RIGHTS OR REMEDIES PROVIDED BY LAW OR IN EQUITY.


 


SECTION 10.3       PAYMENT OF COSTS AND EXPENSES; PROFESSIONALS AND CONSULTANTS.


 


(A)           EACH BORROWER AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED (WHETHER BEFORE, AFTER OR DURING THE CLOSING DATE) BY OR ON BEHALF OF
THE AGENT AND EACH BANK (INCLUDING AUDIT COSTS AND EXPENSES AND ALL ATTORNEYS’
AND OTHER PROFESSIONALS’ AND CONSULTANTS’ FEES, COSTS AND EXPENSES OF THE AGENT
AND OF EACH BANK INCURRED IN CONNECTION WITH THE PREPARATION OF, ADVICE OR
COUNSEL REGARDING, OR ENFORCEMENT OF, ANY LOAN DOCUMENT) IN CONNECTION WITH (I)
THE INVESTIGATION, REVIEW, NEGOTIATION, PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, SYNDICATION, PARTICIPATION, FILING, RECORDATION, REFINANCING,
RESTRUCTURING, RENEGOTIATION OR ENFORCEMENT OF EACH OF THE LOAN DOCUMENTS, AND
ANY AND ALL RENEWALS, AMENDMENTS, EXTENSIONS, RESTATEMENTS, SUPPLEMENTS,
REARRANGEMENTS, CONSENTS, WAIVERS, ASSIGNMENTS AND MODIFICATIONS THERETO OR
THEREOF, AND THE TRANSACTIONS CONTEMPLATED THEREBY; (II) THE MONITORING,
EVALUATING, MAKING, MAINTAINING, SERVICING, ENFORCEMENT AND COLLECTION OF THE
REVOLVING LOANS AND THE TERM LOANS; (III) THE CREATION, PRESERVATION,
MAINTENANCE, PROTECTION, PERFECTION AND ENFORCEMENT OF RIGHTS UNDER EACH LOAN
DOCUMENT AND LIENS IN PROPERTY (WHETHER OR NOT INCURRED IN CONNECTION WITH

 

46

--------------------------------------------------------------------------------


 

the commencement of a proceeding, litigation, foreclosure or other proceeding),
specifically including all costs and expenses incurred with respect to any
bankruptcy, insolvency or reorganization proceeding, regardless of whether the
Agent or a Bank ultimately prevails in such bankruptcy, insolvency or
reorganization proceeding; and (iv) all amounts expended, advanced or incurred
by or on behalf of the Agent or any Bank to satisfy any obligation of any
Borrower under any Loan Document which is not timely satisfied by such Borrower,
if the Agent or any Bank, at its discretion, so chooses to incur any such
expenses or costs.


 


(B)           SHOULD ANY BORROWER FAIL TO PERFORM OR OBSERVE ANY COVENANT OR
AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS AND SUCH FAILURE CONTINUES
THROUGH THE CURE PERIOD PROVIDED FOR THEREIN, IF ANY, THE AGENT OR ANY BANK MAY
THEN PERFORM OR ATTEMPT TO PERFORM SUCH COVENANT OR AGREEMENT ON BEHALF OF SUCH
BORROWER.  SUCH PERSON WILL ENDEAVOR TO GIVE SUCH BORROWER NOTICE OF SUCH
PERFORMANCE OR ATTEMPTED PERFORMANCE.  SUCH BORROWER SHALL, AT THE REQUEST OF
SUCH PERSON, PROMPTLY PAY ANY AMOUNT EXPENDED IN SUCH PERFORMANCE OR ATTEMPTED
PERFORMANCE TO SUCH PERSON AT THE PRINCIPAL OFFICE OF THE AGENT, TOGETHER WITH
INTEREST ON THE PORTION THEREOF FROM TIME TO TIME REMAINING UNPAID AT THE
DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT (I) NEITHER THE AGENT NOR ANY BANK ASSUMES ANY LIABILITY OR
RESPONSIBILITY FOR THE PERFORMANCE OF ANY COVENANTS OR AGREEMENTS OF ANY
BORROWER HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
DOCUMENTS, OR OTHER CONTROL OVER THE MANAGEMENT AND AFFAIRS OF ANY BORROWER; AND
(II) SUCH BORROWER’S FAILURE TO PERFORM ANY COVENANT OR AGREEMENT THAT IS CURED,
IN WHOLE OR PART, BY ANY OF THEIR ACTION SHALL BE AND CONTINUE A DEFAULT UNLESS
AND UNTIL (A) ALL OF SUCH PERSON’S ATTENDANT COSTS AND EXPENSES HAVE BEEN
REIMBURSED AS HEREIN PROVIDED; AND (B) SUCH BORROWER HAS SUBMITTED, AND THE
AGENT HAS RECEIVED AND APPROVED WITH THE CONSENT OF THE REQUIRED BANKS, SUCH
OBJECTIVE EVIDENCE THAT SUPPORTS THE DETERMINATION THAT SUCH DEFAULT WILL NOT
REOCCUR.


 


(C)           EACH BORROWER ACKNOWLEDGES AND AGREES THAT ALL ATTORNEYS,
ACCOUNTANTS, AUDITORS, AND OTHER PROFESSIONAL PERSONS AND CONSULTANTS WHO ARE
FROM TIME TO TIME ENGAGED OR EMPLOYED BY THE AGENT (INCLUDING, WITHOUT
LIMITATION, COX & SMITH INCORPORATED) OR BY ANY BANK (INCLUDING, WITHOUT
LIMITATION, MAYER, BROWN, ROWE & MAW, LLP ENGAGED BY HARRIS) AND WHOSE FEES AND
EXPENSES ARE OR MAY BE PAID OR REIMBURSED, AS APPLICABLE, BY BORROWERS, PURSUANT
TO THE TERMS OF ANY LOAN DOCUMENT, ARE THE PROFESSIONALS OF THE AGENT OR SUCH
BANK, RESPECTIVELY, AND NOT OF ANY BORROWER, AND EACH OF THEM (I) SHALL HAVE THE
RIGHT TO ACT EXCLUSIVELY IN THE INTEREST OF THE AGENT OR SUCH BANK,
RESPECTIVELY; AND (II) SHALL HAVE NO DUTY OF DISCLOSURE, DUTY OF LOYALTY, DUTY
OF CARE OR ANY OTHER DUTY OF ANY TYPE OR NATURE WHATSOEVER, OR DEEMED TO HAVE
ANY ATTORNEY-CLIENT OR OTHER SIMILAR PROFESSIONAL RELATIONSHIP WHATSOEVER, TO
ANY BORROWER.


 


SECTION 10.4       INDEMNIFICATION.  SUBJECT TO SECTION 10.8, EACH BORROWER
SHALL INDEMNIFY, DEFEND, PROTECT AND HOLD HARMLESS EACH BANK AND THE AGENT, AND
THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, PARENT COMPANIES AND OTHER RELATED
ENTITIES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS
AND OTHER PROFESSIONALS AND CONSULTANTS, INSURERS AND STOCKHOLDERS, AND EACH OF
THEM (AND TOGETHER WITH EACH AND ALL OF THEIR RESPECTIVE SUCCESSORS, ASSIGNS,
HEIRS AND LEGAL REPRESENTATIVES, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST
LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, ACTIONS, SUITS AND OTHER LEGAL
PROCEEDINGS, JUDGMENTS, PENALTIES, DAMAGES, COSTS,

 

47

--------------------------------------------------------------------------------


 

INTEREST, CHARGES, ATTORNEYS’ AND OTHER PROFESSIONALS’ AND CONSULTANTS’ FEES AND
OTHER EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (“INDEMNIFIED
COSTS”), WHICH MAY BE IMPOSED ON, INCURRED OR SUSTAINED BY, OR ASSERTED AGAINST,
THE INDEMNIFIED PARTIES, OR ANY OF THEM, BY REASON OF, ARISING OUT OF, OR IN ANY
MANNER RELATED TO (DIRECTLY OR INDIRECTLY, CONSEQUENTIALLY, OR OTHERWISE), A
BORROWER’S BREACH OF ANY OF THE TERMS AND CONDITIONS OF ANY LOAN DOCUMENT AND/OR
A BORROWER’S NEGLIGENCE.  THE FOREGOING IS INTENDED TO INDEMNIFY, DEFEND,
PROTECT AND HOLD HARMLESS EACH OF THE INDEMNIFIED PARTIES AGAINST ALL RISKS,
FORESEEABLE OR UNFORESEEABLE, ARISING FROM A BORROWER’S BREACH OF THE TERMS AND
CONDITIONS OF ANY LOAN DOCUMENT AND/OR A BORROWER’S NEGLIGENCE, INCLUDING,
WITHOUT LIMITATION, THE NEGLIGENCE OR ALLEGED NEGLIGENCE (WHETHER SOLE,
COMPARATIVE, CONTRIBUTORY OR OTHERWISE) OF ANY OF THE INDEMNIFIED PARTIES,
ARISING OUT OF THEIR EFFORTS OR OMISSIONS TO CURE OR REMEDY A BORROWER’S BREACH
OF THE TERMS AND CONDITIONS OF ANY LOAN DOCUMENT AND/OR A BORROWER’S
NEGLIGENCE.  TO THE EXTENT THAT THE FOREGOING INDEMNIFICATION MAY BE DEEMED
UNENFORCEABLE, IN WHOLE OR IN PART, FOR ANY REASON WHATSOEVER, INCLUDING BECAUSE
IT IS VIOLATIVE OF LAW OR PUBLIC POLICY AS DETERMINED BY A FINAL, NON-APPEALABLE
JUDGMENT OR ORDER OF A COURT OF COMPETENT JURISDICTION, EACH BORROWER AGREES TO
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS NOT PROHIBITED TO PAY UNDER APPLICABLE
LAW, TO THE PAYMENT AND SATISFACTION OF THE “SUBJECT TRANSACTIONS; PROVIDED,
HOWEVER AN INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO INDEMNIFICATION FOR
INDEMNIFIED COSTS TO THE EXTENT SUCH INDEMNIFIED COSTS ARE DIRECTLY CAUSED BY A
BREACH OF ITS MATERIAL OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION.


 


SECTION 10.5       SHARING OF SET-OFFS.  EACH BORROWER HEREBY GRANTS TO AGENT
AND EACH BANK THE RIGHT OF SET-OFF, TO SECURE REPAYMENT OF THE OBLIGATIONS, UPON
ANY AND ALL MONIES, SECURITIES OR OTHER PROPERTY OF SUCH BORROWER AND THE
PROCEEDS THEREFROM, NOW OR HEREAFTER HELD OR RECEIVED BY OR IN TRANSIT TO AGENT
OR ANY BANK OR ANY OF THEIR RESPECTIVE AGENTS, FROM OR FOR THE ACCOUNT OF SUCH
BORROWER, WHETHER FOR SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION, COLLECTION OR
OTHERWISE, AND ALSO UPON ANY AND ALL DEPOSITS (GENERAL OR SPECIAL) AND CREDITS
OF SUCH BORROWER, AND ANY AND ALL CLAIMS OF SUCH BORROWER AGAINST AGENT OR ANY
BANK AT ANY TIME EXISTING.  IN CONNECTION WITH ANY SET-OFF, COUNTERCLAIM OR
SIMILAR ACTION BY ANY BANK, SUCH BANK AGREES THAT IT SHALL COMPLY WITH, AND
OTHERWISE BE BOUND BY, THE PROVISIONS OF SECTION 2.13.  EACH BORROWER, THE AGENT
AND EACH BANK AGREE THAT ANY PERSON PURCHASING A PARTICIPATION FROM A BANK
PURSUANT TO SECTION 10.7(B) SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW AND IF
PROVIDED IN THE PARTICIPATION AGREEMENT BETWEEN THE BANK AND THE PARTICIPANT,
HAVE ALL OF THE OBLIGATIONS OF A BANK PURSUANT TO THE TERMS OF THIS SECTION
10.5.  WITHOUT LIMITING ANY BANK’S RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, THE AGENT SHALL HAVE THE RIGHT TO CHARGE ANY ACCOUNT OF ANY BORROWER

 

48

--------------------------------------------------------------------------------


 

maintained with Agent for the amount of any payment due under any Loan Document
or under the Notes.


 


SECTION 10.6       AMENDMENTS AND WAIVERS.  ALL MODIFICATIONS, CONSENTS,
AMENDMENTS, WAIVERS AND THE LIKE OF ANY PROVISION OF ANY LOAN DOCUMENT, OR
CONSENT TO ANY DEPARTURE BY ANY BORROWER THEREFROM (COLLECTIVELY, THE FOREGOING
ARE REFERRED TO IN THIS SECTION 10.6 AS A “MODIFICATION”), SHALL BE EFFECTIVE
ONLY IF THE SAME IS IN A WRITING IN FORM, SCOPE AND SUBSTANCE, AND SUBJECT TO
CONDITIONS AND REQUIREMENTS, IF ANY, ACCEPTABLE TO THE AGENT AND THE REQUIRED
BANKS, AND IF SO ACCEPTABLE, IS SIGNED BY SUCH BORROWER, THE AGENT AND, AT
LEAST, THE REQUIRED BANKS; PROVIDED THAT NO SUCH MODIFICATION SHALL, UNLESS
CONSENTED TO IN WRITING BY ALL THE BANKS, (I) MODIFY THE COMMITMENT OF ANY BANK
OR SUBJECT ANY BANK TO ANY ADDITIONAL FUNDING OBLIGATION; (II) REDUCE THE
PRINCIPAL AMOUNT OR THE STATED RATE OF INTEREST ON ANY LOAN OR REDUCE ANY FEES
HEREUNDER (OTHER THAN FEES PAYABLE SOLELY TO THE AGENT); (III) EXTEND THE DATE
FIXED FOR ANY PRINCIPAL REDUCTION PURSUANT TO SECTION 2.8 OR SECTION 2.9, THE
PAYMENT OF ANY INTEREST ON ANY LOAN, THE PAYMENT OF ANY REIMBURSEMENT OBLIGATION
OR THE PAYMENT OF ANY FEES HEREUNDER (OTHER THAN FEES PAYABLE SOLELY TO THE
AGENT), THE MATURITY DATE OF ANY OF THE OBLIGATIONS, THE REVOLVING COMMITMENT
TERMINATION DATE OR THE TERM COMMITMENT TERMINATION DATE; (IV) RELEASE OR IMPAIR
THE LIEN IN ANY PROPERTY IN FAVOR OF THE BANKS; (V) RELEASE ANY GUARANTOR OF THE
OBLIGATIONS; (VI) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR THE AGGREGATE
UNPAID PRINCIPAL AMOUNT OF THE NOTES, OR THE NUMBER OF BANKS WHICH SHALL BE
REQUIRED FOR THE BANKS OR ANY OF THEM TO TAKE ANY ACTION UNDER THIS SECTION 10.6
OR ANY OTHER PROVISION OF THE LOAN DOCUMENTS, (VII) AFFECT THIS SECTION 10.6 OR
SECTION 10.3 OR SECTION 10.4 OR MODIFY THE DEFINITION OF “REQUIRED BANKS”; OR
(VIII) MODIFY THE FINANCIAL COVENANT SET FORTH IN SECTION 6.1(J); PROVIDED,
FURTHER, THAT, NO MODIFICATION OR WAIVER WHICH MODIFIES THE RIGHTS, DUTIES OR
OBLIGATIONS OF THE AGENT SHALL BE EFFECTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE AGENT.


 


SECTION 10.7       SUCCESSORS AND ASSIGNS; PARTICIPATIONS; ASSIGNMENTS.


 


(A)           THE LOAN DOCUMENTS SHALL BE BINDING UPON, AND INURE TO THE BENEFIT
OF THE PARTIES THERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
(I) NEITHER ANY BORROWER NOR PARENT COMPANY MAY ASSIGN OR TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE AGENT AND ALL THE BANKS; AND (II) UNLESS OTHERWISE PERMITTED UNDER THIS
SECTION 10.7, NO BANK MAY TRANSFER, PLEDGE, ASSIGN, SELL PARTICIPATIONS IN OR
OTHERWISE CONVEY OR ENCUMBER ITS COMMITMENTS OR LOANS.  NEITHER BORROWER SHALL
DIRECTLY OR INDIRECTLY PURCHASE OR OTHERWISE RETIRE ANY OBLIGATIONS OWED TO ANY
BANK NOR WILL ANY BANK ACCEPT ANY OFFER TO DO SO, UNLESS EACH BANK SHALL HAVE
RECEIVED SUBSTANTIALLY THE SAME OFFER WITH RESPECT TO THE SAME PRO RATA SHARE OF
THE OBLIGATIONS OWED TO IT.  IF ANY BORROWER, DIRECTLY OR INDIRECTLY, AT ANY
TIME PURCHASES SOME BUT LESS THAN ALL OF THE OBLIGATIONS OWED TO THE AGENT AND
THE BANKS, THEN NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY SUCH
PURCHASER OR PURCHASERS SHALL NOT BE ENTITLED TO ANY RIGHTS OF THE AGENT OR THE
BANKS UNDER THE LOAN DOCUMENTS (INCLUDING VOTING RIGHTS OR THE RIGHT TO
PARTICIPATE IN OR DETERMINE ANY MODIFICATION (AS THAT TERM IS DEFINED IN SECTION
10.6)), UNLESS AND UNTIL SUCH BORROWER HAS PURCHASED ALL OF THE OBLIGATIONS.


 


(B)           NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT, NOR ANY
BENEFITS HEREUNDER OR THEREUNDER, SHALL INURE TO OR FOR THE BENEFIT OF ANY
PERSON THAT IS NOT A SIGNATORY PARTY HERETO, OTHER THAN ANY OF SUCH PERSONS THAT
ARE EXPRESSLY NAMED OR DESIGNATED AS INDEMNITEES, RELEASEES

 

49

--------------------------------------------------------------------------------


 

or exculpatees herein.  All conditions to make Revolving Loans or Term Loans
hereunder, and all covenants, warranties, representations, and other terms and
provisions of, and applicable to, each Borrower in each Loan Document are
imposed solely and exclusively for the benefit of the Agent and each Bank, and
their respective successors and assigns.  No other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that no Revolving Loans or Term Loans will be made in the
absence of strict compliance with any or all of such conditions; and no other
Person shall, under any circumstances, be deemed to be a beneficiary of such
conditions, covenants, warranties, representations and other terms and
provisions.  Any of such conditions, and the breach of, or noncompliance with,
any such covenants, warranties, representations and other terms and provisions
may be freely waived in whole or in part by the Agent and the Banks (subject to
applicable provisions hereof) at any time if in its or their (as applicable)
sole discretion it or they (as applicable) deem it advisable to do so.  No such
conditions, covenants, warranties, representations or other terms or provisions
are intended to release, or authorize or permit a breach by, any Borrower of any
of its obligations and requirements to any third Person, or any noncompliance
therewith, or to evidence the contractual interference therewith by the Agent
and the Banks.


 


(C)           SUBJECT TO THE PROVISIONS OF THIS SECTION 10.7, ANY BANK MAY, IN
THE ORDINARY COURSE OF ITS BUSINESS, WITH THE CONSENT OF EACH BORROWER AND IN
ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE QUALIFIED BANKS
(EACH A “PARTICIPANT”) A PARTICIPATING INTERESTS IN ALL OR ANY PART OF ANY
LOANS, OR IN THE COMMITMENTS, OF SUCH BANK.  IN THE EVENT OF ANY SUCH SALE BY A
BANK TO A PARTICIPANT, (I) SUCH BANK SHALL REMAIN A “BANK” FOR ALL PURPOSES
UNDER THIS AGREEMENT, AND THE PARTICIPANT SHALL NOT CONSTITUTE A “BANK”
HEREUNDER; (II) SUCH BANK’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED; (III) SUCH BANK SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS AGREEMENT; (IV) SUCH BANK SHALL REMAIN THE HOLDER
OF ANY SUCH NOTE AND THE OBLIGOR TO FUND ITS RESPECTIVE COMMITMENTS FOR ALL
PURPOSES UNDER THIS AGREEMENT; AND (V) EACH BORROWER, THE AGENT AND THE OTHER
BANKS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK IN CONNECTION
WITH SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  PARTICIPANTS SHALL HAVE NO RIGHTS UNDER THIS AGREEMENT OR ANY OF THE
LOAN DOCUMENTS, OTHER THAN RIGHTS OF SET-OFF (AND ATTENDANT OBLIGATIONS)
EXPRESSLY SET FORTH HEREIN.  NO BANK SHALL SELL ANY PARTICIPATING INTEREST UNDER
WHICH THE PARTICIPANT SHALL HAVE, AND NO PARTICIPANT SHALL HAVE, ANY RIGHTS TO
VOTE ON ANY MODIFICATION (AS SUCH TERM IS DEFINED IN SECTION 10.6) OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND ANY AGREEMENT BETWEEN ANY BANK AND ANY
PARTICIPANT GRANTING ANY PARTICIPANT ANY VOTING RIGHTS SHALL BE VOID AB INITIO. 
EXCEPT IN THE CASE OF THE SALE OF A PARTICIPATING INTEREST TO A BANK, THE
RELEVANT PARTICIPATION AGREEMENT SHALL NOT PERMIT THE PARTICIPANT TO TRANSFER,
PLEDGE, ASSIGN, SELL PARTICIPATIONS IN, OR ENCUMBER ITS PORTION OF, THE
COMMITMENTS OR THE LOANS.


 


(D)           SUBJECT TO THE PROVISIONS OF THIS SECTION 10.7, WITH THE PRIOR
CONSENT OF EACH BORROWER, AND IN ACCORDANCE WITH APPLICABLE LAW, ANY BANK MAY,
IN THE ORDINARY COURSE OF ITS BUSINESS, ASSIGN TO ONE OR MORE QUALIFIED BANKS
(EACH A “PURCHASER”) A PROPORTIONAL PART (NOT LESS THAN $5 MILLION OF EACH OF
THE BANK’S COMMITMENTS, UNLESS SUCH BANK IS REDUCING ITS COMMITMENTS TO ZERO) OF
ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND SUCH PURCHASER SHALL
ASSUME ALL SUCH RIGHTS AND OBLIGATIONS, PURSUANT TO AN ASSIGNMENT AND ASSUMPTION
AGREEMENT AND OTHER NECESSARY AND RELATED DOCUMENTS, ALL IN FORM, SCOPE AND
SUBSTANCE SATISFACTORY TO THE AGENT, EXECUTED BY SUCH PURCHASER, SUCH TRANSFEROR
BANK AND THE AGENT; AND (II) PAY TO THE AGENT, FOR ITS ACCOUNT, A NON-REFUNDABLE
PROCESSING FEE IN THE AMOUNT OF $2,000.

 

50

--------------------------------------------------------------------------------


 

Upon the effectiveness of such assignment and assumption agreement, such
Purchaser shall for all purposes be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank under this Agreement to the same
extent as if it were an original party hereto with Commitments as set forth in
the assignment agreement, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any Borrower, the Banks or the Agent shall be required.  Upon the
consummation of any transfer to a Purchaser pursuant to this Section 10.7(d),
the transferor Bank, the Agent and each Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to such Purchaser.  Any
sale pursuant to this Section 10.7(d) shall be of an equal pro rata portion of
each of the transferor Bank’s Commitments and Loans.  A Purchaser shall be
subject to all the provisions of this Section 10.7 the same as if it were a Bank
signatory hereto as of the Closing Date.


 


(E)           EACH BORROWER AUTHORIZES EACH BANK TO DISCLOSE ANY AND ALL
FINANCIAL INFORMATION IN SUCH BANK’S POSSESSION CONCERNING SUCH BORROWER WHICH
HAS BEEN DELIVERED TO SUCH BANK BY OR ON BEHALF OF THEM PURSUANT TO THIS
AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH BANK BY THEM IN CONNECTION WITH
SUCH BANK’S CREDIT EVALUATION PRIOR TO ENTERING INTO THIS AGREEMENT (I) TO ANY
PARTICIPANT OR PURCHASER (EACH A “TRANSFEREE”); AND (II) WITH THE PRIOR CONSENT
OF EACH BORROWER, TO ANY PROSPECTIVE TRANSFEREE.


 


(F)            NO TRANSFEREE (INCLUDING FOR THIS PURPOSE A DIFFERENT LENDING
OFFICE OF A BANK) SHALL BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER THIS
AGREEMENT THAN THE TRANSFEROR BANK WOULD HAVE BEEN ENTITLED TO RECEIVE WITH
RESPECT TO THE RIGHTS ASSIGNED, UNLESS SUCH ASSIGNMENT IS MADE WITH THE PRIOR
WRITTEN CONSENT OF EACH BORROWER OR BY REASON OF THE PROVISIONS REFERRED TO IN
SECTION 9.5 REGARDING THE DESIGNATION OF A DIFFERENT LENDING OFFICE UNDER
CERTAIN CIRCUMSTANCES.


 


(G)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 10.7, NO
TRANSFER OR ASSIGNMENT OF THE INTERESTS OR OBLIGATIONS OF ANY BANK HEREUNDER OR
ANY GRANT OF PARTICIPATIONS THEREIN SHALL BE PERMITTED IF SUCH TRANSFER,
ASSIGNMENT OR GRANT WOULD REQUIRE ANY BORROWER TO FILE A REGISTRATION STATEMENT
WITH THE SECURITIES AND EXCHANGE COMMISSION OR TO QUALIFY THE LOANS UNDER THE
“BLUE SKY” LAWS OF ANY STATE.


 


(H)           EACH BANK INITIALLY PARTY TO THIS AGREEMENT HEREBY REPRESENTS, AND
EACH PERSON THAT BECOMES A BANK PURSUANT TO AN ASSIGNMENT PERMITTED BY SECTION
10.7(D) WILL, UPON ITS BECOMING PARTY TO THIS AGREEMENT, REPRESENT THAT IT IS A
QUALIFIED BANK, AND THAT IT WILL MAKE OR ACQUIRE LOANS ONLY FOR ITS OWN ACCOUNT
IN THE ORDINARY COURSE OF ITS BUSINESS; PROVIDED, HOWEVER, THAT SUBJECT TO THE
PRECEDING PROVISIONS OF THIS SECTION 10.7, THE DISPOSITION OF ANY PROMISSORY
NOTES OR OTHER EVIDENCES OF OR INTERESTS IN OBLIGATIONS HELD BY IT SHALL AT ALL
TIMES BE WITHIN ITS EXCLUSIVE CONTROL.


 


SECTION 10.8       MAXIMUM INTEREST RATE.  IT IS THE INTENT OF THE PARTIES
HERETO THAT EACH OF THE AGENT AND THE BANKS (COLLECTIVELY, THE “FINANCING
PARTIES”), AND EACH BORROWER IN THE EXECUTION, DELIVERY AND PERFORMANCE OF ALL
LOAN DOCUMENTS, THE TRANSACTIONS PROVIDED FOR THEREIN AND CONTEMPLATED THEREBY,
AND ALL MATTERS INCIDENTAL AND RELATED THERETO AND ARISING THEREFROM, SHALL
COMPLY AND CONFORM STRICTLY WITH APPLICABLE LAW FROM TIME TO TIME IN EFFECT,
INCLUDING WITHOUT LIMITATION, USURY LAWS.  IN FURTHERANCE THEREOF, THE FINANCING
PARTIES AND EACH BORROWER STIPULATE AND AGREE THAT NONE OF THE TERMS AND
PROVISIONS CONTAINED IN, OR PERTAINING TO,

 

51

--------------------------------------------------------------------------------


 

the Loan Documents shall ever be construed to create a contract to pay for the
use or forbearance or detention of money with interest at a rate or in an amount
in excess of the Maximum Rate or maximum amount of interest permitted or allowed
to be contracted for, charged, received, taken or reserved under said Laws.  For
purposes of each Loan Document, (i) “interest” shall include the aggregate of
all amounts which constitute or are deemed to constitute interest under the Laws
of the State of Texas or, to the extent they may apply, the federal Laws of the
United States of America, that are contracted for, chargeable, receivable
(whether received or deemed to have been received), taken or reserved under each
such document; and (ii) all computations of the maximum amount of interest
permitted or allowed under Applicable Law will be made on the basis of the
actual number of days elapsed over a 365 or 366 day year, whichever is
applicable.  Neither any Borrower nor any other person shall ever be required to
pay unearned interest on the Notes or any other Obligations or with respect to
any of the Loan Documents and shall never be required to pay interest on the
Notes or any other Obligations or with respect to any of the Loan Documents at a
rate or in an amount in excess of the Maximum Rate or maximum amount of interest
that may be lawfully contracted for, charged, received, taken or reserved under
Applicable Law, and the provisions of this paragraph shall control over all
other provisions of the Loan Documents.  If the effective rate or amount of
interest which would otherwise be payable under the Loan Documents would exceed
the Maximum Rate or maximum amount of interest any Financing Party or any other
holder of any Note or other Obligations is allowed by Applicable Law to charge,
contract for, take, reserve or receive, or in the event any Financing Party or
any holder of any Note or other Obligations shall charge, contract for, take,
reserve or receive moneys that are deemed to constitute interest which would, in
the absence of this provision, increase the effective rate or amount of interest
payable under the Loan Documents to a rate or amount in excess of that permitted
or allowed to be charged, contracted for, taken, reserved or received under
Applicable Law then in effect, then the principal amount of such Note or other
Obligations or the amount of interest which would otherwise be payable
thereunder shall be payable at, or reduced to, as applicable, the maximum amount
allowed pursuant to the then applicable weekly ceiling referred to hereinabove
at the definition of the term Applicable Law, or if no such ceiling is then in
effect, as authorized and allowed under said Laws as now or hereafter construed
by the courts having jurisdiction, and all such moneys so charged, contracted,
for, received, taken or reserved that are deemed to constitute interest in
excess of the Maximum Rate or maximum amount of interest permitted by Applicable
Law shall be immediately returned or credited to the account of such Borrower
upon such determination.  In determining the amount or rate of interest under
Applicable Law, all sums paid, or agreed to be paid, by any Borrower to any
Financing Party or any holder of any Note or other Obligations for the use,
forbearance, detention, taking, charging, receiving or reserving of the Loans
shall, to the maximum extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of such Loans
does not exceed the Maximum Rate applicable to such Loans for so long as such
Loans are outstanding.


 


SECTION 10.9       GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT,
EACH NOTE AND EACH OTHER LOAN DOCUMENT (INCLUDING ITS AND THEIR VALIDITY,
ENFORCEABILITY AND INTERPRETATION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO ANY
CONFLICTS OF LAW PRINCIPLES) AND TO THE EXTENT CONTROLLING, THE FEDERAL LAWS OF
THE USA; PROVIDED THAT (1)

 

52

--------------------------------------------------------------------------------


 

THE PROVISIONS OF CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) ARE EXPRESSLY DECLARED
BY THE PARTIES NOT TO BE APPLICABLE TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED BY ANY OF THEM, AND (II) THE LAWS OF THE STATE OF TEXAS AND/OR THE
UNITED STATES OF AMERICA SHALL NOT LIMIT THE AMOUNT OR RATE OF INTEREST WHICH
THE HOLDER OF ANY NOTE MAY CONTRACT FOR, CHARGE, RECEIVE, COLLECT, TAKE, RESERVE
AND/OR APPLY IF OTHER APPLICABLE LAWS PERMIT AT ANY TIME A HIGHER AMOUNT OR THE
PARTIES EXPRESSLY ACKNOWLEDGE THAT (y) THEY INTEND THAT THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY THE PROVISIONS (INCLUDING, WITHOUT
LIMITATION, THE RIGHT OF THE PARTIES TO SELECT THE GOVERNING LAW) OF THE UNIFORM
COMMERCIAL CODE AND NOT BY COMMON LAW; AND (z) THE STATE OF TEXAS BEARS A
REASONABLE RELATIONSHIP TO THIS TRANSACTION AND NO OTHER STATE HAS A MATERIALLY
GREATER INTEREST IN THIS TRANSACTION THAN THE STATE OF TEXAS.  EACH BORROWER
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF TEXAS (SAN ANTONIO DIVISION) AND OF ANY TEXAS
STATE COURT SITTING IN BEXAR COUNTY, TEXAS FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


SECTION 10.10     COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE SIGNED IN
ANY NUMBER OF COUNTERPARTS, AND BY EACH OF THE PARTIES HERETO ON SEPARATE
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN THE AGENT SHALL HAVE
RECEIVED COUNTERPARTS HEREOF SIGNED BY ALL OF THE PARTIES HERETO.


 


SECTION 10.11     INDEPENDENCE OF COVENANTS.  EACH COVENANT AND AGREEMENT OF
EACH BORROWER UNDER EACH LOAN DOCUMENT SHALL BE GIVEN INDEPENDENT EFFECT SO THAT
IF A PARTICULAR ACTION OR CONDITION IS PROHIBITED OR REQUIRED BY ANY COVENANT,
THE FACT THAT IT WOULD BE PERMITTED BY AN EXCEPTION TO, OR BE OTHERWISE WITHIN
THE LIMITATIONS OF, ANOTHER COVENANT SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT
OR EVENT OF DEFAULT IF SUCH ACTION IS TAKEN OR CONDITION EXISTS.


 


SECTION 10.12     SURVIVAL.  THE OBLIGATIONS OF EACH BORROWER UNDER SECTIONS
2.12, 9.3, 10.3, 10.4, 10.8, 10.18 AND 10.20 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT, THE PAYMENT OF ALL OTHER OBLIGATIONS, AND THE TERMINATION OF THE
COMMITMENTS.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND
EACH OF THE OTHER LOAN DOCUMENTS SHALL SURVIVE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL CONTINUE
UNTIL ONE YEAR AFTER THE LATER OF (I) THE REPAYMENT OF THE OBLIGATIONS; AND (II)
THE DATE ON WHICH THE BANKS’ OBLIGATIONS TO MAKE LOANS SHALL HAVE FULLY AND
FINALLY TERMINATED; AND ANY INVESTIGATION AT ANY TIME BY OR ON BEHALF OF THE
AGENT OR ANY BANK SHALL NOT DIMINISH ANY OF THEIR RESPECTIVE RIGHTS TO RELY
THEREON.


 


SECTION 10.13     SEVERABILITY.  IN CASE ANY ONE OR MORE OF THE PROVISIONS OR
PART OF A PROVISION CONTAINED IN ANY LOAN DOCUMENT SHALL FOR ANY REASON BE HELD
TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT IN ANY JURISDICTION, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY

 

53

--------------------------------------------------------------------------------


 

shall be deemed not to affect any other jurisdiction or any other provision or
part of a provision of any Loan Document, but such Loan Document shall be
reformed and construed in such jurisdiction as if such provision or part of a
provision held to be invalid or illegal or unenforceable had never been
contained herein and such provision or part reformed so that it would be valid,
legal and enforceable in such jurisdiction to the maximum extent possible.


 


SECTION 10.14     GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN ANY LOAN
DOCUMENT TO THE CONTRARY NOTWITHSTANDING, EACH BORROWER ACKNOWLEDGES AND AGREES
THAT NEITHER THE AGENT NOR ANY BANK SHALL BE OBLIGATED (I) TO EXTEND OR FUND ANY
CREDIT OR OTHER FINANCIAL ACCOMMODATION TO, OR FOR THE BENEFIT OF, ANY BORROWER
IN AN AMOUNT; OR (II) TO PERFORM ANY OTHER AGREEMENT OR OBLIGATION TO, OR FOR
THE BENEFIT OF, ANY BORROWER IN ANY REGARD, IN CONTRADICTION OR VIOLATION OF ANY
LIMITATION OR PROHIBITION PROVIDED BY ANY APPLICABLE STATUTE OR REGULATION, OR
ANY INTERPRETATION, RULING, DECISION, OPINION OR OTHER PRONOUNCEMENT IN RESPECT
THERETO (WHETHER OR NOT HAVING THE EFFECT OF LAW), WHICH ANY OF THEM BELIEVES IS
APPLICABLE.


 


SECTION 10.15     NO CONTROL.  NONE OF THE COVENANTS, TERMS OR OTHER PROVISIONS
OF ANY LOAN DOCUMENT OR ANY DOCUMENT EXECUTED IN CONJUNCTION THEREWITH OR
RELATED THERETO SHALL, OR SHALL BE DEEMED TO, GIVE THE AGENT OR ANY BANK RIGHTS
OR POWERS TO EXERCISE CONTROL OVER, OR PARTICIPATE IN THE MANAGEMENT OF, THE
BUSINESS, AFFAIRS, OPERATIONS OR MANAGEMENT OF ANY BORROWER OR ANY OF THEIR
RESPECTIVE PROPERTY, INCLUDING ANY RIGHT OR POWER TO INFLUENCE OR AFFECT ANY OF
ITS TREATMENT, TRANSPORTATION, STORAGE OR DISPOSAL OF TOXIC AND/OR HAZARDOUS
WASTE, SUBSTANCES OR CONSTITUENTS.  THE RELATIONSHIP BETWEEN EACH BORROWER AND
THE OTHER PARTIES HERETO CREATED BY THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS IS ONLY THAT OF DEBTOR-CREDITOR (WITH OR WITHOUT SECURITY, AS
APPLICABLE), AND THE RIGHTS OF SUCH OTHER PARTIES HEREUNDER AND THEREUNDER ARE
LIMITED TO THE RIGHTS TO RECEIVE PAYMENT OF THE OBLIGATIONS AND TO EXERCISE THE
RIGHTS PROVIDED HEREIN AND THEREIN AND IN ANY OTHER DOCUMENT EXECUTED IN
CONJUNCTION HEREWITH OR THEREWITH OR RELATED HERETO OR THERETO.


 


SECTION 10.16     RENEWALS, EXTENSIONS, REARRANGEMENTS, TERMINATION, ETC.  WITH
RESPECT TO EACH AND EVERY (I) RENEWAL, EXTENSION, INCREASE AND REARRANGEMENT, IF
ANY, OF THE OBLIGATIONS, OR ANY PART THEREOF; AND (II) AMENDMENT, MODIFICATION,
SUPPLEMENT, RESTATEMENT, WAIVER AND CONSENT, IF ANY, OF OR TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, ALL PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL APPLY WITH EQUAL FORCE AND EFFECT TO EACH SUCH EVENT OR
CIRCUMSTANCE, EXCEPT TO THE EXTENT, IF ANY, EXPRESSLY SET FORTH IN CONNECTION
WITH EACH SUCH EVENT OR CIRCUMSTANCE; PROVIDED, HOWEVER, THE FOREGOING IS NOT
INTENDED IN ANY REGARD TO CONVEY, ACKNOWLEDGE OR OTHERWISE EVIDENCE ON THE PART
OF THE AGENT OR ANY BANK, EXPRESSLY OR BY IMPLICATION, ANY PRESENT CONSENT OR
AGREEMENT TO ANY SUCH EVENT OR CIRCUMSTANCE OCCURRING SUBSEQUENT TO THE DATE
HEREOF, IT BEING ACKNOWLEDGED AND AGREED THAT THE ENTRY BY THE PARTIES HERETO TO
ANY SUCH EVENTS OR CIRCUMSTANCES SHALL BE EVALUATED AS THEY OCCUR AND SUBJECT TO
THE OTHER PROVISIONS OF THE LOAN DOCUMENTS, AS SAME MAY BE APPLICABLE.  EXCEPT
AS EXPRESSLY PROVIDED THEREIN, ALL LOAN DOCUMENTS SHALL REMAIN IN EFFECT UNTIL
FULL AND COMPLETE PAYMENT OF ALL OBLIGATIONS, TERMINATION OF ALL COMMITMENTS AND
OBLIGATIONS OF THE BANKS TO MAKE OR EXTEND ANY CREDIT OR FINANCIAL ACCOMMODATION
TO, OR FOR THE BENEFIT OF, ANY BORROWER, AND RECEIPT BY THE AGENT AND THE BANKS,
OR ANY OF THE FOREGOING PERSONS, IF SO REQUESTED, OF SUCH WRITTEN ASSURANCES OF
EACH BORROWER AND ANY OTHER DESIGNATED PERSON OR PERSONS THAT NO OTHER CLAIMS,
RIGHTS, DEFENSES, LIABILITIES OR OBLIGATIONS EXIST IN RESPECT HERETO OR AGAINST
ANY OF THEM OR ANY OTHER INDEMNIFIED PARTY.

 

54

--------------------------------------------------------------------------------


 


SECTION 10.17     CONFLICTS.  IN THE EVENT OF ANY INCONSISTENCY OR CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF ANY OTHER LOAN DOCUMENT,
THE TERMS OF THIS AGREEMENT SHALL CONTROL.


 


SECTION 10.18     CONFIDENTIALITY.  EACH BANK AND THE AGENT AGREE TO USE
REASONABLE PRECAUTIONS TO KEEP CONFIDENTIAL, IN ACCORDANCE WITH CUSTOMARY
PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION OF THIS NATURE AND IN
ACCORDANCE WITH SAFE AND SOUND BANKING PRACTICES, ANY INFORMATION SUPPLIED TO IT
BY ANY BORROWER PURSUANT TO THIS AGREEMENT, PROVIDED THAT NOTHING HEREIN SHALL
LIMIT THE DISCLOSURE OF ANY SUCH INFORMATION (I) TO THE EXTENT REQUIRED BY
STATUTE, RULE, REGULATION OR JUDICIAL PROCESS; (II) TO COUNSEL FOR ANY BANK OR
THE AGENT; (III) TO BANK EXAMINERS, AUDITORS OR ACCOUNTANTS OF ANY BANK OR THE
AGENT; (IV) TO ANY OTHER BANK OR THE AGENT; (V) IN CONNECTION WITH ANY
LITIGATION TO WHICH ANY BANK OR THE AGENT IS A PARTY, PROVIDED, FURTHER, THAT,
UNLESS SPECIFICALLY PROHIBITED BY APPLICABLE LAW OR COURT ORDER, EACH BANK AND
THE AGENT SHALL, AT LEAST FIVE BUSINESS DAYS PRIOR TO DISCLOSURE THEREOF, NOTIFY
SUCH BORROWER OF ANY REQUEST FOR DISCLOSURE OF ANY SUCH NON-PUBLIC INFORMATION
(A) BY ANY GOVERNMENTAL AGENCY OR REPRESENTATIVE THEREOF (OTHER THAN ANY SUCH
REQUEST IN CONNECTION WITH AN EXAMINATION OF SUCH BANK’S FINANCIAL CONDITION BY
SUCH GOVERNMENTAL AGENCY); OR (B) PURSUANT TO LEGAL PROCESS; OR (VI) TO ANY
TRANSFEREE (OR ANY PROSPECTIVE TRANSFEREE, WITH THE CONSENT OF EACH BORROWER) SO
LONG AS SUCH TRANSFEREE (OR ANY SUCH PROSPECTIVE TRANSFEREE) ENTERS INTO A
CONFIDENTIALITY AGREEMENT WITH EACH BORROWER AND THE BANKS IN FORM, SCOPE AND
SUBSTANCE SATISFACTORY TO THE BANKS AND SATISFACTORY TO EACH BORROWER, PROVIDED
FURTHER THAT NOTHING SHALL LIMIT THE DISCLOSURE OF ANY SUCH INFORMATION WHICH
(A) IS ALREADY IN THE POSSESSION OF THE AGENT OR ANY BANK, PROVIDED THAT SUCH
INFORMATION IS NOT KNOWN BY THE AGENT OR ANY BANK TO BE SUBJECT TO A
CONFIDENTIALITY AGREEMENT OR OBLIGATION OF SECRECY TO ANY COMPANY OR ANY OTHER
PERSON; (B) BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF
A DISCLOSURE BY THE AGENT OR ANY BANK; OR (C) BECOMES AVAILABLE TO THE AGENT OR
ANY BANK ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN ANY COMPANY,
PROVIDED THAT SUCH SOURCE IS NOT KNOWN BY THE AGENT OR ANY BANK TO BE BOUND BY A
CONFIDENTIALITY AGREEMENT WITH OTHER OBLIGATION OF SECRECY TO ANY COMPANY OR ANY
PERSON.


 


SECTION 10.19     PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY BORROWER MAKES A
PAYMENT OR PAYMENTS TO THE AGENT OR ANY BANK, OR ANY OF THEM (OR THEIR
TRANSFEREE), OR THE AGENT OR ANY BANK, OR ANY OF THEM (OR THEIR TRANSFEREE)
ENFORCES ANY LIEN OR EXERCISES ITS RIGHT OF SET-OFF, AND SUCH PAYMENT OR
PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR SET-OFF, OR ANY PART THEREOF,
ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET
ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PERSON
UNDER ANY DEBTOR LAWS OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH RECOVERY,
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED, AND ALL
RIGHTS AND REMEDIES THEREFOR, SHALL BE REVIVED AND SHALL CONTINUE IN FULL FORCE
AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SET-OFF
HAD NOT OCCURRED.


 


SECTION 10.20     RELEASE; LIMITATION OF LIABILITY; COMMENCEMENT OF ACTIONS. 
EACH BORROWER AND EACH GUARANTOR HEREBY RELEASES, REMISES, ACQUITS AND FOREVER
DISCHARGES THE AGENT, EACH BANK AND EACH OTHER INDEMNIFIED PARTY FROM ANY AND
ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS,
DEMANDS, LIABILITIES, OBLIGATIONS, LOSSES, COSTS, DAMAGES AND EXPENSES OF ANY
AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT,

 

55

--------------------------------------------------------------------------------


 

ASSERTED OR UNASSERTED, LIQUIDATED OR UNLIQUIDATED, ACCRUED OR UNACCRUED, MATURE
OR NOT YET MATURE, AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR NATURE, WHETHER
HERETOFORE OR HEREAFTER ACCRUING, FOR OR BECAUSE OF ANY MATTER OR THINGS DONE,
OMITTED OR SUFFERED TO BE DONE BY ANY OF THE INDEMNIFIED PARTIES PRIOR TO AND
INCLUDING THE DATE HEREOF, AND IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF
OR IN ANY WAY CONNECTED TO TRANSACTIONS ARISING OUT OF THE LOAN DOCUMENTS,
INCLUDING BUT NOT LIMITED TO CLAIMS OF USURY, ANY CLAIM FOR BREACH OF CONTRACT
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY ANY LOAN DOCUMENT,
OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH (WHETHER ANY OF
SUCH IS A CLAIM BASED ON CONTRACT, TORT, DUTY IMPOSED BY LAW OR OTHERWISE), AND
SPECIFICALLY INCLUDING THE NEGLIGENCE OR ALLEGED NEGLIGENCE (WHETHER SOLE,
COMPARATIVE, CONTRIBUTORY OR OTHERWISE) OF ANY OF THE INDEMNIFIED PARTIES
(ALTHOUGH NO SUCH CLAIMS ARE KNOWN TO EXIST) (ALL OF THE FOREGOING HEREINAFTER
CALLED THE “RELEASED MATTERS”).  EACH BORROWER AND GUARANTOR ACKNOWLEDGE THAT
THE AGREEMENTS IN THIS SECTION 10.20 ARE INTENDED TO COVER ANY INJURIES OR
DAMAGES ARISING IN CONNECTION WITH THE RELEASED MATTERS.  WITHOUT LIMITING THE
FOREGOING AND TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, NO CLAIM MAY BE
MADE BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER PERSON AGAINST THE AGENT OR
ANY BANK OR ANY OTHER INDEMNIFIED PARTY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES IN RESPECT OF THE RELEASED MATTERS, AND EACH BORROWER HEREBY
WAIVES, RELEASES, AND AGREES NOT TO SUE, OR COMMENCE OR AUTHORIZE THE
COMMENCEMENT OF ANY LITIGATION, UPON ANY OF THE RELEASED MATTERS.  WITHOUT
LIMITING THE FOREGOING, ANY CLAIM MADE BY OR ON BEHALF OF ANY BORROWER OR ANY
OTHER PERSON AGAINST THE AGENT OR ANY BANK OR ANY OTHER INDEMNIFIED PARTY SHALL
BE BARRED UNLESS IT IS ASSERTED BY THE COMMENCEMENT OF AN ACTION OR PROCEEDING
IN A COURT AS PRESCRIBED IN SECTION 10.9 BY THE FILING OF A COMPLAINT THEREIN
WITHIN ONE (1) YEAR AFTER THE FIRST ACT, OCCURRENCE OR OMISSION UPON WHICH SUCH
CLAIM OR CAUSE OF ACTION, OR ANY PART THEREOF, IS BASED (I) IS DISCOVERED OR
(II) IN THE EXERCISE OF REASONABLE DILIGENCE, SHOULD HAVE BEEN DISCOVERED; AND
EACH BORROWER AGREES THAT SUCH PERIOD OF TIME IS A REASONABLE AND SUFFICIENT
TIME FOR IT TO INVESTIGATE AND ACT UPON ANY SUCH CLAIM OR CAUSE OF ACTION.  THE
PROVISIONS OF THIS SECTION 10.20 SHALL SURVIVE ANY TERMINATION, HOWSOEVER
OCCURRING, OF THIS AGREEMENT AND EACH LOAN DOCUMENT AND THE FULL AND FINAL
PAYMENT OF THE NOTES AND THE OTHER OBLIGATIONS.


 


SECTION 10.21     REAFFIRMATION OF STOCK PLEDGE AGREEMENT.  PARENT COMPANY
HEREBY REAFFIRMS ITS OBLIGATIONS UNDER THAT CERTAIN STOCK PLEDGE AGREEMENT,
DATED JUNE 30, 2000, BETWEEN THE PARENT COMPANY AND AGENT, AS AMENDED FROM TIME
TO TIME (THE “STOCK PLEDGE AGREEMENT”) AND AGREES THAT NEITHER THIS AGREEMENT
NOR THE TRANSACTIONS DESCRIBED HEREIN SHALL IN

 

56

--------------------------------------------------------------------------------


ANY WAY AFFECT ITS OBLIGATIONS UNDER THE STOCK PLEDGE AGREEMENT AND THAT THE
STOCK PLEDGE AGREEMENT CONTINUES IN FULL FORCE AND EFFECT SECURING THE
OBLIGATIONS.


 


SECTION 10.22     REAFFIRMATION OF DEED OF TRUST.  OPERATING SUBSIDIARY HEREBY
REAFFIRMS ITS OBLIGATIONS UNDER THAT CERTAIN DEED OF TRUST, ASSIGNMENT, SECURITY
AGREEMENT AND FINANCING STATEMENT, AS AMENDED, EXTENDED OR RENEWED FROM TIME TO
TIME (THE “DEED OF TRUST”), DATED JUNE 30, 2000 AND RECORDED IN VOLUME 8634,
PAGE 641 OF THE REAL PROPERTY RECORDS OF BEXAR COUNTY, TEXAS, AND AGREES THAT
NEITHER THIS AGREEMENT NOR THE TRANSACTIONS DESCRIBED HEREIN SHALL IN ANY WAY
AFFECT ITS OBLIGATIONS UNDER THE DEED OF TRUST AND THAT THE DEED OF TRUST
CONTINUES IN FULL FORCE AND EFFECT SECURING THE OBLIGATIONS.


 


SECTION 10.23     AMENDMENT AND RESTATEMENT.  THIS AGREEMENT IS GIVEN IN
AMENDMENT AND RESTATEMENT (BUT NOT IN NOVATION, EXTINGUISHMENT OR SATISFACTION)
OF THE ORIGINAL AGREEMENT AND THE RESTATED AGREEMENT.  ALL LIENS AND SECURITY
INTERESTS SECURING PAYMENT OF THE OBLIGATIONS UNDER THE ORIGINAL AGREEMENT AND
THE RESTATED AGREEMENT ARE HEREBY COLLECTIVELY RATIFIED AND BROUGHT FORWARD AS
SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.


 


SECTION 10.24     REVIEW.  EACH BORROWER AND PARENT COMPANY ACKNOWLEDGES AND
REPRESENTS TO THE AGENT AND EACH BANK THAT BORROWER HAS REVIEWED THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT, HAS HAD THE BENEFIT OF LEGAL COUNSEL OF ITS OWN
CHOICE THROUGHOUT ITS REVIEW AND NEGOTIATION OF THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT, HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW AND NEGOTIATE THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT WITH THE ADVICE OF ITS LEGAL COUNSEL, AND
IS FULLY INFORMED AND KNOWLEDGEABLE OF THE TERMS, PROVISIONS, RIGHTS AND EFFECTS
OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT.  IN FURTHERANCE OF THE
FOREGOING, BUT NOT IN LIMITATION THEREOF, EACH BORROWER AND PARENT COMPANY
ACKNOWLEDGE AND AGREE THAT EACH LOAN DOCUMENT SHOULD BE AND SHALL BE CONSTRUED
AS IF JOINTLY DRAFTED BY THE PARTIES HERETO.


 


SECTION 10.25     THIS AGREEMENT.  THIS WRITTEN LOAN AGREEMENT AND ALL OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER COVERED HEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

[Signatures on the following page]

 

57

--------------------------------------------------------------------------------


 

 

OPERATING SUBSIDIARY:

 

 

 

LANCER PARTNERSHIP, LTD.,

 

limited partnership

 

 

 

By:

Lancer Capital Corporation, a Delaware

 

 

corporation, general partner

 

 

 

 

 

 

By:

/s/ Scott Adams

 

 

 

Name:

Scott Adams

 

 

 

Title:

Secretary

 

 

 

Mexico Subsidiary:

 

 

 

LANCER DE MEXICO, S.A. de C.V., a sociedad

 

anónima de capital variable organized under the

 

laws of the United Mexican States

 

 

 

 

 

 

By:

/s/ Scott Adams

 

 

 

Name:

Scott Adams

 

 

 

Title:

Secretary

 

 

 

 

 

 

PARENT COMPANY:

 

 

 

LANCER CORPORATION, a Texas corporation

 

 

 

 

 

 

By:

/s/ Scott Adams

 

 

 

 

Name:

Scott Adams

 

 

 

 

Title:

Secretary

 

 

 

58

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

SERVICIOS LANCERMEX, S.A. de C.V., a sociedad anónima de capital variable
organized under the laws of the United Mexican States, solely as guarantor of
the indebtedness of Lancer de Mexico, S.A. de C.V.

 

 

 

 

 

By:

/s/ Scott Adams

 

 

Name:

Scott Adams

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

INDUSTRIAS LANCERMEX, S.A. de C.V., a sociedad anónima de capital variable
organized under the laws of the United Mexican States, solely as guarantor of
the indebtedness of Lancer de Mexico, S.A. de C.V.

 

 

 

 

 

By:

/s/ Scott Adams

 

 

 

Name:

Scott Adams

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

LANCER INTERNATIONAL SALES, INC., a
Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Scott Adams

 

 

 

Name:

 Scott Adams

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

LANCER CAPITAL CORPORATION, a
Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Scott Adams

 

 

 

Name:

Scott Adams

 

 

 

Title:

Secretary

 

 

 

59

--------------------------------------------------------------------------------


 

 

ADVANCED BEVERAGE SOLUTIONS, LLC, a Illinois limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Scott Adams

 

 

Name:

Scott Adams

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

AGENT/BANKS:

 

 

 

 

 

THE FROST NATIONAL BANK, a national banking association, Individually and as the
Agent

 

 

 

 

 

 

 

 

By:

/s/ Phil Dudley

 

 

 

Name:

Phil Dudley

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

WHITNEY NATIONAL BANK, a national

 

 

banking association

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Browning

 

 

 

Name:

Robert L. Browning

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

HARRIS TRUST AND SAVINGS BANK, an

 

 

Illinois banking corporation

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Garcia

 

 

 

Name:

Richard A. Garcia

 

 

 

Title:

Vice President

 

 

 

60

--------------------------------------------------------------------------------


 

ANNEX A

 

THE FROST NATIONAL BANK

 

1.                                       Domestic Lending Office:

 

The Frost National Bank

100 West Houston Street

San Antonio, Texas  78205

 

2.                                       LIBOR Lending Office for current LIBOR
Loans:

 

The Frost National Bank

100 West Houston Street

San Antonio, Texas  78205

 

3.

 

Term A Commitment:

$

4,130,875.00

 

 

 

 

4.

 

Term B Commitment:

$

387,500.00

 

 

 

 

5.

 

Revolving Commitment:

$

5,000,000.00

 

 

 

 

6.

 

Total Commitment:

$

9,518,375.00

 

7.                                       Information for Notices:

 

The Frost National Bank

100 West Houston Street

San Antonio, Texas  78205

Attention:  Phil Dudley

Phone:  (210) 220-5320

Fax:  (210) 220-5774

 

A-1

--------------------------------------------------------------------------------


 

ANNEX A

 

WHITNEY NATIONAL BANK, a national banking association

 

1.                                       Domestic Lending Office:

 

Whitney National Bank

228 St. Charles Avenue

New Orleans, Louisiana 70130

 

2.                                       LIBOR Lending Office for current LIBOR
Loans:

 

Whitney National Bank

228 St. Charles Avenue

New Orleans, Louisiana 70130

 

3.

 

Term A Commitment:

$

1,379,712.25

 

 

 

 

4.

 

Term B Commitment:

$

129,425.00

 

 

 

 

5.

 

Revolving Commitment:

$

1,670,000.00

 

 

 

 

6.

 

Total Commitment:

$

3,179,137.25

 

7.                                       Information for Notices:

 

Whitney National Bank

228 St. Charles Avenue

New Orleans, Louisiana 70130

Attention:  Robert L. Browning, Senior Vice President

Phone:  (504) 586-7163

Fax:  (504) 552-4622

 

A-2

--------------------------------------------------------------------------------


 

ANNEX A

 

HARRIS TRUST AND SAVINGS BANK, an Illinois banking corporation

 

1.                                       Domestic Lending Office:

 

Harris Trust and Savings Bank

111 West Monroe Street 5

East Chicago, Illinois 60603

 

2.                                       LIBOR Lending Office for current LIBOR
Loans:

 

Harris Trust and Savings Bank

111 West Monroe Street 5

East Chicago, Illinois 60603

 

3.

 

Term A Commitment:

 

$

2,751,162.75

 

 

 

 

 

4.

 

Term B Commitment:

 

$

258,075.00

 

 

 

 

 

5.

 

Revolving Commitment:

 

$

3,330,000.00

 

 

 

 

 

6.

 

Total Commitment:

 

$

6,339,237.75

 

7.                                       Information for Notices:

Harris Trust and Savings Bank

c/o Bank of Montreal

700 Louisiana, Suite 4400

Houston, Texas  77002

Attention:  Thomas McGraw & Richard Garcia

Phone:  (713) 546-9597

Fax:  (713) 223-0477

 

A-3

--------------------------------------------------------------------------------


 

ANNEX A

 

Address for Operating Subsidiary:

 

Lancer Partnership, Ltd.

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention:  Chief Financial Officer

Phone: (210) 310-7000

Fax:  (210) 310-7091

 

Address for Mexico Subsidiary:

 

Lancer de Mexico, S.A. de C.V.

c/o Lancer Corporation

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention:  Chief Financial Officer

Phone: (210) 310-7000

Fax:  (210) 310-7091

 

Address for Parent Company:

 

Lancer Corporation

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention:  Chief Financial Officer

Phone: (210) 310-7000

Fax:  (210) 310-7091

 

Address for Lancer Capital, Lancer International, ABS, Servicios Lancermex,
Industrias Lancermex

 

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention:  Chief Financial Officer

Phone: (210) 310-7000

Fax:  (210) 310-7091

 

A-4

--------------------------------------------------------------------------------


 

ANNEX B

 

CERTAIN DEFINITIONS

 

As used herein, the following terms shall have the respective meanings assigned
to them as follows:

 

“Acquisition” means, as to any Person, the following: (i) the purchase or
acquisition by such Person of all of (A) the capital stock of a corporation, (B)
the membership interests of a limited liability company or (C) the partnership
interests of a general or limited partnership, provided that each such
transaction results in such Person possessing the power to control the
management and policies of such corporation; or (ii) the purchase or acquisition
by any such Person of the assets of a going concern business (as defined in
accordance with GAAP).

 

“Acquisition Documents” means all agreements, documents, instruments,
employee-related agreements and plans, deeds, bills of sale, assignments,
assumptions, financial statements and information, projections and other
acquisition-related documents received or delivered by any Person as part of the
closing of such Acquisition.

 

“Acquisition Borrowing” means a Borrowing for which the proceeds are any part of
the consideration for the Acquisition by Operating Subsidiary of an Acquisition
Target.

 

 “Acquisition Loan” has the meaning set forth in Section 2.1(c) of the Original
Credit Agreement.

 

 “Acquisition Target” means the Person or business which is the subject of an
Acquisition by Operating Subsidiary.

 

“Adjusted London Interbank Offered Rate” means, with respect to any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/16th of 1%) by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve Percentage. 
The Adjusted London Interbank Offered Rate shall be adjusted automatically on
and as of the effective date of any change in the LIBOR Reserve Percentage.

 

“Affiliate” means any Person who, directly or indirectly, controls, is
controlled by or is under common control with the relevant Person.  For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as used with respect
to any Person, means a member of the board of directors, a partner or an officer
of such Person, or any other Person with possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, through the ownership (of record, as trustee or by proxy) of Voting
Shares, through a management contract, or otherwise.  Any Person owning or
controlling directly or indirectly 10% or more of the Voting Shares, or other
equity interests of another Person shall be deemed to be an Affiliate of such
Person.

 

“Affected Bank” has the meaning set forth in Section 9.2.

 

B-1

--------------------------------------------------------------------------------


 

“Agent” has the meaning set forth in the introductory paragraph of this
Agreement and shall include, at all relevant times, each successor appointed in
the manner provided for in Article 8.

 

“Agent Indemnities” has the meaning set forth in Section 8.2.

 

“Agreed Maximum Rate” means a per annum rate of interest equal to 5% plus the
Base Rate, which Agreed Maximum Rate shall apply only during a period while
there is no Maximum Rate applicable to the transactions contemplated hereby.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified or supplemented from time to time, and references to “this
Agreement”, “hereof”, “hereto”, “herein”, “hereunder” and words of similar
import refer to this Agreement as a whole, and not to any particular article or
section.

 

“Applicable Law” means, with respect to each of the Agent and the Banks the law
in effect, from time to time, applicable to this loan transaction and each Loan
Document which lawfully permits the contracting for, taking, reserving,
receiving, charging and/or collection of the maximum lawful, non-usurious rate
of interest by such Person on each Loan Document and the transactions evidenced
thereby, and arising in connection therewith (including, but without limitation,
the Notes), including laws of the State of Texas, to the extent controlling, the
federal laws of the United States of America, and laws of any jurisdiction whose
laws may be mandatorily applicable to such Person, notwithstanding other
provisions of any Loan Document or federal laws of the United States of America
applicable to such Person and the transaction contemplated hereby, which would
permit such Person to contract for, take, reserve, receive, charge or collect a
greater amount of interest then under such jurisdiction’s law.  To the extent
that Applicable Law is determined by reference to Article 1.04, Title 79,
Revised Civil Statutes of Texas, 1925, as amended, the interest ceiling
applicable hereto and in connection herewith shall be the “weekly ceiling as
defined in said Article 1.04; provided, however, it is agreed that the terms
hereof, including the rate, or index, formula or provision of law used to
compute the rate in connection herewith, will be subject to the revisions as to
current and future balances, from time to time, pursuant to Applicable Law.  IT
IS FURTHER AGREED THAT IN NO EVENT SHALL CHAPTER 15 OF SUBTITLE 3, TITLE 79,
REVISED CIVIL STATUTES OF TEXAS, 1925, AS AMENDED, APPLY TO ANY LOAN DOCUMENT OR
THE TRANSACTIONS EVIDENCED THEREBY, OR ARISING IN CONNECTION THEREWITH.

 


“APPLICABLE MARGIN” MEANS, WITH RESPECT TO ANY LOAN, 2.00 PERCENT PER ANNUM.


 

“Australian Subsidiary” means Lancer Pacific Pty. Ltd, an Australian
corporation, formerly known as Glenn Pleass Holdings Pty. Ltd.

 

“Authorized Officer” means (i) as to Operating Subsidiary, the president, chief
financial officer, assistant treasurer or controller of the General Partner of
Operating Subsidiary and (ii) as to any other Company, the president, chief
financial officer, assistant treasurer or controller of such Company.

 

B-2

--------------------------------------------------------------------------------


 

“Bank” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Base Rate” means, as determined by the Agent on a daily basis, the higher of
(i) the variable rate per annum established by Frost from time to time as its
corporate base rate for short-term commercial loans to corporate borrowers
(which each Borrower acknowledges is not necessarily the lowest rate offered by
Frost); and (ii) the overnight cost of funds of Frost as determined solely by
Frost plus a margin of 1/2% per annum.  Each change in the Base Rate shall
become effective, without prior notice to either Borrower, automatically as of
the opening of business on the date of such change in the Base Rate.

 

“Base Rate Loan” means a Loan to be made or continued as or converted into such
a designated Loan pursuant to the applicable Notice of Borrowing or
Continuation/Conversion Notice, as the case may be, which will bear interest at
the Base Rate.

 

“Borrowing” means a borrowing, whether under the Restated Agreement or this
Agreement, pursuant to a Notice of Borrowing, or a continuation or a conversion
pursuant to Section 2.5 of the Restated Agreement, consisting, in each case, of
the same Type of Loan, and having, in the case of LIBOR Loans, the same Interest
Period.

 

“Brazilian Subsidiary” means Lancer do Brasil.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in San Antonio, Texas are authorized or required by law to
close.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP.

 

“Change in Control” means, (i) Alfred A. Schroeder and George F. Schroeder,
collectively shall cease to be the “beneficial owners” (as that term is used in
Rules 13d-3 and l3d-5 under the Exchange Act) of at least 20% of the combined
voting power of the then outstanding voting securities of Parent Company
normally entitled to vote in elections of directors; (ii) any Person who, on the
Closing Date, is not the “beneficial owner” (as that term is used in Rules 13d-3
and 13d-5 under the Exchange Act) of at least 5% of the combined voting power of
the then-outstanding voting securities of Parent Company normally entitled to
vote in elections of directors becomes the “beneficial owner” (as that term is
used in Rules l3d-3 and 13d-5 under the Exchange Act) of at least 35% of the
combined voting power of the then-outstanding voting securities of Parent
Company normally entitled to vote in elections of directors; or (iii) during any
period of 12 consecutive months, Continuing Directors of Parent Company cease
for any reason (other than death or disability) to constitute a majority of the
Board of Directors of Parent Company then in office.

 

“Class” has the meaning set forth in Section 1.2(f).

 

“Closing Date” means June 30, 2004.

 

B-3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as heretofore and hereafter
amended, or any successor statute.

 

“Commitment” means a Revolving Commitment, and “Commitments” means two or more
of the foregoing, as the context may require.

 

“Companies” means Operating Subsidiary, Mexico Subsidiary, Parent Company, and
all of their respective present and future direct and indirect Subsidiaries, and
“Company” means any one of them.

 

“Consolidated Borrowing Base” means an amount equal to the sum of (i) 80% of the
Consolidated Eligible Accounts Receivable; plus (ii) 30% of the Eligible
Inventory of the Companies determined on a consolidated basis.

 

“Consolidated EBITDA” means, for any period, the net income (plus or minus any
extraordinary charges or credits) of the Companies determined on a consolidated
basis, plus (i) the aggregate amount of all income tax expense of the Companies
for such period; plus (ii) interest expense for such period (including the
interest expense with respect to the Loans and the interest component of
payments under Capital Lease Obligations); plus (iii) the aggregate amount
deducted in determining consolidated net income of the Companies for such period
for depreciation and amortization of Property.

 

“Consolidated Eligible Accounts Receivable” means the accounts receivable of the
Companies determined on a consolidated basis meeting all of the following
criteria as of the date of any determination: (a) the account receivable shall
be due and payable not more than 180 days from the date of the invoice or
agreement evidencing the same; (b) the account receivable shall be billed
promptly after the shipment of the goods or performance of the services giving
rise to the account receivable and shall not remain unpaid for more than 60 days
after such account receivable is due and payable; (c) the account receivable
shall arise from the performance by the obligee of the account receivable of
services which have been fully and satisfactorily performed, or from the
absolute sale by the obligee of the account receivable of goods (i) in which
such obligee had sole and complete ownership; and (ii) which have been shipped
and delivered to the account debtor, evidencing which such obligee has
possession of shipping and delivery receipts; (d) the account receivable is not
subject to set-off, counterclaim, defense, allowance or adjustment other than
discounts for prompt payment shown on the invoice, or to dispute, objection or
complaint by the account debtor concerning its liability on the account
receivable, and the goods, the sale of which gave rise to the account
receivable, have not been refunded, rejected, lost or damaged; (e) the account
receivable shall arise in the ordinary course of business of the obligee
thereof, and no notice of bankruptcy or insolvency of the account debtor, nor
any notice of such account debtor’s inability to pay its debts as they become
due, has been received by the obligee of such account receivable; (f) the
account debtor is not a director, officer, employee or Affiliate of any Company;
and (g) the account debtor’s obligation to pay the account receivable is not
conditional upon such account debtor’s approval or the account receivable is not
subject to any repurchase obligation or return right.  Notwithstanding the
foregoing, Consolidated Eligible Accounts Receivable shall not include (A) the
accounts receivable of any Mexico Company; or (B) the amount of all or any part
of any account receivable to the extent that the inclusion of all or such part
of the amount of such account

 

B-4

--------------------------------------------------------------------------------


 

receivable would cause the aggregate amount of all accounts receivable which are
otherwise eligible under this provision owed by any account debtor, other than
The Coca-Cola Company and any of its wholly owned Subsidiaries, or any other
significant customer of Borrower (an “Anchor Bottler”) whose status as an Anchor
Bottler has received the prior written approval of Banks (which Anchor Bottlers
initially include those customers listed on Exhibit P attached hereto and made a
part hereof and which exhibit shall be revised from time to time), to the
Companies determined on a consolidated basis to exceed 20% of the amount equal
to (x) the aggregate amount of all accounts receivable held by the Companies
that meet the criteria set out in items (a), (b), (c), (d), (e), (f) and (g)
above; less the accounts receivable held by the Companies that are to be
excluded by item (A) above.

 

“Contested Claim” means any Tax, Indebtedness or other claim or liability, (i)
the validity or amount of which is being diligently contested in good faith by
any Company by appropriate proceedings being diligently prosecuted; (ii) for
which adequate reserves, if required by GAAP, have been established by such
Company; and (iii) with respect to which any right to execute upon or sell any
Property or assets of any Company has not matured or has been and continues to
be effectively enjoined, superseded or stayed.

 

“Continuation/Conversion Notice” means the notice provided by a Borrower to
Agent pursuant to the terms of the Original Agreement or the Restated Agreement
in connection with the continuation/conversion of a Base Rate Loan or a LIBOR
Loan.

 

“Continuing Directors” means any member of the Board of Directors of Parent
Company on the date of this Agreement, any director elected since the date
thereof in any annual meeting of the shareholders upon the recommendation of the
Board of Directors of Parent Company; or any other member of the Board of
Directors of Parent Company who will be recommended or elected to succeed a
Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors of Parent Company.

 

“Credit Event” means the making of any Loan.

 

“Current Material Adverse Event” means, as of a particular time, any
circumstance or event that has occurred which, individually or in the aggregate
with other circumstances or events, (i) has had a material adverse effect upon
the validity, performance, perfection or enforceability of any Loan Documents;
(ii) is material and adverse to the financial condition, business, operations or
prospects of the Companies, taken as a whole, or the Property of the Companies,
taken as a whole; (iii) has impaired the ability of any Company to fulfill
promptly and completely its obligations under any of the Loan Documents to which
is a party; (iv) has resulted in or caused a Default or an Event of Default
under this Agreement; or (v) has had a material and adverse effect upon the
business relationship between The Coca-Cola Company and any Company.  Borrowers,
Parent Corporation and the Guarantors acknowledge and agree that the term
“Current Material Adverse Event” includes any circumstance or event meeting any
of the criteria set forth in clauses (i) through (v) above even if such
circumstance or event relates to or is connected with any matters described in
Annex D-1 and/or Annex D-2 hereto, it being specifically understood and agreed
that Borrowers, Parent Corporation and the Guarantors will not assert that a
circumstance or event meeting any of the criteria set forth in clauses (i)
through

 

B-5

--------------------------------------------------------------------------------


 

(v) above is not a “Current Material Adverse Event” because of any disclosure
made in Annex D-1 and/or Annex D-2 or otherwise.

 

“Debtor Law” means all applicable liquidation, conservatorship, bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
Laws, or general equitable principles, from time to time in effect, affecting
the Rights of creditors generally or providing for relief to debtors.

 

“Default” means any of the events specified in Section 7.1, regardless of
whether there shall have occurred any passage of time or giving of notice or
both that would be necessary in order to constitute such event an Event of
Default.

 

“Default Rate” means, at the time in question, the lesser of (i) the Base Rate,
as in effect for each day during such time, plus 4%; and (ii) the Maximum Rate.

 

“Dividends” means, in respect of any corporation, limited liability company or
similar Person, cash distributions or any other distributions (whether in cash,
Property or obligations) on, or in respect of, any class of capital stock of
such entity, except for distribution made solely in shares of common stock.

 

“DOJ” means the United States Department of Justice.

 

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Annex A
attached hereto and made a part hereof or such other office of such Bank as such
Bank may from time to time specify to each Borrower and the Agent.

 

“EBIT” means, for any period, the net income (plus or minus any extraordinary
charges or credits) of any Company plus (i) the aggregate amount of all income
tax expense of such Company for such period; plus (ii) the interest expense for
such period (including the interest expense for such period with respect to the
Loans and the interest component of payments under Capital Lease Obligations.)

 

“Eligible Inventory” means, with respect to each Company, inventory of such
Company meeting all of the following criteria as of the date of determination:
(i) the inventory is not owned by any Mexico Company or located in Mexico; (ii)
there are no Liens with respect to the inventory except Permitted Liens other
than described in clauses (iii) and (iv) in the definition of “Permitted Liens”
and such inventory is in the possession of such Company or its bailee and is not
evidenced by any negotiable or nonnegotiable document of title; (iii) the
inventory has not been refunded, repossessed or damaged; (iv) the inventory
consists solely of finished goods relating to a “specific contract” with a
third-party that, when delivered to such third-party, will result in accounts
receivable that meet the requirements set forth in the definition of
Consolidated Eligible Accounts Receivable; and (v) the inventory is not held on
consignment or subject to a buyer’s rights.  For purposes of determining the
value of Eligible Inventory to be included in the Consolidated Borrowing Base,
the value thereof shall be equal to the actual net cost of the inventory to such
Company.  For purposes of this definition, “specific contract” means a contract
representing an irrevocable, noncancellable order for goods to be delivered
within 60 days.

 

B-6

--------------------------------------------------------------------------------


 

“Environmental Complaint” means any third-party (including private parties,
governmental agencies, and employees) action, lawsuit, claim, demand, event,
condition, report, investigation or proceeding which seeks to impose liability
for (i) noise; (ii) pollution or contamination of the surface water,
groundwater, or land; (iii) generation, handling, treatment, storage, disposal,
air, or transportation of Hazardous Materials; (iv) exposure to Hazardous
Materials; or (v) non-compliance with any Environmental Law.

 

“Environmental Law” shall mean any federal, state, or local law, statute,
ordinance, or regulation pertaining to health, industrial hygiene, or the
environmental conditions, including without limitation, (i) the Resource
Conservation and Recovery Act, as amended by the Hazardous and Solid Waste
Amendments of 1984, as now or hereafter amended (42 U.S.C. Section 6901 et
seq.); (h) the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986, as now or hereafter amended (42 U.S.C. Section 9601 et seq.); (iii) the
Clean Water Act, as now or hereafter amended (33 U.S.C. Section 1251 et seq.);
(iv) the Toxic Substances Control Act, as now or hereafter amended (15 U.S.C.
Section 2601 et seq.); (v) the Clean Air Act, as now or hereafter amended (42
U.S.C. Section 7401 et seq.), Texas Solid Waste Disposal Act (V.T.C.A. Health
and Safety Code Section 361.001 et seq.) and the Texas Water Code (V.T.C.A.
Water Code Sections 26.001-26.407); (vi) all regulations promulgated under any
of the foregoing; (vii) any local, state or foreign law, statute, regulation or
ordinance analogous to any of the foregoing; and (viii) any other federal,
state, local, or foreign law (including any common law), statute, regulation, or
ordinance, regulating, prohibiting, or otherwise restricting the placement,
discharge, release, threatened release, generation, treatment, or disposal upon
or into any environmental media of any substance, pollutant, or waste which is
now or hereafter classified or considered to be hazardous or toxic to human
health or the environment.

 

“Environmental Liability” means any claim, demand, obligation, cause of action,
accusation, allegation, order, violation, damage, injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action or any other cost or expense
whatsoever, including reasonable attorneys’ fees and disbursements, resulting
from the violation or alleged violation of any Environmental Law, the storage,
handling, transportation or release of Hazardous Materials, or the imposition of
any Environmental Lien.

 

“Environmental Lien” means a Lien in favor of a Governmental Authority or other
Person (i) for any liability under an Environmental Law; or (ii) for damages
arising from or costs incurred by such Governmental Authority or other person in
response to a release or threatened release of hazardous or toxic waste,
substance or constituent into the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with all presently effective and future regulations issued pursuant
thereto.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal fund

 

B-7

--------------------------------------------------------------------------------


 

transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
on the next preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financing Parties” has the meaning set forth in Section 10.8.

 

“Fiscal Month”, “Fiscal Quarter” and “Fiscal Year” refer to the fiscal month,
fiscal quarter and fiscal year, respectively, of Parent Company and each of its
Subsidiaries.

 

“Frost” means The Frost National Bank, a national banking association.

 

“FTC” means the Federal Trade Commission.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

“General Partner” means Lancer Capital Corporation, a Delaware corporation.

 

“Governmental Authority” means, whether now or hereafter constituted and/or
existing, (i) any government or nation; (ii) any state, province, commonwealth,
territory, possession, county, parish, town, township, city or municipality;
(iii) any other Person or entity that exercises executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government; (iv) any political or other authority, district or subdivision of
any of the Persons or entities referred to in the preceding clauses (i), (ii)
and (iii); (v) any court, tribunal, panel, board, commission, department,
agency, bureau, examiner or instrumentality of the Persons or entities referred
to in the preceding clauses (i), (ii), (iii) and (iv); and (vi) any arbitrator,
mediator or arbitration and/or mediation panel, board or the like, whether
impaneled pursuant to Laws, by contract or otherwise.

 

“Guarantee” means, directly or indirectly (without duplication): (i) guarantee
or guaranty, as applicable, an endorsement, an assumption, or an undertaking, an
understanding or a contingent agreement or other agreement (hereinafter in this
definition, the foregoing shall be collectively referred to as “any agreement”
or “any other agreement”, as the context may require) to purchase or acquire, or
to furnish funds or Property for the payment or maintenance of, or otherwise to
be or become liable (contingently, irrevocably, absolutely or otherwise) under
or with respect to, or to perform or cause to be performed, the Indebtedness (or
any Property constituting security therefor), other obligations and liabilities,
net worth, capital requirements, working capital, earnings, financial condition
or position, or financial covenants of any Person, or the redemption or
repurchase obligations of any Person’s capital stock, warrants or stock or other
equity, partnership or similar capital equivalents, or any class or nature; (ii)
a guarantee of, or any other agreement for, the payment of dividends or other
distributions upon the stock, equity, partnership or other interests of any
Person; (iii) any agreement to purchase, sell or lease

 

B-8

--------------------------------------------------------------------------------


 

(as lessee or lessor) Property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of its
obligations or Indebtedness, or to provide assurances thereof to any creditor or
other obligee of a debtor; (iv) any agreement to assure a creditor or other
obligee against any loss, including but without limitation, causing a bank or
other Person to issue a letter of credit or other similar instrument for the
benefit of another Person; or (v) any agreement commonly known as or referred to
as a “comfort” or “keepwell” letter or agreement; provided however, in no event
shall “Guarantee” include endorsements for collection or deposit made in the
ordinary course of business.  The terms “guarantee” and “guaranteed” used as a
verb shall have a correlative meaning.

 

“Governing Documents” means (i) as to any corporation, the articles of
incorporation and bylaws of such corporation (including any amendments or
modifications); (ii) as to any limited liability company, the articles of
organization and regulations of such limited liability company (including any
amendments or modifications); (iii) as to any limited partnership, the
certificate of limited partnership and the limited partnership agreement of such
limited partnership (including any amendments or modifications); and (iv) as to
any general partnership, the partnership agreement of such partnership
(including any amendments or modifications).

 

“Hazardous Discharge” means the happening of any event, status or circumstance
involving the use, storage, spill, transportation, removal, disposal, discharge
or cleanup of any Hazardous Material.

 

“Hazardous Material” means (i) any hazardous substance defined in the
Comprehensive Response, Compensation and Liability Act 42 U.S.C. Section 9601 et
seq.; (ii) any substance the presence of which on any Property requires
reporting or remediation under any Environmental Law; (iii) gasoline, diesel
fuel, fuel oil, motor oil and any other petroleum hydrocarbons, including any
additives or other byproducts associated therewith; and (iv) asbestos and
asbestos-containing materials in any form.

 

“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976, as
amended and the rules and regulations thereunder.

 

“Indebtedness” means, for any Person (without duplication), any liability,
indebtedness or obligation, contingent or otherwise, of such Person:  (i) for
borrowed money (whether by loan or the issuance and sale of debt securities or
instruments or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (ii) evidenced by bonds, notes, debentures or similar
instruments; (iii) representing the deferred purchase or acquisition price of
Property or services, including trade accounts payable; (iv) with respect to
amounts or obligations Guaranteed or Indebtedness of another secured by a Lien
on the Property of such Person, whether or not the respective indebtedness or
obligations so secured have been assumed by such Person; (v) with respect to
reimbursement of, or payment in respect to, letters of credit, bankers’
acceptances, surety or other bonds or similar instruments issued or credit
transactions; (vi) for any Guarantee of such Person; (vii) under, or in respect
of, an interest rate swap, cap or collar agreement or similar arrangement
providing for the transfer or mitigation of interest or currency risks generally
or under specific contingencies; (viii) under leases serving as a source of
financing or otherwise capitalized in accordance with GAAP; (ix) under sales or
other title retention agreements; (x)

 

B-9

--------------------------------------------------------------------------------


 

under, or in respect of, any indemnity and similar obligations, howsoever
arising, including, indemnities incurred or arising in connection with the
purchase, sale or use of Property, the scope of which indemnity is unlimited,
unqualified or unquantifiable, or exceeds the fair market value of the Property
being purchased, sold or used, or pertains to Environmental Liability or to the
negligence, actions, emissions or other activities of any Person; (xi) under, or
in respect of, any partnership, joint venture or similar entity in which such
Person is a general partner, joint venturer or similar participant; (xii) in
respect of unfunded vested benefits under any Plan; (xiii) to redeem,
repurchase, retire or otherwise acquire any shares of capital stock, warrants,
stock equivalents or other evidences of equity of any class or nature of such
person, or to set apart any money or other Property for a defeasance, sinking or
analogous fund for any Dividend or distribution thereon, or for any redemption,
repurchase, retirement or other acquisition thereof; or (xiv) which would under
GAAP be shown on such Person’s balance sheet as a liability.

 

“Interest Period” means with respect to each Borrowing consisting of a LIBOR
Loan, the period commencing on the date of such Borrowing and ending one, three
or six months thereafter, as each Borrower elected in the applicable Notice of
Borrowing or Continuation/Conversion Notice; provided that:

 

(i)            any Interest Period which would otherwise end on a day that is
not a LIBOR-Business-Day shall be extended to the next succeeding
LIBOR-Business-Day unless such LIBOR-Business-Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
LIBOR-Business-Day;

 

(ii)           any Interest Period which begins on the last LIBOR-Business-Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last LIBOR-Business-Day of a calendar month; and

 

(iii)          no Interest Period applicable to a Term Loan shall be elected
that extends beyond the Term Commitment Termination Date, and no Interest Period
applicable to a Revolving Loan shall be elected that extends beyond the
Revolving Commitment Termination Date.

 

“Investigations” means (i) the internal investigation by the Parent Company’s
audit committee, completed on or near January 30, 2004; (ii) the investigation
of the Parent Company by the Securities and Exchange Commission; and (iii) the
investigation of the Parent Company by the United States Attorney’s Office for
the Northern District of Georgia.

 

“Investment” in any Person means any investment, whether by means of share
purchase, loan, advance, extension of credit, capital contribution or otherwise,
in or to such Person, the guarantee of any Indebtedness of such Person or the
subordination of any claim against such Person to other Indebtedness of such
Person.

 

“Investment Subsidiary” means Lancer Investment Corporation, a Delaware
corporation.

 

“Judgment” means any judgment, order, subpoena, levy, abstract, mandamus,
decree, injunction, restraining order or other directive, demand or the like, of
any Governmental Authority, howsoever issued by it (whether pursuant to its
equity rights or powers, or otherwise).

 

B-10

--------------------------------------------------------------------------------


 

“Laws” means all applicable statutes, laws, ordinances, regulations, rules,
directives, guidelines, interpretations, rulings, orders, requirements,
determinations, judgments, writs, injunctions, decrees and other similar
pronouncements or directives of any Governmental Authority, and “Law” means each
of the foregoing.

 

 “Legal Rights” means, with respect to a Person, and to such Person’s business,
operations and Property, all licenses, permits, certificates franchises,
authorizations, consents, approvals, patents and patent rights, trademarks and
trademark rights, trade names and trade name rights, copyrights, service marks,
applications, registrations and other similar rights, privileges and
authorities, used or useful and required of such Person and/or for such Person
to own and/or operate its business and Property.

 

“Lending Office” means, as to any Bank, its Domestic Lending Office or its LIBOR
Lending Office, as the context may require.

 

“LIBOR-Business-Day” means any Business Day on which commercial banks are open
for international business in London.

 

“LIBOR Lending Office” means, as to any Bank, its office, branch or Affiliate
identified in Annex A as its LIBOR Lending Office or such other office, branch
or Affiliate of such Bank as it may hereafter designate as its LIBOR Lending
Office by notice to each Borrower and the Agent.

 

“LIBOR Loan” means a Loan made or continued as or converted into such a
designated Loan pursuant to the applicable Notice of Borrowing or
Continuation/Conversion Notice, as the case may be, which bears interest at the
Adjusted London Interbank Offered Rate.

 

“LIBOR Rate Borrowing” means a Borrowing consisting of a LIBOR Loan.

 

“LIBOR Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement for a member bank of the Federal Reserve System in New York
with deposits exceeding $5 billion  in respect of ‘Eurocurrency Liabilities’ (or
in respect of any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Bank to United States residents).

 

“Lien” means any lien, mortgage, tax lien, pledge, encumbrance, Environmental
Lien, easement, restriction, right-of-way, charge or adverse claim affecting
title or use of, or resulting in an encumbrance against, Property of a Person,
or a security interest, conditional sale or title retention arrangement, or any
other interest in Property designed to secure the repayment of a liability or
the performance of an obligation or agreement, whether arising by agreement,
under any Law or otherwise, including, without limitation, any lease in the
nature thereof, any option, right of first refusal or other similar agreement to
sell, and any filing of, or agreement to give, any financing statement under the
UCC or equivalent statute in any jurisdiction or any other instrument that
evidences the creation, perfection, continuation, notice and/or other aspect of
a present or future Lien or asserted Lien.

 

B-11

--------------------------------------------------------------------------------


 

“Limited Waiver” means the waiver by the Banks of the Listed Defaults pursuant
to the provisions of this Agreement under the heading “Recitals and Waiver”.

 

“Litigation” means any proceeding, (judicial, arbitration, mediation or
otherwise) claim, complaint, demand, lawsuit, hearing, inquiry and/or
investigation conducted or threatened by or before any Governmental Authority.

 

“Loan” or “Loans” means any advance or advances by the Banks to any Borrower
pursuant to their Revolving Commitments, or any advances previously made
pursuant to their Term Commitments.

 

“Loan Parties” means (i) Operating Subsidiary; (ii) Mexico Subsidiary; (iii)
Parent Company; and (iv) each Subsidiary of Parent Company which is now or
hereafter becomes a party to a Guaranty Agreement described on Annex C
(including Subsidiaries of Parent Company that may hereafter become a party
thereto), and “Loan Party” means any one of them.

 

“Loan Documents” means this Agreement, each Note and any and all other
agreements (including, without limitation, deeds of trust, security agreements,
pledge agreements and guaranty agreements), documents, promissory notes,
instruments, reports, opinions, requests, certificates, notices, filings and all
other documents, instruments, agreements (including, without limitation,
guaranty agreements) and writings, now or hereafter executed or delivered
pursuant to, or in connection with, this Agreement, or the transactions provided
for herein or contemplated hereby, or in or by any other Loan Document, each of
the foregoing being in form, scope and substance satisfactory to the Banks.

 

“London Interbank Offered Rate” or “LIBOR” means, with respect to any Interest
Period, the rate per annum (rounded upwards, if necessary, to the next higher
1/16 of 1%) shown on page 3750 of the Dow Jones & Company Telerate screen or any
successor page as the composite offered rate for London interbank deposits with
a period equal to such Interest Period two LIBOR-Business-Days before the first
day of such Interest Period.  In the event that the London Interbank Offered
Rate is no longer published or reported as specified above, then the parties
shall use the rate of interest published in the Wall Street Journal (Southwest
Edition) in the “Money Rates” section as the “London Interbank Offered Rates
(LIBOR)” for a period of time equal or comparable to the applicable Interest
Period, as of two Business Days preceding the date of Borrowing, in which case
each Borrower agrees it will no longer have the option to choose 60 days as an
Interest Period with respect thereto.

 

“Major Supplier” means each of the companies as set forth on the Schedule
5.1(p).

 

“Material Adverse Effect” means any circumstance or event which, individually or
in the aggregate with other circumstances or events, (i) could have any material
adverse effect whatsoever upon the validity, performance, perfection or
enforceability of any Loan Documents; or (ii) could be material and adverse to
the financial condition, business, operations or prospects of the Companies,
taken as a whole, or the Property of the Companies, taken as a whole; (iii)
could impair the ability of any Company to fulfill promptly and completely its
obligations under any of the Loan Documents to which is a party; (iv) could
result in or cause a Default or an

 

B-12

--------------------------------------------------------------------------------


 

Event of Default; or (v) could have any material and adverse effect whatsoever
upon the business relationship between The Coca-Cola Company and any Company.

 

“Maximum Rate” means, with respect to each of the Agent and the Banks and on any
and with respect to each day, the maximum lawful non-usurious rate of interest
(if any) which, under Applicable Law, it is permitted or authorized to contract
for, charge, collect, receive, take or reserve from any Borrower on its Notes or
other Obligations owed or owing to it, as the case may be, from time to time in
effect, including changes in such Maximum Rate attributable to changes under
Applicable Law which permit a greater rate of interest to be contracted for,
charged, collected, received, taken or reserved as of the effective dates of the
respective changes.

 

“Mexico Companies” means Mexico Subsidiary, Servicios Lancermex, S.A. de C.V.
and Industrias Lancermex, S.A. de C.V. and means any one of them.

 

“Negative Pledge” means any term, provision, agreement, contract or undertaking
that, directly or indirectly, (i) precludes or restricts, or purports to
preclude or restrict, the imposition or voluntary creation of, a Lien on
Property; or (ii) upon the imposition or voluntary creation of a Lien on
Property, requires the owner, lessee or other interest holder therein or thereto
to incur an obligation (payment, performance, creation of a Lien or otherwise)
to a Person, or requires such owner, lessee or other interest holder to provide,
or cause to be provided, any assurances or security to a Person, which
assurances and security did not theretofore exist and/or was not theretofore
required, whether such assurances or security consist of collateral, guaranties,
modifications or supplements to then-existing agreements, new agreements, or
otherwise.

 

“Net Sales Projections Closing Certificate” means the certificate to be
delivered by Borrower to Agent stating the consolidated net sales projections
for each Fiscal Quarter beginning with the Fiscal Quarter ending June 30, 2004
and continuing until the Fiscal Quarter ending June 30, 2005.

 

“New Company” means any Company that has not yet commenced operations.

 

“Non-US Company” means any Company which is not a US Company.

 

“Note” means a Term Note or a Revolving Note, and “Notes” means the Term Notes,
the Revolving Notes or all of them, and as otherwise provided in Section 2.3(b).

 

“Notice of Borrowing” has the meaning set forth in Section 2.2(a).

 

“Notice of Default” has the meaning set forth in Section 8.3.

 

“Obligations” means all obligations, indebtedness, fees, expenses, costs,
indemnities and other indemnification obligations, and liabilities of any
Borrower to the Agent and the Banks, now existing or hereafter arising, whether
direct or indirect, related or unrelated, fixed or contingent, liquidated or
unliquidated, joint, several or joint or several, or otherwise, and all
renewals, extensions, increases, refinancings, rearrangements or modifications
thereof, or any part thereof, arising pursuant to, or in connection with, this
Agreement or any other Loan Document, and all interest accruing thereon
(including, without limitation, interest which, but for

 

B-13

--------------------------------------------------------------------------------


 

the filing of a petition in bankruptcy with respect to such Borrower, would
accrue on such Obligations), and attorneys’ fees incurred in the enforcement or
collection thereof.

 

“Other Taxes” has the meaning set forth in Section 2.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and any successor to all
or any of the Pension Benefit Guaranty Corporation’s functions under ERISA.

 

“Participant” has the meaning set forth in Section 10.7(c).

 

“Permitted Acquisition” has the meaning set forth in Section 6.11.

 

“Permitted Indebtedness” has the meaning stated in Section 6.2.

 

“Permitted Liens” means: (i) Liens imposed by mandatory provisions of Law such
as carrier’s, materialmen’s, mechanics’, warehousemen’s, landlord’s and other
like Liens arising in the ordinary course of business, securing Indebtedness not
yet due; (ii) Liens for Taxes, if the same are not yet due and payable or
qualify as a Contested Claim; (iii) encumbrances consisting of minor zoning
restrictions, easements or other restrictions on the use of real Property,
provided that such items do not or will not impair or interfere with the use of
such Property for the purposes intended or the value thereof; and (iv) pledges
or deposits in connection with or to secure worker’s compensation, unemployment
insurance, pensions or other employee benefits, or public or statutory
obligations.

 

“Person” includes any individual, corporation, company, joint venture, general
or limited partnership, trust, organization, association, limited liability
partnership, limited liability company or other entity (whether or not
incorporated), or Governmental Authority.

 

“Plan” means any plan subject to Title IV of ERISA and maintained at any time
since January 1, 1986 for employees of any Company or of any member of a
“controlled group of corporations” or “trade or business,” as such terms are
defined in Section 414(b) or (c) of the Code, of which any Company is a member,
or any plan subject to Title IV of ERISA to which any Company is required to
contribute, or has been required to contribute at any time since January 1,
1986, on behalf of its employees.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including, without limitation,
Legal Rights).

 

“Purchaser” has the meaning set forth in Section 10.7(d).

 

“Qualified Bank” means any commercial bank located in the USA, which is
organized under the laws of the USA or any state thereof, insures its deposits
with the Federal Deposit Insurance Corporation (or any successor) and has
capital, surplus and undivided profits aggregating at least $100 million as of
the date of such commercial bank’s most recent financial report.

 

B-14

--------------------------------------------------------------------------------


 

“Quarter Review Adjustments” means adjustments made for the quarterly period
ended on a Quarterly Date upon completion of a Statement of Accounting Standards
100 review by independent auditors.

 

“Quarterly Date” means each September 30, December 31, March 31, and June 30.

 

“Regulation D”, Regulation G”, Regulation T”, “Regulation U” and “Regulation X”
mean Regulation D, G, T, U or X, as the case may be, of the Board of Governors
of the Federal Reserve System, or any successor or other regulation hereafter
promulgated by said Board to replace the prior Regulation D, G, T, U or X and
having substantially the same function.

 

“Required Banks” means, as of the date of any determination, Banks that hold at
least 66 2/3% of the Commitments or, if the Commitments shall have been
terminated, holding Notes evidencing 66 2/3% of the sum of the aggregate unpaid
principal amount of the Loans.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but not including the Revolving Commitment Termination Date.

 

“Revolving Commitment” means, as to any Bank and on each relevant date of
determination, the obligation of such Bank to make Revolving Loans to Operating
Subsidiary in an aggregate principal amount at any one time outstanding not
exceeding the amount set forth opposite such Bank’s name in Annex A under the
caption “Revolving Commitment”, as the same may be reduced from time to time
pursuant to this Agreement.

 

“Revolving Commitment Termination Date” means the date upon which the Revolving
Commitments of all Banks have been terminated pursuant to the terms of this
Agreement.

 

“Revolving Loan” has the meaning set forth in Section 2.1(b).

 

“Revolving Note” means a promissory note executed by Operating Subsidiary, in
form and substance satisfactory to the Agent, payable to the order of each Bank
and evidencing the obligation of Operating Subsidiary to repay Revolving Loans
made to it by such Bank.

 

“Rights” means rights, remedies, powers and privileges.

 

“Specified Person” means (i) the President, the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer, the Treasurer, the General
Counsel and the Secretary, of Parent Company; (ii) any Vice President, any
Assistant Treasurer and any Assistant Secretary of Parent Company whose primary
office or place of work is located at Parent Company’s corporate headquarters in
San Antonio, Texas; and (iii) Chris Hughes, Mark Freitas, Stonewall Fisher,
Scott Adams, George Schroeder and Alfred Schroeder so long as such individual is
employed by Parent Company or by any Affiliate of Parent Company.

 

“Subsidiary” means, for any Person, any corporation or other entity (including,
without limitation, any partnership or joint venture) (i) of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other Persons having similar powers and/or performing similar functions of such
corporation or other entity (irrespective of whether or not at any time
securities

 

B-15

--------------------------------------------------------------------------------


 

or other ownership interests of any class or classes of such corporation or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person; or (ii) of which such
Person is a general partner, joint venturer or similar capacity.

 

“Taxes” means all taxes, assessments, fees, levies, imposts, duties, penalties
or other charges of any nature whatsoever from time to time or at any time
imposed by any Law or any Governmental Authority, whether on income, profits,
Property, sales, use, excise, franchises, capital, ownership, operations or
otherwise, excluding (i) in the case of each Bank and the Agent, taxes imposed
on its income and franchise taxes imposed on it by the jurisdiction under the
laws of which such Bank or the Agent, as the case may be, is organized or any
political subdivision of the jurisdiction; and (ii) with respect to each Bank,
taxes imposed on its income and franchise taxes imposed on it by the
jurisdiction of such Bank’s applicable Lending Office or any political
subdivision of such jurisdiction.

 

“Temporary Cash Investment” means any Investment in (i) direct obligations of
the USA or any agency thereof, or obligations fully guaranteed by the USA or any
agency thereof (including indirect investments in such obligations through
repurchase agreements with the Agent or any Qualified Bank), provided that such
obligations mature within 30 days of the date of acquisition thereof; (ii)
commercial paper rated in the highest grade by two or more national credit
rating agencies and maturing not more than 30 days from the date of acquisition
thereof; (iii) time deposits with, and certificates of deposit and banker’s
acceptances issued by, the Agent; (iv) commercial paper maturing not more than
30 days from the acquisition thereof issued by any Bank (or the parent of any
Bank); and (v) Eurodollar investments made available through any Bank.

 

 “Term A Commitment” means, as to any Bank and on each relevant date of
determination, the obligation of such Bank to make Term A Loans to Operating
Subsidiary in an aggregate principal amount at any one time outstanding not
exceeding the amount set forth opposite such Bank’s name in Annex A under the
caption “Term A Commitment.”

 

“Term A Loan” has the meaning set forth in Section 2.1(a)(1).

 

“Term A Note” means a promissory note executed by Operating Subsidiary in form
and substance satisfactory to the Agent, payable to the order of each Bank and
evidencing the obligation of Operating Subsidiary to repay Term A Loans made to
it by such Bank.

 

 “Term Availability Period” means the period from and including July 15, 1996 to
but not including the Term Commitment Termination Date.

 

 “Term B Commitment” means, as to any Bank and on each relevant date of
determination, the obligation of such Bank to make Term B Loans to Mexico
Subsidiary in an aggregate principal amount at any one time outstanding not
exceeding the amount set forth opposite such Bank’s name in Annex A under the
caption “Term B Commitment”.

 

“Term B Loan” has the meaning set forth in Section 2.1(a)(2).

 

B-16

--------------------------------------------------------------------------------


 

“Term B Note” means a promissory note executed by Mexico Subsidiary
substantially in form and substance satisfactory to the Agent, payable to the
order of each Bank and evidencing the obligation of Mexico Subsidiary to repay
Term B Loans made to it by such Bank.

 

 “Term Commitment” means the Term A Commitment and the Term B Commitment.

 

“Term Commitment Termination Date” means the earlier to occur of (i) July 15,
1998; and (ii) the date upon which the Term Commitments of all Banks have been
terminated pursuant to the terms of this Agreement.

 

 “Term Loans” means the Term A Loans and the Term B Loans.

 

  “Term Notes” means the Term A Notes and the Term B Notes.

 

“Total Funded Debt” means, as of any time, the outstanding principal balance of
(i) the Notes; plus (ii) any other borrowed-money Indebtedness of any Company
determined on a consolidated basis.

 

“Transferee” has the meaning set forth in Section 10.7(e).

 

“Type” has the meaning set forth in Section 1.2(f).

 

“UCC” means the Business and Commerce Code of the State of Texas and of any
other state to the extent Texas Law requires application of the same.

 

“USA” means the United States of America.

 

“US Companies” means Parent Company and each Subsidiary of Parent Company that
is incorporated or organized under the Laws of any state in the USA.

 

 “Voting Shares” of any corporation means shares of any class or classes
(however designated) having ordinary voting power for the election of at least a
majority of the members of the Board of Directors (or other governing bodies) of
such corporation.

 

B-17

--------------------------------------------------------------------------------


 

ANNEX C

 

CONDITIONS PRECEDENT: INITIAL LOAN

 


(A)           AGREEMENT AND SCHEDULES.  THIS AGREEMENT DULY EXECUTED BY EACH
BORROWER AND PARENT COMPANY, AND ALL SCHEDULES, DULY AND FULLY COMPLETED, THAT
ARE PROVIDED FOR IN THIS AGREEMENT.


 


(B)           REVOLVING NOTES.  A RENEWAL REVOLVING NOTE DULY EXECUTED BY
OPERATING SUBSIDIARY IN FAVOR OF EACH BANK IN THE RESPECTIVE AMOUNT OF SUCH
BANK’S REVOLVING COMMITMENT.


 


(C)           TERM A NOTES.  A RENEWAL TERM A NOTE DULY EXECUTED BY OPERATING
SUBSIDIARY IN FAVOR OF EACH BANK IN THE RESPECTIVE AMOUNT OF SUCH BANK’S TERM A
COMMITMENT.


 


(D)           TERM B NOTES.  A RENEWAL TERM B NOTE DULY EXECUTED BY MEXICO
SUBSIDIARY IN FAVOR OF EACH BANK IN THE RESPECTIVE AMOUNT OF SUCH BANK’S TERM B
COMMITMENT.


 


(E)           SECURITY DOCUMENTS.  (I) A GUARANTY AGREEMENT, OR AT THE OPTION OF
BANKS, A REAFFIRMATION OF EXISTING GUARANTY AGREEMENTS, EXECUTED BY EACH
SUBSIDIARY OF PARENT COMPANY OTHER THAN OPERATING SUBSIDIARY, THE MEXICO
COMPANIES, IN FORM AND SUBSTANCE ACCEPTABLE TO THE BANKS, SECURING THE
OBLIGATIONS DESCRIBED THEREIN, INCLUDING THE OBLIGATIONS; (II) A GUARANTY
AGREEMENT, OR AT THE OPTION OF BANKS, A REAFFIRMATION OF THE EXISTING GUARANTY
AGREEMENT, EXECUTED BY PARENT COMPANY IN FORM AND SUBSTANCE ACCEPTABLE TO THE
BANKS, SECURING THE OBLIGATIONS DESCRIBED THEREIN, INCLUDING THE OBLIGATIONS;
(III) A GUARANTY AGREEMENT EXECUTED BY EACH MEXICO COMPANY (OTHER THAN THE
MEXICO SUBSIDIARY), OR AT THE OPTION OF BANKS, A REAFFIRMATION OF EXISTING
GUARANTY AGREEMENTS IN FORM AND SUBSTANCE ACCEPTABLE TO THE BANKS, SECURING THE
OBLIGATIONS DESCRIBED THEREIN; (IV) A GUARANTY AGREEMENT EXECUTED BY ABS IN FORM
AND SUBSTANCE ACCEPTABLE TO THE BANKS; (V) AN AMENDMENT OF THE EXISTING SECURITY
AGREEMENT TO DESCRIBE CERTAIN EXISTING CLAIMS AS PART OF THE PLEDGED COLLATERAL;
AND (VI) A SECURITY AGREEMENT AND A FINANCING STATEMENT, EXECUTED BY ABS IN FORM
AND SUBSTANCE ACCEPTABLE TO THE BANKS, SECURING THE OBLIGATIONS DESCRIBED
THEREIN, INCLUDING THE OBLIGATIONS.


 


(F)            OPINION OF COUNSEL TO THE COMPANIES.  OPINION OF LEGAL COUNSEL
FOR THE COMPANIES IN FORM AND SUBSTANCE ACCEPTABLE TO THE BANKS AND THEIR
RESPECTIVE LEGAL COUNSEL.


 


(G)           OPINION OF COUNSEL TO THE MEXICO COMPANIES.  OPINION OF LEGAL
COUNSEL FOR EACH OF THE MEXICO COMPANIES IN FORM, SCOPE AND SUBSTANCE
SATISFACTORY TO THE BANKS.


 


(H)           COMPLIANCE CERTIFICATE.  A COMPLIANCE CERTIFICATE IN THE FORM OF
EXHIBIT M DULY COMPLETED AND EXECUTED BY PARENT COMPANY.


 


(I)            SECRETARY CERTIFICATE, CHARTER AND BYLAWS.  WITH RESPECT TO EACH
COMPANY, A CERTIFICATE SIGNED BY THE SECRETARY OF SUCH COMPANY, WHICH
SECRETARY’S OFFICE AND SIGNATURE SHALL BE CONFIRMED BY ANOTHER OFFICER OF SUCH
COMPANY, DATED AND EFFECTIVE AS OF THE CLOSING DATE ATTACHING THERETO OR
CONTAINING THEREIN, AND CERTIFYING AS TO THE FOLLOWING: (I) CORPORATE
RESOLUTIONS, AS IN EFFECT AND NEITHER REVOKED NOR RESCINDED, DULY ADOPTED BY THE
BOARD OF DIRECTORS

 

C-1

--------------------------------------------------------------------------------


 


OF SUCH COMPANY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY, AND THE TRANSACTIONS CONTEMPLATED
THEREBY; (II) TRUE AND CORRECT COPIES OF THE CHARTER, BYLAWS AND OTHER INTERNAL
GOVERNANCE DOCUMENTS, AS AMENDED AND IN EFFECT, OF SUCH COMPANY; AND (III)
NAMES, INCUMBENCY AND SPECIMEN SIGNATURES OF THE OFFICERS OF SUCH COMPANY
AUTHORIZED TO EXECUTE AND DELIVER THE LOAN DOCUMENTS TO WHICH SUCH COMPANY IS A
PARTY.


 


(J)            OFFICIAL CERTIFICATES.  WITH RESPECT TO EACH COMPANY,
CERTIFICATES AS TO INCORPORATION, EXISTENCE AND GOOD STANDING FOR SUCH COMPANY
ISSUED BY THE SECRETARY OF STATE (AND/OR OTHER APPROPRIATE OFFICIAL) OF THE
STATE OF INCORPORATION OF SUCH COMPANY AND CERTIFICATES OF FOREIGN QUALIFICATION
AND GOOD STANDING (OR OTHER SIMILAR INSTRUMENTS) FOR SUCH COMPANY, ISSUED BY THE
SECRETARY OF STATE (AND/OR OTHER APPROPRIATE OFFICIAL) OF EACH OF THE STATES
WHEREIN SUCH COMPANY IS OR SHOULD BE QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION, EACH OF THE FOREGOING CERTIFICATES BEING DATED WITHIN TEN DAYS
PRIOR TO THE DATE OF THE CLOSING DATE.


 


(K)           ARTICLES OF INCORPORATION.  A COPY OF THE CERTIFICATE OR ARTICLES
OF INCORPORATION OF EACH COMPANY AND ALL AMENDMENTS THERETO, CERTIFIED BY THE
SECRETARY OF STATE OF THE STATE OF INCORPORATION OF SUCH COMPANY AS BEING TRUE,
CORRECT AND COMPLETE, AND BEING DATED WITHIN TEN DAYS PRIOR TO THE CLOSING DATE.


 


(L)            CONTRACT WITH BDO SEIDMAN LLP.  A COPY OF ALL CONTRACTS BETWEEN
ANY COMPANY AND BDO SEIDMAN LLP.


 


(M)          LITIGATION REPORT.  A REPORT OF COUNSEL TO EACH COMPANY DESCRIBING
ALL PENDING OR THREATENED LITIGATION BY OR AGAINST ANY COMPANY OR ANY OF ITS
PROPERTY (INCLUDING LITIGATION FOR WHICH ANY COMPANY WILL BE RESPONSIBLE AFTER
THE CLOSING DATE).  THERE SHALL BE NO OUTSTANDING ORDER OR INJUNCTION OF ANY
GOVERNMENTAL AUTHORITY WHICH WOULD PROHIBIT (I) THE EXECUTION, DELIVERY OR
PERFORMANCE, NOW OR HEREAFTER, OF ANY LOAN DOCUMENT; OR (II) ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(N)           ENVIRONMENTAL REPORTS.  COPIES OF ALL ENVIRONMENTAL SURVEYS OR
REPORTS RELATING TO REAL PROPERTY OWNED OR LEASED BY ANY COMPANY (I) WHICH HAVE
HERETOFORE BEEN PERFORMED OR PREPARED (EACH OF WHICH IS DESCRIBED IN SCHEDULE
4.20 HEREOF); AND (II) ADDITIONAL REPORTS OR SURVEYS IN FORM, SCOPE AND
SUBSTANCE SATISFACTORY TO THE AGENT.


 


(O)           INSURANCE CERTIFICATES.  A CERTIFICATE FROM EACH INSURER OR DULY
AUTHORIZED INSURER’S AGENT OF EACH COMPANY SETTING FORTH A LISTING OF ALL
INSURANCE COVERAGE OF SUCH COMPANY AND REFLECTING THAT THE POLICIES EVIDENCING
SUCH COVERAGE CONFORMS TO THE REQUIREMENTS OF THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, LOSS PAYABLE ENDORSEMENTS
IN FAVOR OF THE AGENT AND NOTIFICATION OF CANCELLATION AND MODIFICATION
ENDORSEMENTS AS SPECIFIED IN SECTION 5.10.  IN ADDITION, EACH COMPANY SHALL
DELIVER A CERTIFICATE EXECUTED BY AN AUTHORIZED OFFICER OF SUCH COMPANY SETTING
FORTH THE INSURANCE OBTAINED BY SUCH COMPANY IN ACCORDANCE WITH THE REQUIREMENTS
OF SECTION 5.10 AND CERTIFYING THAT SUCH INSURANCE IS IN FULL FORCE AND EFFECT
AND THAT ALL PREMIUMS THEN DUE AND PAYABLE THEREON HAVE BEEN PAID.


 


(P)           FINANCIAL STATEMENTS.  COPIES OF FINANCIAL STATEMENTS OF THE
COMPANIES FOR THE MOST RECENT PERIOD REQUIRED UNDER SECTION 5.1.

 

C-1

--------------------------------------------------------------------------------


 


(Q)           NET SALES PROJECTIONS CLOSING CERTIFICATE.  THE NET SALES
PROJECTIONS CLOSING CERTIFICATE IN FORM AND SUBSTANCE ACCEPTABLE TO THE BANKS.


 


(R)            UCC REPORTS.  COPIES OF THE RESULTS OF UNIFORM COMMERCIAL CODE
SEARCHES SHOWING ALL FINANCING STATEMENTS AND OTHER DOCUMENTS OR INSTRUMENTS ON
FILE AGAINST EACH COMPANY IN THE APPROPRIATE CENTRAL AND LOCAL OFFICES OF THE
RELEVANT JURISDICTIONS, EACH SUCH SEARCH TO BE THROUGH A SEARCH PERIOD ENDING AS
OF A DATE NO MORE THAN TEN DAYS PRIOR TO THE CLOSING DATE.


 


(S)           REGULATORY AND OTHER APPROVALS.  EVIDENCE THAT ALL NECESSARY
APPROVALS OR CONSENTS OF GOVERNMENTAL AUTHORITIES AND ALL OTHER PERSONS HAVE
BEEN OBTAINED.


 


(T)            COMPLIANCE WITH LAWS.  EVIDENCE THAT EACH COMPANY HAS COMPLIED
WITH ALL LAWS NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS.


 


(U)           AMENDMENT AND WAIVER FEE.  PAYMENT OF AMENDMENT AND WAIVER FEE IN
THE AMOUNT OF $100,000.00, PAYABLE TO AGENT ON THE CLOSING DATE FOR THE RATABLE
BENEFIT OF THE BANKS.


 


(V)           OTHER FEES.  PAYMENT OF (I) THE FACILITY FEES PAYABLE TO THE AGENT
ON THE CLOSING DATE BY OPERATING SUBSIDIARY AND MEXICO SUBSIDIARY, RESPECTIVELY;
AND (II) FEES AND OTHER COSTS (INCLUDING, WITHOUT LIMITATION, FEES OF COUNSEL TO
THE AGENT AND EACH OF THE BANKS, RESPECTIVELY) PAYABLE BY EACH BORROWER IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(W)          ADDITIONAL DOCUMENTATION.  SUCH ADDITIONAL APPROVALS, OPINIONS,
DOCUMENTS, INSTRUMENTS, REPORTS, CERTIFICATIONS AND/OR AGREEMENTS AS THE AGENT,
THE BANKS OR THEIR COUNSEL MAY REASONABLY REQUEST.

 

C-1

--------------------------------------------------------------------------------


 

ANNEX D-1

 

LISTED DEFAULTS

 

[To be attached]

 

D-1-1

--------------------------------------------------------------------------------


 

ANNEX D-2

 

BACKGROUND

 

[To be attached]

 

D-2-1

--------------------------------------------------------------------------------
